Exhibit 10.1



--------------------------------------------------------------------------------





MASTER REPURCHASE AGREEMENT

 
Dated as of September 21, 2020




between
 


BARCLAYS BANK PLC,
as Purchaser,



and




CMFT RE LENDING RF SUB BB, LLC,
as Seller













































--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






ARTICLE 1 APPLICABILITY
1
ARTICLE 2 DEFINITIONS
1
ARTICLE 3 INITIATION; CONFIRMATION; TERMINATION; EXTENSION
22
ARTICLE 4 MARGIN MAINTENANCE
31
ARTICLE 5 PAYMENTS; COLLECTION ACCOUNT
32
ARTICLE 6 REQUIREMENTS OF LAW; ALTERNATIVE RATE
34
ARTICLE 7 SECURITY INTEREST
36
ARTICLE 8 TRANSFER AND CUSTODY
38
ARTICLE 9 SALE, TRANSFER, HYPOTHECATION OR PLEDGE OF PURCHASED ASSETS
38
ARTICLE 10 REPRESENTATIONS AND WARRANTIES
39
ARTICLE 11 NEGATIVE COVENANTS OF SELLER
44
ARTICLE 12 AFFIRMATIVE COVENANTS OF SELLER
45
ARTICLE 13 SINGLE PURPOSE ENTITY
50
ARTICLE 14 EVENTS OF DEFAULT; REMEDIES
52
ARTICLE 15 SET-OFF
57
ARTICLE 16 SINGLE AGREEMENT
58
ARTICLE 17 INTENTIONALLY OMITTED
58
ARTICLE 18 NOTICES AND OTHER COMMUNICATIONS
58
ARTICLE 19 ENTIRE AGREEMENT; SEVERABILITY
59
ARTICLE 20 NON-ASSIGNABILITY
59
ARTICLE 21 GOVERNING LAW
60
ARTICLE 22 WAIVERS AND AMENDMENTS
61
ARTICLE 23 INTENT
61
ARTICLE 24 DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS
62
ARTICLE 25 CONSENT TO JURISDICTION; WAIVERS
62
ARTICLE 26 NO RELIANCE
63
ARTICLE 27 INDEMNITY AND EXPENSES
64
ARTICLE 28 DUE DILIGENCE
65
ARTICLE 29 SERVICING
66
ARTICLE 30 ACKNOWLEDGMENT AND CONSENT TO BAIL-IN
68
ARTICLE 31 MISCELLANEOUS
70
ARTICLE 32 TAXES
72





ii

--------------------------------------------------------------------------------




MASTER REPURCHASE AGREEMENT
MASTER REPURCHASE AGREEMENT, dated as of September 21, 2020 (as amended,
restated, supplemented or otherwise modified and in effect from time to time,
this “Agreement”), by and between BARCLAYS BANK PLC, a public limited company
organized under the laws of England and Wales (including any successor thereto,
“Purchaser”) and CMFT RE LENDING RF SUB BB, LLC, a limited liability company
organized under the laws of the State of Delaware (“Seller”), and acknowledged
by CIM REAL ESTATE FINANCE TRUST, INC, a Maryland corporation, as Guarantor
(“Guarantor”).
ARTICLE 1
APPLICABILITY
Subject to the terms of the Transaction Documents, from time to time during the
Availability Period (as defined herein) the parties hereto may enter into
transactions in which Seller will sell to Purchaser, all of Seller’s right,
title and interest in and to certain Eligible Assets (as defined herein) and the
other related Purchased Items (as defined herein) (collectively, the “Assets”)
against the transfer of funds by Purchaser to Seller, with a simultaneous
agreement by Purchaser to re-sell back to Seller, and by Seller to repurchase,
such Assets at a date certain or on demand, against the transfer of funds by
Seller to Purchaser. Each such transaction shall be referred to herein as a
“Transaction” and, unless otherwise agreed in writing by Seller and Purchaser,
shall be governed by this Agreement, including any supplemental terms or
conditions contained in any exhibits identified herein as applicable hereunder.
Each individual transfer of an Eligible Asset shall constitute a distinct
Transaction. Notwithstanding any provision or agreement herein, this Agreement
is not a commitment by Purchaser to engage in Transactions, but sets forth the
requirements under which Purchaser would consider entering into Transactions
from time to time. At no time shall Purchaser be obligated to purchase or effect
the transfer of any Eligible Asset from Seller to Purchaser.
ARTICLE 2
DEFINITIONS
The following capitalized terms shall have the respective meanings set forth
below.
“Accelerated Repurchase Date” shall have the meaning specified in Article 14(b).
“Accepted Servicing Practices” with respect to any Purchased Asset, shall have
the meaning set forth in the related Servicing Agreement or, if not defined
therein, shall mean those commercial mortgage loan, mezzanine loan or
participation interest servicing practices of prudent commercial mortgage
lending institutions that service mortgage loans, mezzanine loans and/or
participation interests of the same type as such Purchased Asset in the
jurisdiction where the related underlying real estate directly or indirectly
securing or supporting such Purchased Asset is located.
“Account Bank” shall mean JPMorgan Chase Bank, N.A., or any successor account
bank appointed by Seller (so long as there is no Event of Default) and
reasonably acceptable to Purchaser; provided, that during the continuance of an
Event of Default, any successor bank shall be appointed by the Purchaser in its
sole and absolute discretion.


1

--------------------------------------------------------------------------------



“Account Control Agreement” shall mean that certain Account Control Agreement,
dated as of the Closing Date, among Purchaser, Seller and Account Bank, as the
same may be amended, modified and/or restated from time to time, and/or any
replacement agreement.
“Act of Insolvency” shall mean, with respect to any Person, (a) the filing of a
petition, commencing, or authorizing the commencement of any case or proceeding
under any bankruptcy, insolvency, reorganization, liquidation, moratorium,
dissolution or similar law relating to the protection of creditors, or (b)
suffering any such petition or proceeding described in clause (a) to be
commenced by another Person which (i) is consented to, solicited by, colluded
with or not timely contested or (ii) results in entry of an order or decree for
relief that, in the case of an action not commenced by or on behalf of or with
the consent of such Person, is not dismissed or stayed within sixty (60) days;
(c) the seeking or consenting to the appointment of a receiver, trustee,
custodian or similar official for such Person or all or substantially all of the
property of such Person; (d) the appointment of a receiver, conservator, or
manager for such Person by any governmental agency or authority having the
jurisdiction to do so; (e) the making by such Person of a general assignment for
the benefit of creditors; (f) the admission in a legal proceeding or in writing
by such Person of its inability to, or intention not to, pay its debts or
discharge its obligations as they become due or mature; or (g) that any
Governmental Authority or agency or any person, agency or entity acting or
purporting to act under Governmental Authority shall have taken any action to
condemn, seize or appropriate, or to assume custody or control of, all or
substantially all of the property of such Person, or shall have taken any action
to displace the management of such Person or to curtail its authority in the
conduct of the business of such Person.
“Affiliate” shall mean, (i) the Manager, (ii) when used with respect to any of
Seller or Guarantor, Guarantor and Guarantor’s Subsidiaries and (iii) when used
with respect to any specified Person, (a) any other Person directly or
indirectly controlling, controlled by, or under common control with, such Person
or (b) any “affiliate” of such Person, as such term is defined in the Bankruptcy
Code.
“Agreement” shall have the meaning specified in the introductory paragraph
hereof.
“Alternative Rate” shall have the meaning specified in Article 6(b).
“Alternative Rate Transaction” shall mean, any Transaction with respect to which
the Pricing Rate is determined with reference to the Alternative Rate.
“Amortization Period” shall mean, if an extension of the Termination Date is
effected pursuant to Article 3(g), the period (i) beginning immediately upon the
expiration of the Availability Period and the beginning of such extension period
and (ii) ending on the Termination Date, as the same may be extended pursuant to
Article 3(g).
“Amortization Period Extension Conditions” shall have the meaning specified in
Article 3(g).
“Anti‑Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to any Seller Party and any of their respective
Affiliates from time to time concerning or relating to bribery, corruption or
money laundering including, without limitation, the United Kingdom Bribery Act
of 2010 and the United States Foreign Corrupt Practices Act of 1977, as amended.


2

--------------------------------------------------------------------------------



“Anti-Money Laundering Laws” shall mean all anti-money laundering laws and
regulations of any jurisdiction applicable to any Seller Party and any of their
respective Affiliates.
“Applicable Index” shall mean, (a) with respect to a LIBOR Transaction, LIBOR
and (b) with respect to an Alternative Rate Transaction, the Alternative Rate.
“Asset Information” shall mean, with respect to each Purchased Asset, the
information set forth in Exhibit VI attached hereto.
“Assets” shall have the meaning specified in Article 1.
“Availability Period” shall mean the period (i) beginning on the Closing Date
and (ii) ending September 21, 2023 (which is three (3) years after the Closing
Date), or such later date as may be in effect pursuant to Article 3(f).
“Availability Period Extension” shall have the meaning specified in
Article 3(f).
“Availability Period Extension Conditions” shall have the meaning specified in
Article 3(f).
“Availability Period Extension Fee” shall have the meaning specified in the Fee
Letter.
“Bailee” shall mean a settlement agent, escrow agent or bailee appointed by
Seller (so long as there is no Event of Default) and reasonably acceptable to
Purchaser and that has delivered a Bailee Letter; provided, that during the
continuance of an Event of Default, any successor bailee shall be appointed by
the Purchaser in its sole and absolute discretion.
“Bailee Letter” shall have the meaning specified in the Custodial Agreement.
“Bailee Trust Receipt” shall mean a trust receipt issued by Bailee to Purchaser
in accordance with and substantially in the form contained in Exhibit XI
confirming the Bailee’s possession of the Purchased Asset Documents listed
thereon.
“Bankruptcy Code” shall mean The United States Bankruptcy Code of 1978, as
amended from time to time.
“Borrower” shall mean the obligor on a Promissory Note and (i) in the case of a
Mortgage Loan, the grantor of the related Mortgage or, (ii) in the case of a
Mezzanine Loan, the pledgor of equity interests in entities that own, directly
or indirectly, the collateral for a related Mortgage Loan.
“Breakage Costs” shall mean, with respect to any Purchased Asset, all accrued
and unpaid cost, loss or expense of terminating or replacing any hedging or term
financing transactions with respect to such Purchased Asset.
“Business Day” shall mean a day other than (a) a Saturday or Sunday, or (b) a
day in which the New York Stock Exchange or banks in the State of New York are
authorized or obligated by law or executive order to be closed.
“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent equity ownership interests in a Person which is not a
corporation, including, without limitation, any and all member or other
equivalent interests in any limited liability company, and any and all warrants
or options to purchase any of the foregoing.


3

--------------------------------------------------------------------------------



“Capitalized Lease Obligations” shall mean obligations under a lease that are
required to be capitalized for financial reporting purposes in accordance with
GAAP. The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on the balance sheet
prepared in accordance with GAAP of the applicable Person as of the applicable
date.
“Change of Control” shall mean the occurrence of any of the following events:
(a) a merger or consolidation of Seller, (b) a merger or consolidation of
Guarantor and the surviving entity is not Controlled or externally managed by
Manager, (c) any conveyance, transfer or disposal of all or substantially all of
Seller’s or Guarantor’s assets to any Person or entity (other than, in the case
of Seller, sales of Purchased Assets in the ordinary course of business), (d)
any “person” or “group” (within the meaning of Section 13(d) or 14(d) of the
Exchange Act) (other than the Manager) shall become, or obtain rights (whether
by means of warrants, options or otherwise) to become, the beneficial owner,
directly or indirectly, of fifty percent (50%) or more of the total voting power
of all classes of Capital Stock of Guarantor entitled to vote generally in the
election of the directors or the applicable equivalent, (e) Guarantor shall
cease to directly or indirectly own and Control, of record and beneficially,
100% of the Capital Stock of Seller or (f) CIM Group, LLC or an Affiliate of CIM
Group, LLC Controlled by CIM Group, LLC shall cease to act as the external
manager for Guarantor; provided, that an internalization of management by
Guarantor shall not be deemed a breach of this clause (f).
“Client Money Distribution Rules” shall have the meaning specified in Article
30(c).
“Client Money Rules” shall have the meaning specified in Article 30(c).
“Closing Date” shall mean September 21, 2020.
“Collateral” shall have the meaning specified in Article 7(a).
“Collection Account” shall have the meaning specified in Article 5(c).
“Combined Loan” shall mean any Mezzanine Loan that is subject to a Transaction,
together with the related Mortgaged Loan that is subject to the same
Transaction.
“Confirmation” shall have the meaning specified in Article 3(c).
“Control” shall mean the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise and
“controlling” and “controlled” shall have meanings correlative thereto.
“Controlling Holder” shall mean, the holder of any Promissory Note or
Participation Interest, to the extent that such holder has the full power,
authority and discretion to service (or cause to be serviced) the related
Mortgage Loan and/or Mezzanine Loan and to direct servicing actions with respect
thereto (including, without limitation, to modify and amend the terms thereof
and to pursue remedies and enforcement actions) without the consent of any other
Person (including, without limitation, any holder of a companion Promissory Note
or companion Participation Interest).
“Covenant Compliance Certificate” shall mean a properly completed and executed
Covenant Compliance Certificate substantially in the form of Exhibit X hereto.


4

--------------------------------------------------------------------------------



“Credit Event” shall mean, with respect to any Purchased Asset, a change which
results in a Material Adverse Effect in the credit characteristics of, the
related Mortgaged Property, any related Borrower, guarantor, holder of a
companion participation (only to the extent that the holder is the Record Holder
or has any future funding obligations or control) or other obligor (other than a
Seller Party and only to the extent that the holder has any future funding
obligations or control), or the related real estate market in which the
Mortgaged Property is located. Any determination that a Credit Event has
occurred shall be made by Purchaser in its sole and absolute discretion.
“Current Termination Date” shall have the meaning specified in Article 3(g).
“Custodial Agreement” shall mean the Custodial Agreement, dated as of the
Closing Date, by and among Custodian, Seller and Purchaser, as the same may be
amended, modified and/or restated from time to time, and/or any replacement
agreement.
“Custodial Delivery” shall have the meaning specified in the Custodial
Agreement.
“Custodian” shall mean Wells Fargo Bank, N.A., or any successor custodian
appointed by Seller (so long as there is no Event of Default) and reasonably
acceptable to Purchaser; provided, that during the occurrence and continuance of
an Event of Default, any successor custodian shall be appointed by the Purchaser
in its sole and absolute discretion.
“Default” shall mean any event which, with the giving of notice, the passage of
time, or both, would constitute an Event of Default.
“Defaulted Asset” shall mean any asset (a) that is delinquent in the payment of
principal, interest, fees or other amounts payable under the terms of the
related Purchased Asset Documents for thirty (30) days, (b) for which there is a
breach of the applicable representations and warranties made by the Seller
herein (other than any breach of a representation or warranty arising as a
result of any MTM Representation or to the extent disclosed in a Requested
Exceptions Report specifically approved by the Purchaser in writing), (c) as to
which an Act of Insolvency shall have occurred with respect to the related
Borrower, guarantor, holder of a companion Participation Interest or other
obligor, (d) as to which a material non-monetary default shall have occurred and
is continuing beyond any applicable notice, grace or cure periods set forth
therein under any related Purchased Asset Document or (e) with respect to which
a Future Advance Failure has occurred.
“Default Threshold” shall have the meaning specified in the Fee Letter.
“Dollars” and “$” shall mean freely transferable lawful money of the United
States of America.
“Due Diligence Package” shall have the meaning specified in Exhibit VII to this
Agreement.
“Early Repurchase Date” shall have the meaning specified in Article 3(d).
“Eligibility Criteria” shall mean: (a) with respect to any Mortgage Loan or
Mezzanine Loan (each, a “Loan”), that such Loan (i) is performing, (ii) is fully
disbursed, except for customary holdbacks, reserves, escrows and future advances
for interest, repairs, tenant improvements, leasing commissions and capital
improvements, (iii) accrues interest at a fixed rate or a floating rate based on
LIBOR or a replacement floating interest rate, (iv) with respect to any Mortgage
Loan that accrues interest at a floating rate based on LIBOR or a replacement
floating interest rate, has an interest rate cap in place that is acceptable to
Purchaser in its sole and absolute discretion, (v) has a term to


5

--------------------------------------------------------------------------------



maturity of no greater than five (5) years, inclusive of extension options;
(vi) is not, and has not previously been, subject to any other warehouse or
repurchase facility, (vii) is a Mezzanine Loan, provided such loan is sold
together in a Transaction to the Purchaser along with the related first Mortgage
Loan, (viii) has an underlying borrower/obligor that is a bankruptcy remote
special purpose entity (to the extent required pursuant to applicable rating
agency criteria) and (ix) is secured by a first lien mortgage or deed of trust
on one or more properties that are of an Eligible Property Type and otherwise
satisfies the criteria set forth in the definition of Eligible Property Type,
with respect to a Mortgage Loan, secured by a first lien mortgage or deed of
trust on one or more properties that are of an Eligible Property Type and
otherwise satisfies the criteria set forth in the definition of Eligible
Property Type or, with respect to a Mezzanine Loan, is secured by first lien
pledge of all the equity interests in entities that own, directly or indirectly,
the real property that serves as collateral for the related Mortgage Loan, (x)
has a Senior Financing as-is loan-to-value ratio (taking into account the
Mortgage Loan and any related Mezzanine Loan that is, or will be, included as a
Purchased Asset, together with any pari-passu loans but excluding any
subordinate loans (other than any Mezzanine Loan that is, or will be, included
as a Purchased Asset) secured directly or indirectly by the same collateral (the
“Senior Financing”)) of up to 80.0% as determined by Purchaser in its sole and
absolute discretion on a case-by-case basis, (xi) has a Total Financing as-is
loan-to-value ratio (taking into account the Mortgage Loan, any Mezzanine Loan
that is, or will be, included as a Purchased Asset and any other related
pari-passu or subordinate (including mezzanine) loans secured directly or
indirectly by the same collateral (the “Total Financing”)) of up to 85.0% as
determined by Purchaser in its sole and absolute discretion on a case-by-case
basis, (x) reserved, (xi) satisfies the requirements set forth on Exhibit I of
the Fee Letter (the “Eligibility Criteria Exhibit”), and (xii) in the case of a
Mezzanine Loan, (x) the related Mortgage Loan contains a requirement that any
non-mandatory principal repayment of the Mortgage Loan must be accompanied by a
pro-rata principal repayment (based on outstanding principal balance) of the
related Mezzanine Loan, (y) a default under the related Mortgage Loan
constitutes a default under such Mezzanine Loan and (z) the related Mortgage
Loan and the related Mezzanine Loan are coterminous or (b) with respect to any
Senior Note or Senior Participation Interest, the related Mortgage Loan and/or
Mezzanine Loan satisfies the criteria set forth in clause (a) above.
“Eligible Asset” shall mean any Mortgage Loan, Mezzanine Loan (provided such
Mezzanine Loan is sold and repurchased together with the related Mortgage Loan
pursuant to the same Transaction), Senior Note or Senior Participation Interest,
as of the related Purchase Date, (a) that is approved by Purchaser in its sole
and absolute discretion, (b) that satisfies the Eligibility Criteria, and
(c) with respect to which the applicable representations and warranties set
forth in this Agreement (including the Exhibits hereto) are true and correct in
all respects, except to the extent disclosed in a Requested Exceptions Report
approved by Purchaser. Unless otherwise specified, any reference to an Eligible
Asset shall include the Mortgage Loan and any related Mezzanine Loan that is, or
is proposed to be, subject to the same Transaction.
Notwithstanding anything to the contrary contained in this Agreement, the
following shall not be Eligible Assets for purposes of this Agreement (unless
otherwise approved in writing by Purchaser): (i) re-performing loans as of the
related Purchase Date; (ii) Defaulted Assets as of the related Purchase Date;
(iii) loans for which the applicable appraisal is (A) not dated within three
hundred sixty-four (364) days of the related Purchase Date or (B) not acceptable
to Purchaser in its sole and absolute discretion as of the related Purchase
Date, (iv) construction loans, (v) mortgage-


6

--------------------------------------------------------------------------------



backed securities, (vi) loans secured by raw, vacant or unimproved land, and
(vii) participation interests in any assets described in the preceding clauses
(i) through (vi) as of the related Purchase Date. A Mezzanine Loan may be an
Eligible Asset provided the related Senior Note is also purchased by the
Purchaser.
“Eligible Property Types” shall mean a multi-family, office, retail,
hospitality, industrial, self-storage and manufactured housing property, or
property made up of any combination of the foregoing, in each case that (i) has
a minimum value of $10 million as determined on the basis of (x) the applicable
appraisal delivered by Seller and (y) any escrows, reserves or holdbacks related
to such property, in each case by the Purchaser in its sole and absolute
discretion on a case by case basis and (ii) is not undergoing, and is not
scheduled to undergo, any ground-up construction or major renovation or major
expansion and is free of material structural and/or environmental defects.
The Eligible Property Type criteria set forth herein may be revised by Purchaser
in its sole and absolute discretion with respect to any new Eligible Assets
proposed to be purchased by the Purchaser under this Agreement.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder. Section
references to ERISA are to ERISA, as in effect at the date of this Agreement
and, as of the relevant date, any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.
“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (a) described in Section 414(b) or (c) of
the Internal Revenue Code of which Seller is a member and (b) solely for
purposes of potential liability under Section 302 of ERISA and Section 412 of
the Internal Revenue Code, described in Section 414(m) or (o) of the Internal
Revenue Code of which Seller is a member.
“Event of Default” shall have the meaning specified in Article 14(a).
“Exchange Act” shall mean the Securities and Exchange Act of 1934, as amended.
“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to Purchaser or required to be withheld or deducted from a payment to
Purchaser: (a) Taxes imposed on or measured by net income or similar Taxes
imposed in lieu of net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of Purchaser being
organized under the laws of, or having its principal office or the office from
which it books a Transaction located in, the jurisdiction imposing such Tax (or
any political subdivision thereof) or (ii) that are Other Connection Taxes, (b)
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of Purchaser pursuant to a law in effect as of the date on which such Person (i)
acquires such interest in a Transaction or (ii) changes its principal office or
the office from which it books a Transaction, except to the extent that,
pursuant to Article 32, such Taxes were payable to such party’s assignor
immediately before such Person became a party hereto or to such Person
immediately before it changed its lending office, (c) Taxes attributable to
Purchaser’s failure to comply with Article 23(g) or Article 32 of this Agreement
and (d) any U.S. federal withholding Taxes imposed under FATCA.
“Exit Fee” shall have the meaning specified in the Fee Letter.


7

--------------------------------------------------------------------------------



“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), together in each
case with any current or future regulations, guidance or official
interpretations thereof, any agreements entered into pursuant thereto, including
any intergovernmental agreements and any rules or guidance implementing such
intergovernmental agreements.
“Fee Letter” shall mean the letter agreement, dated as of the Closing Date, from
Purchaser and accepted and agreed by Seller, as the same may be amended,
modified and/or restated from time to time, and/or any replacement agreement.
“Filings” shall have the meaning specified in Article 7(b).
“Future Advance Failure” shall mean, with respect to any Purchased Asset, the
occurrence of any litigation or other proceeding alleging a failure to fund any
future advance as and when required thereunder.
“Future Advance Purchased Asset” shall mean any Purchased Asset approved by
Purchaser, in its sole and absolute discretion, with respect to which less than
the full principal amount is funded at origination and Seller is obligated,
subject to the satisfaction of certain conditions precedent under the related
Purchased Asset Documents, to make additional advances in the future to the
related Borrower. For the avoidance of doubt, Purchaser shall have no obligation
to make any additional advance with respect to any Future Advance Purchased
Asset unless Purchaser agrees, in its sole absolute discretion, to make such
additional advance in accordance with, and subject to, Article 3(h).
“GAAP” shall mean United States generally accepted accounting principles
consistently applied as in effect from time to time.
“Governmental Authority” shall mean any national or federal government, any
state, regional, local or other political subdivision thereof with jurisdiction
and any Person with jurisdiction exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
“Guarantor” shall mean CIM Real Estate Finance Trust, Inc., a Maryland
corporation.
“Guaranty” shall mean the Guaranty, dated as of the Closing Date, from Guarantor
in favor of Purchaser, in form and substance acceptable to Purchaser, as the
same may be amended, modified and/or restated from time to time, and/or any
replacement agreement.
“Hedging Transaction” shall mean, with respect to any or all of the Purchased
Assets, any short sale of U.S. Treasury Securities or mortgage-related
securities, futures contract (including Eurodollar futures) or options contract
or any swap, cap or collar agreement or similar arrangements providing for
protection against fluctuations in interest rates, credit spreads or the
exchange of nominal interest obligations, either generally or under specific
contingencies, entered into entered into by any Seller Party.
“Income” shall mean, with respect to any Purchased Asset at any time, all monies
collected from or in respect of such Purchased Asset, including without
limitation, payments of interest, principal, repayment, rental or other income,
insurance and liquidation proceeds, payments in respect of any associated
hedging transaction, and all net proceeds from sale or other disposition of such


8

--------------------------------------------------------------------------------



Purchased Asset to a Person other than Purchaser. For the avoidance of doubt,
Income shall not include origination fees and expense deposits paid by Borrowers
in connection with the origination and closing of the Purchased Asset, any
reimbursement for out-of-pocket costs and expenses, any amounts deposited into
an escrow reserve pursuant to and in accordance with the related Purchased Asset
Documents or any amounts which the Servicer or Account Bank are entitled to
withhold in accordance with the Servicing Agreement and Account Control
Agreement, as applicable.
“Indebtedness” shall mean, for any Person, without duplication (a) obligations
created, issued or incurred by such Person for borrowed money (whether by loan,
the issuance and sale of debt securities or the sale of property to another
Person subject to an understanding or agreement, contingent or otherwise, to
repurchase such property from such Person); (b) obligations of such Person to
pay the deferred purchase or acquisition price of property or services, other
than trade accounts payable (other than for borrowed money) arising, and accrued
expenses incurred, in the ordinary course of business so long as such trade
accounts payable are payable within ninety (90) days of the date the respective
goods are delivered or the respective services are rendered; (c) Indebtedness of
others secured by a lien on the property of such Person, whether or not the
respective Indebtedness so secured has been assumed by such Person;
(d) obligations (contingent or otherwise) of such Person in respect of letters
of credit or similar instruments issued or accepted by banks and other financial
institutions for account of such Person; (e) obligations of such Person under
repurchase agreements, sale/buy-back agreements or like arrangements;
(f) Indebtedness of others guaranteed by such Person; (g) all obligations of
such Person incurred in connection with the acquisition or carrying of fixed
assets by such Person; (h) Recourse Indebtedness of such Person; (i)
Indebtedness of general partnerships of which such Person is secondarily or
contingently liable (other than by endorsement of instruments in the course of
collection), whether by reason of any agreement to acquire such indebtedness to
supply or advance sums or otherwise; (j) Capitalized Lease Obligations of such
Person; and (k) all net liabilities or obligations under any interest rate,
interest rate swap, interest rate cap, interest rate floor, interest rate
collar, or other hedging instrument or agreement;.
“Indemnified Amounts” and “Indemnified Parties” shall each have the respective
meanings specified in Article 27(a).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Seller
under any Transaction Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Independent Manager” shall mean a natural Person who (a) is not at the time of
initial appointment and has never been, and will not while serving as
Independent Manager be: (i) a stockholder, director, officer, employee, partner,
member (other than a “special member” or “springing member”), manager (with the
exception of serving as the Independent Manager of Seller), attorney or counsel
of any Seller Party or any Affiliate or equity owner of any Seller Party; (ii) a
customer, supplier or other Person who derives any of its purchases or revenues
(other than any revenue derived from serving as the Independent Manager of such
party) from its activities with any Seller Party, or any Affiliate or equity
owner of any Seller Party; (iii) a Person controlling or under common control
with any such stockholder, director, officer, employee, partner, member,
manager, attorney, counsel, equity owner, customer, supplier or other Person of
any Seller Party or any Affiliate or equity owner of any Seller Party; or (iv) a
member of the immediate family of any


9

--------------------------------------------------------------------------------



such stockholder, director, officer, employee, partner, member, manager,
attorney, counsel, equity owner, customer, supplier or other Person of any
Seller Party or any Affiliate or equity owner of any Seller Party and (b) has
(i) prior experience as an independent director or independent manager for a
corporation, a trust or limited liability company whose charter documents
required the unanimous consent of all independent directors or independent
managers thereof before such corporation, trust or limited liability company
could consent to the institution of bankruptcy or insolvency proceedings against
it or could file a petition seeking relief under any applicable federal or state
law relating to bankruptcy and (ii) at least three (3) years of employment
experience and who is provided by CT Corporation, Corporation Service Company,
National Corporate Research, Ltd., National Registered Agents, Inc., Wilmington
Trust Company, Stewart Management Company or Lord Securities Company, or if none
of these companies is then providing professional independent directors, another
nationally recognized company reasonably acceptable to Purchaser, that is not an
Affiliate of Seller and that provides, inter alia, professional independent
directors or Independent Directors in the ordinary course of their respective
business to issuers of securitization or structured finance instruments,
agreements or securities or lenders or borrowers originating commercial real
estate loans for inclusion in securitization or structured finance instruments,
agreements or securities (a “Professional Independent Manager”) and is an
employee of such a company or companies at all times during his or her service
as an Independent Manager. A natural Person who satisfies the foregoing
definition except for being (or having been) the independent director or
independent manager of a “special purpose entity” Affiliated with any Seller
Party (provided such Affiliate does not or did not own a direct or indirect
equity interest in Seller) shall not be disqualified from serving as an
Independent Manager, provided that such natural Person satisfies all other
criteria set forth above and that the fees such individual earns from serving as
independent director or independent manager of Affiliates of Seller or in any
given year constitute in the aggregate less than five percent (5%) of such
individual’s annual income for that year. A natural Person who satisfies the
foregoing definition other than clause (a)(ii) shall not be disqualified from
serving as an Independent Manager if such individual is a Professional
Independent Manager and such individual complies with the requirements of the
previous sentence.
“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“Knowledge” shall mean, whenever in this Agreement or any of the Transaction
Documents, or in any document or certificate executed on behalf of any Seller
Party pursuant to the Transaction Documents, reference is made to the knowledge
of any such Seller Party (whether by use of the words “Knowledge” or “Know”),
unless otherwise expressly specified, same shall mean (a) the actual knowledge
of the Chief Executive Officer, Chief Financial Officer or Head of Portfolio
Oversight of Seller or Guarantor or (b) with respect to any representations,
warranties, certifications or statements with respect to any Purchased Asset,
the actual knowledge of those individual employees of Guarantor, Seller or
Manager having the title of “Lead” (or its equivalent) or above who have
responsibility for the origination or acquisition, as applicable, underwriting,
servicing or sale of such Purchased Asset.
“LIBOR” shall mean, with respect to each Pricing Rate Period, the rate
determined by Purchaser to be (i) the per annum rate for one (1) month deposits
in Dollars, which appears on the Reuters Screen LIBOR01 Page (or any successor
thereto) as the London Interbank Offering Rate as of 11:00 a.m., London time, on
the Pricing Rate Determination Date (rounded upwards, if


10

--------------------------------------------------------------------------------



necessary, to the nearest 1/1000 of 1%); (ii) if such rate does not appear on
said Reuters Screen LIBOR01 Page, the arithmetic mean (rounded as aforesaid) of
the offered quotations of rates obtained by Purchaser from the Reference Banks
for one (1) month deposits in Dollars to prime banks in the London Interbank
market as of approximately 11:00 a.m., London time, on the Pricing Rate
Determination Date and in an amount that is representative for a single
transaction in the relevant market at the relevant time; or (iii) if fewer than
two (2) Reference Banks provide Purchaser with such quotations, the rate per
annum which Purchaser determines to be the arithmetic mean (rounded as
aforesaid) of the offered quotations of rates which major banks in New York, New
York selected by Purchaser are quoting at approximately 11:00 a.m., New York
City time, on the Pricing Rate Determination Date for loans in Dollars to
leading European banks for a period equal to the applicable Pricing Rate Period
in amounts of not less than $1,000,000.00; provided, that such selected banks
shall be the same banks as selected for all of Purchaser’s other commercial real
estate repurchase facilities where LIBOR is to be applied, to the extent such
banks are available. Purchaser’s determination of LIBOR shall be binding and
conclusive on Seller absent manifest error. LIBOR may or may not be the lowest
rate based upon the market for U.S. Dollar deposits in the London Interbank
Eurodollar Market at which Purchaser prices loans on the date which LIBOR is
determined by Purchaser as set forth above. Notwithstanding the foregoing, in no
event shall LIBOR be less than zero.
“LIBOR Transaction” shall mean, with respect to any Pricing Rate Period, any
Transaction with respect to which the Pricing Rate is determined for such
Pricing Rate Period with reference to LIBOR.
“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any financing lease
having substantially the same economic effect as any of the foregoing), and the
filing of any financing statement under the UCC or comparable law of any
jurisdiction in respect of any of the foregoing.
“Litigation Threshold” shall have the meaning specified in the Fee Letter.
“London Business Day” shall mean any day other than (a) a Saturday, (b) a Sunday
or (c) any other day on which commercial banks in London, England are not open
for business.
“Manager” shall mean CIM Real Estate Finance Management LLC, a Delaware limited
liability company.
“Mandatory Early Repurchase Date” shall have the meaning specified in Article
3(i).
“Margin Amount” means, with respect to each Purchased Asset, the amount equal to
the product of the lesser of (x) the unpaid principal balance of such Purchased
Asset and (y) the Market Value of such Purchased Asset, multiplied by the
Purchase Price Percentage for such Purchased Asset specified in the related
Confirmation.
“Margin Call” shall have the meaning specified in Article 4(a).
“Margin Deficit” shall exist, with respect to any Purchased Asset, if (a) the
Margin Amount for such Purchased Asset is less than (b) the outstanding Purchase
Price for such Purchased Asset.


11

--------------------------------------------------------------------------------



“Market Value” shall mean, with respect to any Purchased Asset, the market value
for such Purchased Asset as determined by Purchaser in its sole and absolute
discretion (x) in connection with the purchase of such Purchased Asset and
(y) upon the occurrence and during the continuance of a Credit Event; provided,
however, that Purchaser shall not determine Market Value based on fluctuations
in credit spreads or the capital markets; provided, further, that if a
third-party appraisal or valuation of the related Mortgaged Property shall have
been delivered to Purchaser pursuant to Article 4(a), such Market Value will be
determined in accordance with such appraisal or valuation, as applicable.
Without limiting the foregoing, the Market Value shall be deemed to be zero with
respect to any Purchased Asset (i) that is not, as of its Purchase Date, an
Eligible Asset, (ii) that is, or becomes, a Defaulted Asset, (iii) in respect of
which there is a breach of any representation and warranty made by any Seller
Party (other than any breach of a representation or warranty arising as a result
of any Purchased Asset becoming a Defaulted Asset, any MTM Representation or to
the extent disclosed in a Requested Exceptions Report specifically approved by
Purchaser in writing), (iv) in respect of which the complete Purchased Asset
File has not been delivered to Custodian or any portion thereof remains
outstanding in violation of the Custodial Agreement, (v) that has not been
repurchased on the applicable Repurchase Date, in each case, as determined by
Purchaser in its sole and absolute discretion.
“Material Adverse Effect” shall mean a material adverse effect on (a) the
property, business, financial condition, assets, results of operations of any
Seller Party, taken as a whole, (b) the ability of any Seller Party or the
Guarantor to perform its obligations under any of the Transaction Documents, (c)
the validity or enforceability of any of the Transaction Documents or (d) the
rights and remedies of Purchaser under any of the Transaction Documents, in each
case, as determined by Purchaser in its sole and absolute discretion.
“Maximum Facility Purchase Price” shall have the meaning specified in the Fee
Letter.
“Maximum Purchase Price” shall mean, with respect to any Purchased Asset on any
date, an amount (expressed in Dollars) equal to the product obtained by
multiplying the applicable Purchase Price Percentage set forth in the related
Confirmation, by the lesser of (x) the unpaid principal balance of such
Purchased Asset and (y) the Market Value of such Purchased Asset, provided that,
for any Purchased Asset that is comprised of a Mortgage Loan and a related
Mezzanine Loan, the Maximum Purchase Price shall not exceed the unpaid principal
balance of the Mortgage Loan.
“Mezzanine Loan” shall mean a whole mezzanine loan that is primarily secured by
a pledge of all of the equity interests in the entity or entities that own,
directly or indirectly, the Mortgaged Property securing the related Mortgage
Loan.  With respect to each Mezzanine Loan, (y) a default under the related
Mortgage Loan shall be required to constitute a default under such Mezzanine
Loan and (z) the related Mortgage Loan and such Mezzanine Loan must be
coterminous.
“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt or other
instrument, creating a valid and enforceable first Lien on or a first priority
ownership interest in an estate in (i) fee simple in real property and the
improvements thereon or (ii) a ground lease, securing a Promissory Note or
similar evidence of indebtedness.
“Mortgage Loan” shall mean a whole mortgage loan that is secured by a first Lien
on one or more commercial or multi-family properties.


12

--------------------------------------------------------------------------------



“Mortgaged Property” shall mean, in the case of (a) a Mortgage Loan, the
mortgaged property securing such Mortgage Loan; (b) a Mezzanine Loan, the
mortgaged property indirectly securing such Mezzanine Loan] and (c) a
Participation Interest, the mortgaged property directly or indirectly securing
the Mortgage Loan and/or Mezzanine Loan in which such Participation Interest
represents a participation, as applicable.
“MTM Representation” shall mean:
(i)with respect to each Mortgage Loan that (x) constitutes a Purchased Asset or
(y) is related to a Purchased Asset that is a Senior Participation Interest or a
Senior Note, (A) the representations set forth in the following paragraphs of
Exhibit V.B.: the representations set forth in the following paragraphs of
Exhibit V.B.: Paragraph 11 (Condition of Property), Paragraph 12 (Taxes and
Assessments), Paragraph 14 (Actions Concerning Mortgage Loan), Paragraph 15
(Escrow Deposits), Paragraph 18 (Access; Utilities; Separate Tax Lots),
Paragraph 19 (No Encroachments), Paragraph 25 (Local Law Compliance), Paragraph
26 (Licenses and Permits), Paragraph 35(f) (Ground Leases, provided that no such
breach results in a termination of any applicable ground lease), Paragraph 36
(Servicing), Paragraph 37 (Origination and Underwriting), Paragraph 39 (No
Material Default; Payment Record) and Paragraph 42 (Environmental Conditions);
(ii)with respect to each Mezzanine Loan that (x) constitutes a Purchased Asset
or (y) is related to a Purchased Asset that is a Senior Participation Interest
or a Senior Note, the representations and warranties set forth in the following
paragraphs of Exhibit V.C.: Paragraph 1 (Whole Loans) (solely with respect to
the last sentence thereof as it relates to the representations and warranties
set forth in clause (i) above), Paragraph 7 (Actions Concerning Mezzanine Loan),
Paragraph 8 (Escrow Deposits), Paragraph 16 (Servicing), Paragraph 17
(Origination and Underwriting) and Paragraph 18 (No Material Default; Payment
Record);
(iii)with respect to each Purchased Asset that is a Senior Note, the first
sentence of the representation and warranty set forth in Exhibit V.D. solely as
it relates to the representations and warranties set forth in clause (i) and
(ii) above, as applicable; and
(iv)with respect to each Purchased Asset that is a Senior Participation
Interest, the representations and warranties set forth in the following
paragraphs of Exhibit V.E.: Paragraph 1 (Mortgage Loan/Mezzanine Loan) (solely
as it relates to the representations and warranties set forth in clause (i) and
(ii) above, as applicable), Paragraph 7 (No Defaults or Waivers under
Participation Documents), and Paragraph 9 (No Known Liabilities).
“Multiemployer Plan” shall mean a multiemployer plan defined as such in
Section 3(37) of ERISA to which contributions have been, or were required to
have been, made by Seller or any ERISA Affiliate and that is covered by Title IV
of ERISA.
“Netting Agreement” shall mean the Global Netting Agreement, which may be
entered into after the date of this Agreement, by and between Purchaser and
Seller, and which shall be mutually and reasonably acceptable to Seller and
Purchaser, as the same may be amended, modified and/or restated from time to
time, and/or any replacement agreement and which shall be mutually and
reasonably acceptable to Seller and Purchaser.


13

--------------------------------------------------------------------------------



“Originator” shall mean CIM RE Lending Sub, LLC, a Delaware limited liability
company, and its successors-in-interest.
“Originator Financing Statement” shall have the meaning specified in Article
3(b).
“Other Connection Taxes” means, with respect to Purchaser, Taxes imposed as a
result of a present or former connection between Purchaser and the jurisdiction
imposing such Tax (other than connections arising from such Purchaser having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Transaction
Document, or sold or assigned an interest in any Transaction Document).
“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes that may arise from
any payment made under any Transaction Document or from the execution, delivery
or enforcement of, or otherwise with respect to, any Transaction Document,
except (i) any such Taxes that are Other Connection Taxes imposed with respect
to an assignment, transfer or sale of participation or other interest in or with
respect to the Transaction Document and (ii) for the avoidance of doubt, any
Excluded Taxes.
“Participant Register” shall have the meaning specified in Article 20(d).
“Participation Certificate” shall mean the original participation certificate,
if any, that was executed and delivered in connection with a Participation
Interest.
“Participation Interest” shall mean a participation interest in a Mortgage Loan.
“Person” shall mean an individual, corporation, limited liability company,
business trust, partnership, joint tenant or tenant-in-common, trust, joint
stock company, joint venture, unincorporated organization, or any other entity
of whatever nature, or a Governmental Authority.
“Plan” shall mean an employee benefit plan established or maintained by Seller
or any ERISA Affiliate during the five year period ended prior to the date of
this Agreement or to which Seller or any ERISA Affiliate makes, is obligated to
make or has, within the five year period ended prior to the date of this
Agreement, been required to make contributions, in any case, that is covered by
Title IV of ERISA or Section 302 of ERISA or Section 412 of the Internal Revenue
Code, other than a Multiemployer Plan.
“Pledge Agreement” shall mean that certain Originator Pledge and Security
Agreement, dated as of the Closing Date, from Originator in favor of Purchaser,
in form and substance acceptable to Purchaser, as the same may be amended,
modified and/or restated from time to time, and/or any replacement agreement.
“Pledged Collateral” shall have the meaning specified in the Pledge Agreement.
“PRA Contractual Stay Rules” shall have the meaning specified in Article 30(b).
“Pre-Purchase Due Diligence” shall have the meaning specified in Article 3(c).
“Pre-Purchase Due Diligence Review Fee” shall have the meaning specified in the
Fee Letter.
“Pricing Rate” shall mean, for any Pricing Rate Period and any Transaction, an
annual rate equal to the sum of (a)(i) with respect to a LIBOR Transaction,
LIBOR for such Pricing Rate Period,


14

--------------------------------------------------------------------------------



(ii) with respect to an Alternative Rate Transaction, the Alternative Rate for
such Pricing Rate Period and (iii) with respect to a Prime Rate Transaction, the
Prime Rate for such Pricing Rate Period plus (b) the relevant Spread for such
Transaction plus (c) the relevant Spread Adjustment for such Transaction, in
each case, subject to adjustment and/or conversion as provided in Articles
6(a)(i) and 6(b); provided, however that in no event shall the Pricing Rate be
less than the relevant Spread.
“Pricing Rate Determination Date” shall mean with respect to any Pricing Rate
Period with respect to (i) any Transaction, other than a LIBOR Transaction, the
second (2nd) Business Day, and (ii) any LIBOR Transaction, the second (2nd)
London Business Day, in each case, preceding the first day of such Pricing Rate
Period.
“Pricing Rate Period” shall mean, with respect to any Transaction and any
Remittance Date (a) in the case of the first Pricing Rate Period, the period
commencing on and including the Purchase Date for such Transaction and ending on
and excluding the following Remittance Date, and (b) in the case of any
subsequent Pricing Rate Period, the period commencing on and including the
immediately preceding Remittance Date and ending on and excluding the following
Remittance Date; provided, however, that in no event shall any Pricing Rate
Period for a Purchased Asset end subsequent to the Repurchase Date for such
Purchased Asset (or such later date on which the Purchased Asset is actually
repurchased).
“Prime Rate” shall mean the prime rate of U.S. commercial banks as published in
The Wall Street Journal (or, if more than one such rate is published, the
average of such rates) on the related Pricing Rate Determination Date (and, upon
conversion of a Transaction from a LIBOR Transaction or an Alternative Rate
Transaction to a Prime Rate Transaction pursuant to Article 6(a) of this
Agreement on the date of the conversion of a Transaction from a LIBOR
Transaction or an Alternative Rate Transaction to a Prime Rate Transaction). The
Prime Rate shall be determined by Purchaser or its agent which determination
shall be conclusive absent manifest error. Notwithstanding the foregoing, in no
event shall the Prime Rate be less than zero.
“Prime Rate Transaction” shall mean, with respect to any Pricing Rate Period,
any Transaction with respect to which the Pricing Rate for such Pricing Rate
Period is determined with reference to the Prime Rate.
“Principal Payment” shall mean, with respect to any Purchased Asset, any payment
or prepayment of principal received or allocated as principal in respect
thereof.
“Prohibited Person” shall mean (i) a person or entity whose name appears on, is
directly or indirectly owned or controlled by anyone appearing on the list of
Specially Designated Nationals and Blocked Persons by the Office of Foreign
Asset Control (“OFAC”) or other applicable Sanctions list, (ii) any foreign
shell bank, (iii) any person or entity resident in or whose subscription funds
are transferred from or through an account in a jurisdiction that has been
designated as a non-cooperative with international anti-money laundering
principles or procedures by an intergovernmental group or organization, such as
the Financial Action Task Force on Money Laundering (“FATF”), of which the U.S.
is a member and with which designation the U.S. representative to the group or
organization continues to concur, and (iv) a person or entity that is located,
organized or resident in a country or territory that is, or whose government is,
the target of Sanctions.


15

--------------------------------------------------------------------------------



“Prohibited Transferee” shall mean any competitor (or any of their respective
Affiliates) of any of the Seller Parties listed on Exhibit XII hereto.
“Promissory Note” shall mean a note or other evidence of indebtedness of a
Borrower under a Mortgage Loan or Mezzanine Loan.
“Purchase Date” shall mean, with respect to any Purchased Asset, the date on
which Purchaser purchases such Purchased Asset from Seller hereunder.
“Purchase Price” shall mean, with respect to any Purchased Asset, the price at
which such Purchased Asset is transferred by Seller to Purchaser on the
applicable Purchase Date, increased by any Purchase Price increase paid by
Purchaser to Seller pursuant to Article 3(h) or otherwise, decreased by (a) the
portion of any Principal Payments on such Purchased Asset that is applied
pursuant to Article 5 to reduce the Purchase Price for such Purchased Asset,
(b) any amounts applied to reduce the Purchase Price of the Purchased Asset
pursuant to Article 4(a) on account of a Margin Call and (c) any other amounts
paid applied by Purchaser to reduce the Purchase Price for the Purchased Asset.
The Purchase Price as of the Purchase Date for any Purchased Asset shall be set
forth in the Confirmation for the related Transaction and shall be equal to the
Maximum Purchase Price with respect to such Purchased Asset as of its Purchase
Date, provided that for any Purchased Asset that is a Combined Loan, the
Purchase Price as of its purchase date shall not exceed the lesser of (x) the
unpaid principal balance of the related Mortgage Loan and (y) the Market Value
of such Mortgage Loan, provided, however, Purchaser may approve any request by
Seller to increase the Purchase Price of any Purchased Asset in connection with
a future advance made by Seller with respect to such Purchased Asset.
“Purchase Price Differential” shall mean, with respect to any Purchased Asset as
of any date, the amount equal to the product of (a) a per annum rate equal to
one-month LIBOR plus the applicable Spread and (ii) the daily outstanding
Purchase Price for such Purchased Asset or Transaction, on the basis of a
360-day year and the actual number of days during the period commencing on (and
including) the related purchase date and ending on (but excluding) the related
Repurchase Date, and shall be, payable in arrears monthly on each Remittance
Date, or at maturity, whichever is earlier.
“Purchase Price Percentage” shall have the meaning specified in the Fee Letter.
“Purchased Asset” shall mean (a) with respect to any Transaction, the Eligible
Asset sold by Seller to Purchaser in such Transaction and (b) with respect to
the Transactions in general, all Eligible Assets sold by Seller to Purchaser
(other than Purchased Assets that have been repurchased by Seller). Any
Purchased Asset that is repurchased by Seller in accordance with this Agreement
shall cease to be a Purchased Asset. Unless otherwise specified, any reference
to a Purchased Asset which is a Mortgage Loan shall include the Mortgage Loan
and any related Mezzanine Loan, if any, that is subject to the same Transaction.
“Purchased Asset Documents” shall mean, with respect to a Purchased Asset, the
documents comprising the Purchased Asset File for such Purchased Asset upon its
release pursuant to Article 7(b).
“Purchased Asset File” shall mean the documents specified as the “Purchased
Asset File” in the Custodial Agreement, together with any additional documents
and information required to


16

--------------------------------------------------------------------------------



be delivered to Purchaser or its designee (including the Custodian) pursuant to
this Agreement and/or the Custodial Agreement; provided that to the extent that
Purchaser waives in writing receipt of any document in connection with the
purchase of an Eligible Asset (but not if Purchaser merely agrees to accept
delivery of such document after the related Purchase Date), such document shall
not be a required component of the Purchased Asset File until such time as
Purchaser determines in good faith that such document is necessary or
appropriate for the servicing of the applicable Purchased Asset.
“Purchased Asset Schedule” shall mean, with respect to any Purchased Asset, a
schedule attached to the related Confirmation containing information
substantially similar to the Asset Information.
“Purchased Items” shall mean all of Seller’s right, title and interest in, to
and under each of the following items of property, whether now owned or
hereafter acquired, now existing or hereafter created and wherever located:
(i)the Purchased Assets;
(ii)the Purchased Asset Documents, the Servicing Rights, the Servicing
Agreement, the Servicing Records, mortgage guaranties, mortgage insurance,
insurance policies, insurance claims, collection and escrow accounts, and
letters of credit, in each case, relating to the Purchased Assets;
(iii)the Hedging Transactions entered into with respect to any Purchased Asset;
(iv)all related forward trades and takeout commitments placed on the Purchased
Assets to the extent such forward trades and takeout commitments are permitted
to be transferred without consent of the applicable counterparty;
(v)all Income relating to the sale, securitization, liquidation or other
disposition of the Purchased Assets;
(vi)all “general intangibles”, “accounts”, “chattel paper”, “investment
property”, “instruments”, “securities accounts” and “deposit accounts”, each as
defined in the UCC, relating to or constituting any and all of the foregoing;
and
(vii)all replacements, substitutions or distributions on or proceeds, payments,
Income and profits of, and records (but excluding any financial models or other
proprietary information) and files relating to any and all of any of the
foregoing.
“Purchaser” shall have the meaning specified in the introductory paragraph
hereof.
“Qualified Transferee” shall mean any commercial bank, savings bank, savings and
loan association, trust company, commercial credit corporation, pension plan,
pension fund or pension advisory firm, mutual fund, governmental entity or plan;
provided, that, any entity described above has total combined assets of at least
$500,000,000.
“Record Holder” shall mean, the holder of any Promissory Note or Participation
Interest, to the extent that such holder is the lender of record (including,
without limitation, the mortgagee or pledgee, as applicable, of record) with
respect to the related Mortgage Loan and/or Mezzanine Loan pursuant to the
related co-lender agreement, participation agreement or intercreditor agreement.


17

--------------------------------------------------------------------------------



“Recourse Indebtedness” shall mean, for any Person on any date, without
duplication, the indebtedness of such Person (and its Subsidiaries) for which
such Person (and its Subsidiaries) is directly responsible or liable as obligor
or guarantor (excluding obligations arising by reason of customary recourse
carve-outs under a non-recourse instrument, including, but not limited to,
fraud, misappropriation and misapplication, and environmental indemnities).
“Reference Banks” shall mean banks designated by Purchaser, in its sole and
absolute discretion, each of which shall (i) be a leading bank engaged in
transactions in Eurodollar deposits in the international Eurocurrency market and
(ii) have an established place of business in London.
“Register” shall have the meaning specified in Article 20(c).
“Release Letter” shall mean a letter substantially in the form of Exhibit IX
hereto (or such other form as may be acceptable to Purchaser).
“Remittance Date” shall mean the fifteenth (15th) calendar day of each month, or
the immediately succeeding Business Day, if such calendar day shall not be a
Business Day, or such other day as is mutually agreed to by Seller and
Purchaser.
“Repurchase Date” shall mean, with respect to any Purchased Asset, the earliest
to occur of (a) the maturity date of such Purchased Asset; (b) the Early
Repurchase Date with respect to such Purchased Asset; (c) the Mandatory Early
Repurchase Date with respect to such Purchased Asset; (d) the Accelerated
Repurchase Date; (e) [reserved]; or (f) the Termination Date.
“Repurchase Obligations” shall have the meaning specified in Article 7(a).
“Repurchase Price” shall mean, with respect to any Purchased Asset as of any
Repurchase Date or any date on which the Repurchase Price is required to be
determined hereunder, the price at which such Purchased Asset is to be
transferred from Purchaser to Seller; such price will be determined in each case
as the sum of (i) the outstanding Purchase Price of such Purchased Asset as of
such date; (ii) the accrued and unpaid Purchase Price Differential with respect
to such Purchased Asset as of such date (other than, with respect to
calculations in connection with the determination of a Margin Deficit, accrued
and unpaid Purchase Price Differential for the current Pricing Rate Period);
(iii) all accrued and unpaid actual, documented and reasonable out-of-pocket
costs and expenses (including, without limitation, any applicable Breakage
Costs) of Purchaser relating to such Purchased Assets; and (iv) any other
amounts then due and payable by Seller to Purchaser and its Affiliates pursuant
to the terms of the Transaction Documents as of such date.
“Requested Exceptions Report” shall have the meaning specified in Exhibit VII
hereto.
“Requirement of Law” shall mean any applicable law, treaty, rule, regulation,
code, directive, policy, order or requirement or determination of an arbitrator
or a court or other Governmental Authority whether now or hereafter enacted or
in effect.
“Responsible Officer” shall mean any executive officer of Seller.
“Sanctions” shall mean, collectively, any sanctions administered or enforced by
the U.S. Treasury Department Office of Foreign Asset Control (OFAC), the U.S.
Department of State, the U.S. Department of Commerce, the United Nations
Security Council, the European Union, the United Kingdom or any other relevant
sanctions authority.
“SEC” shall have the meaning specified in Article 24(a).


18

--------------------------------------------------------------------------------



“Seller” shall have the meaning assigned thereto in the introductory paragraph
hereof.
“Seller Financing Statement” shall have the meaning specified in Article 3(b).
“Seller Party” shall mean, collectively or individually, as the context may
require, Seller and Guarantor.
“Senior Note” shall mean a Promissory Note evidencing a senior or pari passu
senior position in a Mortgage Loan; provided that the holder of any pari passu
Senior Note is the Record Holder and the Controlling Holder. A Senior Note shall
not be junior to any other Promissory Note secured by the same Mortgaged
Property.
“Senior Participation Interest” shall mean a senior or pari passu senior
Participation Interest in a Mortgage Loan or a combination of a Mortgage Loan
and a related Mezzanine Loan evidenced by a Participation Certificate; provided
that the holder of any pari passu Senior Participation Interest is the Record
Holder and the Controlling Holder. A Senior Participation Interest shall not be
junior to any other participation interest or Promissory Note secured directly
or indirectly by the same Mortgaged Property (provided, for the avoidance of
doubt, that a Senior Note in a Mezzanine Loan shall not be deemed junior to a
Senior Note in the related Mortgage Loan as a result of the subordination of the
Mezzanine Loan to the Mortgage Loan).
“Servicer” shall mean Trimont Real Estate Advisors, LLC, or any successor
servicer approved by the Purchaser in its sole and absolute discretion, provided
that Midland Loan Services shall be an approved successor servicer herein.
“Servicer Account” shall have the meaning specified in the Servicing Agreement.
“Servicer Letter” shall have the meaning specified in Article 29(e).
“Servicing Agreement” shall mean (i) that certain Servicing and Asset Management
Agreement, dated as of April 13, 2020, by and between Trimont Real Estate
Advisors, LLC, CIM Lending Services, LLC, Seller and such other clients that are
a party thereto from time to time, and (ii) any other servicing agreement, in
form and substance acceptable to Purchaser in its sole and absolute discretion,
entered into by Seller and any Servicer, in each case, as the same may be
amended, modified and/or restated from time to time, and/or any replacement
servicing agreement acceptable to Purchaser in its sole and absolute discretion.
“Servicing Records” shall have the meaning specified in Article 29(f).
“Servicing Rights” shall mean rights of any Person, to administer, service or
subservice, the Purchased Assets or to possess related Servicing Records.
“Significant Modification” shall mean:
(i)any modification, consent to a modification or waiver of any monetary term or
material non-monetary term (including, without limitation, prepayment terms,
timing of payments and acceptance of discounted payoffs, but excluding waivers
of late fees and default interest (provided, however, that any such waiver in
excess of two (2) instances with respect to any individual Purchased Asset
during the term of such Purchased Asset shall be considered a Significant
Modification hereunder))) of a Purchased Asset (or related Mortgage Loan or
Mezzanine Loan, as applicable) or any extension of the maturity date of such
Purchased Asset (or related Mortgage Loan or Mezzanine Loan, as applicable),
other


19

--------------------------------------------------------------------------------



than (A) if required pursuant to the specific terms of the related Purchased
Asset (or related Mortgage Loan or Mezzanine Loan, as applicable) and (B) for
which there is no material lender discretion;
(ii)any release of collateral or any acceptance of substitute or additional
collateral for a Purchased Asset (or related Mortgage Loan or Mezzanine Loan, as
applicable) or any consent to either of the foregoing, other than (A) if
required pursuant to the specific terms of the related Purchased Asset Documents
(or related Mortgage Loan or Mezzanine Loan, as applicable) and (B) for which
there is no material lender discretion (it being acknowledged that Seller’s
right to calculate the debt service coverage ratio, debt yield, loan to value
ratio or other similar financial tests (but not the waiver or modification of
any such tests) shall not be considered material lender discretion for purposes
of this clause (ii));
(iii)any waiver of a “due-on-sale” or “due-on-encumbrance” clause with respect
to a Purchased Asset (or related Mortgage Loan or Mezzanine Loan, as applicable)
or, if lender consent is required, any consent to such a waiver or consent to a
transfer of a Mortgaged Property or interests in the related Borrower or consent
to the incurrence of debt, other than any such transfer or incurrence of debt as
may be effected without the consent of the lender under the related Purchased
Asset Documents;
(iv)any acceptance of an assumption agreement releasing a Borrower from
liability under a Purchased Asset (or related Mortgage Loan or Mezzanine Loan,
as applicable) other than (A) pursuant to the specific terms of such Purchased
Asset (or related Mortgage Loan, as applicable) and (B) for which there is no
material lender discretion;
(v)any foreclosure or exercise of any material remedies under a Purchased Asset
(or related Mortgage Loan or Mezzanine Loan, as applicable); and
(vi)any approval of a major lease for which lender consent is required pursuant
to the related Purchased Asset Documents.
Provided that, notwithstanding the foregoing, releases of escrows and reserves
in accordance with the applicable Purchased Asset Documents, and consents with
respect to leases, easements and/or REAs shall not constitute Significant
Modifications.
“SIPA” shall have the meaning specified in Article 24(a).
“Spread” shall have the meaning specified in the Fee Letter.
“Spread Adjustment” shall have the meaning specified in the Fee Letter.
“Structuring Fee” shall have the meaning specified in the Fee Letter.
“Subsidiary” shall mean, as to any Person, a corporation, partnership or other
entity of which at least a majority of the shares of stock or other ownership
interests having by the terms thereof ordinary voting power (other than stock or
such other ownership interests having such power only by reason of the happening
of a contingency) to elect a majority of the board of directors or other
managers of such corporation, partnership or other entity are at the time owned,
or the management of which is otherwise controlled, directly or indirectly
through one or more intermediaries, or both, by such Person. Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of Seller.


20

--------------------------------------------------------------------------------



“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Termination Date” shall mean the later of (i) the date of the expiration of the
Availability Period or (ii) or such later date as may be in effect pursuant to
Article 3(g).
“Termination Date Extension Fee” shall have the meaning specified in the Fee
Letter.
“Title Insurer” shall mean a nationally recognized title insurance company
qualified to do business in the jurisdiction where the applicable Mortgaged
Property is located.
“Title Policy” shall mean an American Land Title Association (ALTA) lender’s
title insurance policy or a comparable form of lender’s title insurance policy
(or escrow instructions binding on the Title Insurer and irrevocably obligating
the Title Insurer to issue such title insurance policy, a title policy
commitment or pro-forma “marked up” at the closing of the related Purchased
Asset and countersigned by the Title Insurer or its authorized agent) as adopted
in the applicable jurisdiction and, if applicable, a mezzanine endorsement
thereto.
“Transaction” shall mean a Transaction, as specified in Article 1.
“Transaction Documents” shall mean, collectively, this Agreement, any applicable
Exhibits to this Agreement, the Fee Letter, the Guaranty, the Custodial
Agreement, the Servicer Letter, the Account Control Agreement, the Pledge
Agreement, the Netting Agreement, if any, all Confirmations and assignment
documentation executed pursuant to this Agreement in connection with specific
Transactions, and all other documents executed in connection with this Agreement
or any Transaction, each of the foregoing as they may be amended, restated,
supplemented or modified from time to time; provided, however, that Transaction
Documents shall not include any document defined as a Purchased Asset Document.
“Trust Receipt” shall have the meaning specified in the Custodial Agreement.
“UCC” shall have the meaning specified in Article 7(b).
“UCC Filing Jurisdiction” shall mean, (a) with respect to Seller, the State of
Delaware, and (b) with respect to Originator, the State of Delaware.
“UCC Financing Statement” shall mean, individually or collectively as the
context may require, the Seller Financing Statement and the Originator Financing
Statement.
“Underwriting Issues” shall mean, with respect to any Purchased Asset as to
which Seller intends to request a Transaction, all material information that is
Known to Seller after making reasonable inquiries and exercising reasonable care
and diligence that (i) would be considered a materially “negative” factor
(either separately or in the aggregate with other information) or (ii) a defect
in loan documentation or closing deliveries (such as any absence of any
Purchased Asset Document(s)).
“Unrestricted Cash”:  As of any date of determination, all cash held by Seller
and/or Guarantor, as applicable, at such time in excess of all amounts (i)
required to be held by Seller and/or Guarantor pursuant to this Agreement or the
Guaranty, (ii) necessary to be held by Seller and/or Guarantor in order to
satisfy the financial covenants set forth in the Repurchase Documents and


21

--------------------------------------------------------------------------------



(iii) encumbered or allocated to the payment of other obligations, including
fundings for Mortgage Notes, Participation Interests and other related assets.
“Wet Purchased Asset” shall mean an Eligible Asset which Seller is selling to
Purchaser simultaneously with the origination thereof and for which the related
Purchased Asset File has not been delivered to Custodian.
The terms defined in this Agreement have the meanings assigned to them in this
Agreement and include the plural as well as the singular, and the use of any
gender herein shall be deemed to include the other gender. All references to
articles, schedules and exhibits are to articles, schedules and exhibits in or
to this Agreement unless otherwise specified. The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” The term “include” or “including”
shall mean without limitation by reason of enumeration. All accounting terms not
specifically defined herein shall be construed in accordance with generally
accepted accounting principles. References to “good faith” in this Agreement
shall mean “honesty in fact in the conduct or transaction concerned”.
ARTICLE 3
INITIATION; CONFIRMATION; TERMINATION; EXTENSION
(a)Entry into Transactions. During the Availability Period, upon the
satisfaction of all conditions set forth in Article 3(b) for the initial
Transaction and Article 3(c) for each Transaction (including the initial
Transaction), the related Eligible Asset shall be transferred to Purchaser
against the transfer of the Purchase Price therefor to an account of Seller.
Each Confirmation, together with this Agreement, shall be conclusive evidence of
the terms of the Transaction covered thereby. In the event of any conflict
between the terms of such Confirmation and the terms of this Agreement, the
Confirmation shall prevail.
(b)Conditions Precedent to Initial Transaction. Purchaser’s agreement to enter
into the initial Transaction is subject to the satisfaction, immediately prior
to or concurrently with the making of such Transaction, of the following
conditions precedent to the satisfaction of Purchaser and its counsel in their
sole and absolute discretion:
(i)Delivery of Documents. The following documents, shall have been delivered to
Purchaser:
(A)this Agreement, duly completed and executed by each of the parties hereto;
(B)the Fee Letter, duly completed and executed by each of the parties thereto;
(C)the Custodial Agreement, duly completed and executed by each of the parties
thereto;
(D)the Account Control Agreement, duly completed and executed by each of the
parties thereto;


22

--------------------------------------------------------------------------------



(E)the Guaranty, duly completed and executed by each of the parties thereto;
(F)the Servicing Agreement, duly completed and executed by each of the parties
thereto;
(G)the Servicer Letter, duly completed and executed by each of the parties
thereto;
(H)the Pledge Agreement, duly completed and executed by each of the parties
thereto;
(I)reserved;
(J)any and all consents and waivers applicable to Seller or to the Purchased
Assets;
(K)a power of attorney from Seller substantially in the form of Exhibit IV
hereto, duly completed and executed;
(L)a UCC financing statement for filing in the UCC Filing Jurisdiction of
Seller, naming Seller as “Debtor” and Purchaser as “Secured Party” and
describing as “Collateral” “All assets of Seller, whether now owned or existing
or hereafter acquired or arising and wheresoever located, and all proceeds and
all products thereof” (the “Seller Financing Statement”);
(M)a UCC financing statement for filing in the UCC Filing Jurisdiction of
Originator, naming Originator as “Debtor” and Purchaser as “Secured Party” and
describing as “Collateral” all of the items set forth in the definition of
Pledged Collateral (the “Originator Financing Statement”);
(N)opinions of outside counsel to the Seller Parties in form and substance
acceptable to Purchaser (including, but not limited to, those relating to
corporate matters, enforceability, applicability of the Investment Company Act
of 1940, security interests and Bankruptcy Code safe harbors);
(O)for each Seller Party, a good standing certificate dated within five (5)
calendar days prior to the Closing Date, certified true, correct and complete
copies of organizational documents and certified true, correct and complete
copies of resolutions (or similar authority documents) with respect to the
execution, delivery and performance of the Transaction Documents and each other
document to be delivered by such party from time to time in connection herewith;
and
(P)all such other and further documents and documentation as Purchaser shall
require.
(ii)Reimbursement of Costs and Expenses. Seller shall have paid, or reimbursed
Purchaser for, all reasonable and documented out-of-pocket expenses, including
but not limited to reasonable legal fees of outside counsel and reasonable and
due diligence fees, actually incurred by Purchaser in connection with the
development, preparation and execution of this Agreement, the other Transaction
Documents and any other documents prepared in connection herewith or therewith.


23

--------------------------------------------------------------------------------



(iii)Payment of Fees. Purchaser shall have received payment from Seller of the
Structuring Fee.
(c)Conditions Precedent to All Transactions. Purchaser’s agreement to enter into
each Transaction (including the initial Transaction) is subject to the
satisfaction of the following further conditions precedent to the satisfaction
of Purchaser, both immediately prior to entering into such Transaction and also
after giving effect to the consummation thereof and the intended use of the
proceeds of the sale:
(i)Maximum Facility Purchase Price. The sum of (A) the aggregate unpaid Purchase
Price for all prior outstanding Transactions (excluding accrued and unpaid
Purchase Price Differential for the then current Pricing Rate Period) and (B)
the requested Purchase Price for the pending Transaction shall not exceed an
amount equal to the Maximum Facility Purchase Price.
(ii)Confirmation. Seller shall have:
(A)no less than ten (10) Business Days prior to the requested Purchase Date,
given notice to Purchaser of the proposed Transaction;
(B)with respect to each Eligible Asset subject to the pending Transaction,
delivered to Purchaser the documents required pursuant to Exhibit VII hereto in
accordance with the time frames set forth therein; and
(C)concurrently with the giving of notice of the proposed Transaction, paid to
Purchaser the Pre-Purchase Due Diligence Review Fee with respect to each
Eligible Asset proposed to be subject to the Transaction.
(iii)Delivery to Custodian. Seller shall have delivered to Custodian, (A) with
respect to each Eligible Asset to be sold to Purchaser, the applicable Custodial
Delivery and (B) with respect to each Eligible Asset other than a Wet Purchased
Asset, the related Purchased Asset File, in each case, in accordance with the
procedures and time frames set forth in the Custodial Agreement.
(iv)Bailee Trust Receipt. With respect to any Wet Purchased Asset, the related
Bailee shall have issued to Purchaser a Bailee Trust Receipt.
(v)Due Diligence Review. Purchaser shall have completed its due diligence
investigation of the Eligible Assets subject to the pending Transaction and such
other documents, records, agreements, instruments, mortgaged properties or
information relating to such Eligible Assets and, in accordance with Article 28,
each Seller Party, as Purchaser in its sole and absolute discretion deems
appropriate to review and such review shall be satisfactory to Purchaser in its
sole and absolute discretion (the “Pre-Purchase Due Diligence”) and has
determined, in its sole and absolute discretion, to purchase any or all of the
Eligible Assets proposed to be sold to Purchaser by Seller. Purchaser shall
inform Seller of its determination with respect to any such proposed Transaction
solely in accordance with Exhibit VII hereto.
(vi)Countersigned Confirmation. Seller shall deliver to Purchaser an executed
and completed confirmation substantially in the form of Exhibit II hereto (a
“Confirmation”), and Purchaser shall have delivered to Seller a countersigned
copy of the such Confirmation.


24

--------------------------------------------------------------------------------



The Confirmation shall be signed by a Responsible Officer of Seller; provided,
however, that Purchaser shall not be liable to Seller if it inadvertently acts
on a Confirmation that has not been signed by a Responsible Officer of Seller.
(vii)No Default. No Default or Event of Default shall have occurred and be
continuing or will occur as a result of the pending Transaction;
(viii)No Material Adverse Effect. No event shall have occurred and be continuing
which has had a Material Adverse Effect.
(ix)Waiver of Exceptions. Purchaser shall have waived in writing all exceptions
in the related Requested Exceptions Report, as evidenced by Purchaser’s
execution of the Confirmation to which such Requested Exception Report is
attached.
(x)Representations and Warranties. All representations and warranties made by
any Seller Party in the Transaction Documents (other than those contained in
Article 10(w) relating to Purchased Assets subject to other Transactions, which
shall be considered solely for the purpose of determining the Market Value and
eligibility of the Purchased Assets subject to other Transactions, unless Seller
shall have made or repeated any such representations and warranties with actual
knowledge that they were materially false at the time made or repeated) shall be
true, correct and complete on and as of the Purchase Date for the pending
Transaction with the same force and effect as if made on and as of such date
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, as of such specific date).
(xi)Acknowledgement of Servicer. Purchaser shall have received from Servicer a
written acknowledgement (which may be in the form of an email) that each
Eligible Asset to be sold to Purchaser on such Purchase Date will be serviced in
accordance with the Servicing Agreement as of such date, which acknowledgement
may be deemed to be satisfied by the delivery of a Servicer Letter in accordance
with Article 29(e) hereof.
(xii)No Unsatisfied Margin Call. No unsatisfied Margin Call shall exist, after
giving effect to the requested Transaction.
(xiii)Receipt of Trust Receipt. Other than with respect to any Wet Purchased
Asset, Purchaser shall have received from Custodian on each Purchase Date a
Trust Receipt accompanied by an Asset Schedule and Exceptions Report with
respect to each Eligible Asset to be sold to Purchaser, dated the Purchase Date,
duly completed and with exceptions acceptable to Purchaser in its sole
discretion in respect of Eligible Assets to be purchased hereunder on such
Purchase Date.
(xiv)Seller Release Letter. Purchaser shall have received from Seller a Release
Letter covering each Eligible Asset to be sold to Purchaser.
(xv)No Change in Law. Purchaser shall not have determined that the introduction
of or a change in any Requirement of Law or in the interpretation or
administration of any Requirement of Law has made it unlawful, and no
Governmental Authority shall have asserted that it is unlawful, for Purchaser to
enter into Transactions.
(xvi)Intentionally Omitted.


25

--------------------------------------------------------------------------------



(xvii)Security Interest. Seller shall have taken such other action as Purchaser
shall have requested in order to transfer the Eligible Assets being transferred
to Purchaser pursuant to this Agreement and to perfect all security interests
granted under this Agreement or any other Transaction Document in favor of
Purchaser as secured party under the UCC with respect to such Eligible Assets.
(xviii)Availability Period. The related Purchase Date occurs during the
Availability Period.
(xix)Know Your Customer and Sanctions Diligence. Seller shall have completed its
“Know Your Customer” and Sanctions diligence with respect to the related
Borrower, guarantor and related parties and the results of such diligence are
acceptable to Purchaser in its sole and absolute discretion. Purchaser shall
have completed its “Know Your Customer” and Sanctions diligence with respect to
Seller, Guarantor and related parties and the results of such diligence are
acceptable to Purchaser in its sole and absolute discretion.
(xx)True Sale. If such Purchased Asset is acquired by Seller from any Affiliate
of Seller, then Seller shall either (A) deliver to Purchaser a true sale opinion
from outside counsel in form and substance reasonably acceptable to Purchaser
with respect to the transfer of such Purchased Asset to Seller from such
Affiliate and any other interim transfers of such Purchased Asset between
Affiliates of Seller or (B) deliver a pledge agreement in form and substance
acceptable to the Purchaser, and for the avoidance of doubt, with respect to
Purchased Assets originated by the Originator, the delivery of the Pledge
Agreement satisfies the requirements herein.
(xxi)Further Assurances. Purchaser shall have received all such other and
further documents, documentation and legal opinions (including, without
limitation, opinions regarding the perfection of Purchaser’s security interests
and true sale matters, as applicable) as Purchaser shall have reasonably
required.
(d)Early Repurchase. Seller shall be entitled to terminate a Transaction on
demand and repurchase the Purchased Asset subject to such Transaction on any
Business Day prior to the Repurchase Date (an “Early Repurchase Date”);
provided, however, that:
(i)no later than five (5) Business Days prior to such Early Repurchase Date
(except if such Early Repurchase Date is in connection with curing a Margin
Deficit, Event of Default, representation breach, or in connection with any of
the events in Article 3(j) or Article 6 having occurred, in which case only one
(1) Business Day written notice shall be required), Seller notifies Purchaser in
writing of its intent to terminate such Transaction and repurchase such
Purchased Asset, setting forth the Early Repurchase Date and identifying with
particularity the Purchased Asset to be repurchased on such Early Repurchase
Date;
(ii)No Default (other than any Default of an administrative or immaterial nature
that is susceptible to cure, provided that Seller shall have commenced to cure
such Default and is diligently proceeding to cure the same prior to such Default
becoming an Event of Default) or Event of Default shall have occurred and be
continuing both as of the date notice is delivered pursuant to Article 3(d)(i)
above and as of the applicable Early Repurchase Date, unless the repurchase of
the Purchased Asset cures any such Default or Event of Default;


26

--------------------------------------------------------------------------------



(iii)on such Early Repurchase Date, Seller pays to Purchaser an amount equal to
the Repurchase Price for the applicable Purchased Asset and any other amounts
payable under this Agreement against transfer to Seller or its designated agent
of such Purchased Asset;
(iv)any unsatisfied Margin Call is cured in connection with such early
repurchase; and
(v)on such Early Repurchase Date, Seller pays to Purchaser the Exit Fees and
Breakage Costs, if any, for such Purchased Asset, and to the extent the Borrower
under the Mortgage Loan makes a repayment, the Purchased Asset relating to such
Mortgage Loan shall be permitted to be repurchased so long as the Breakage Costs
are paid.
(e)Repurchase on the Repurchase Date. On the Repurchase Date (including any
Early Repurchase Date, so long as the conditions set forth in Article 3(d) are
satisfied) for any Transaction, termination of the Transaction will be effected
by transfer to Seller of the Purchased Assets being repurchased along with any
Income in respect thereof received by Purchaser (and not previously credited or
transferred to, or applied to the obligations of, Seller pursuant to Article 5)
against the simultaneous transfer of the Repurchase Price for such Purchased
Asset to an account of Purchaser; provided that, Purchaser shall have no
obligation to permit Seller to repurchase individual Purchased Assets if an
Event of Default shall have occurred and be continuing. Promptly following such
Repurchase Date for a Purchased Asset and satisfaction of the conditions in the
preceding sentence, and so long as no Event of Default shall have occurred and
be continuing, Purchaser’s security interest in the related Collateral shall
terminate in accordance with Article 7(b).
(f)Availability Period Extensions. (i) Upon the written request of Seller to
extend the Availability Period and provided that all of the extension conditions
listed in clause (ii) below (collectively, the “Availability Period Extension
Conditions”) shall have been satisfied, Purchaser may agree to extend the
then-current Availability Period (each, a “Current Availability Period”) for a
period not to exceed twelve (12) months from the expiration date of the Current
Availability Period (each, a “Availability Period Extension”). Notwithstanding
anything to the contrary herein, in no event shall the Availability Period be
extended more than two (2) times pursuant to this Article 3(f). Purchaser may
approve or disapprove any request for an Availability Period Extension in its
sole and absolute discretion.
(ii)    For purposes of this Article 3(f), the Availability Period Extension
Conditions shall be satisfied if:
(A)Seller shall have delivered to Purchaser written notice of its request to
extend the Current Availability Period at least thirty (30) days, but not more
than sixty (60) days, prior to the expiration of the Current Availability Period
(which notice may be revoked by Seller);
(B)Purchaser shall have received, on or before the expiration of the Current
Availability Period, payment from Seller, as consideration for Purchaser’s
agreement to extend the then Current Availability Period, of a Availability
Period Extension Fee (Seller shall provide notice to Purchaser at least two (2)
Business Days prior to the date on which Seller pays the Availability Period
Extension Fee);


27

--------------------------------------------------------------------------------



(C)no Material Adverse Effect, uncured Margin Deficit, monetary Default,
material non-monetary Default or Event of Default shall have occurred and be
continuing as of the expiration of the Current Availability Period;
(D)all representations and warranties made by any Seller Party in the
Transaction Documents (other than those contained in Article 10(w), which shall
be considered solely for the purpose of determining the Market Value and
eligibility of the Purchased Assets, unless (i) Seller shall have made any such
representations and warranties with actual knowledge that they were materially
false or materially misleading at the time made; or (ii) any such
representations and warranties have been determined by Purchaser in its sole and
absolute discretion to be materially false or materially misleading on a regular
basis), shall be true, correct, complete and accurate as of the expiration of
the Current Availability Period; and
(E)Purchaser shall have received a written certification by Seller stating that
the foregoing conditions have been or will be satisfied as of the time required
above.
(g)Amortization Period Extensions. (i) In the event that Purchaser does not
extend the Current Availability Period in accordance with Article 3(f), upon the
written request of Seller to extend the Termination Date and provided that all
of the extension conditions listed in clause (ii) below (collectively, the
“Amortization Period Extension Conditions”) shall have been satisfied, Purchaser
shall extend the then-current Termination Date (each, a “Current Termination
Date”) by twelve (12) months from the Current Termination Date. Notwithstanding
anything to the contrary herein, in no event shall the Termination Date be
extended more than two (2) times pursuant to this Article 3(g). Each extension
of the Termination Date pursuant to this Article 3(g) shall be subject to the
payment of the Termination Date Extension Fee and the satisfaction of conditions
described below. On the first day of the initial Amortization Period and every
six (6) months thereafter, the aggregate outstanding Purchase Price for all
Purchased Assets shall be reduced by five percent (5.0%) of such aggregate
outstanding Purchase Price.
(ii)    For purposes of this Article 3(g), the Amortization Period Extension
Conditions shall be satisfied if:
(A)Seller shall have delivered to Purchaser a written request to extend the
Current Termination Date at least thirty (30) days, but not more than sixty (60)
days, prior to the Current Termination Date and certifying that Seller has
determined in good faith that market conditions are not economically favorable
for the securitization of the Purchased Assets on or prior to the Current
Termination Date;
(B)Purchaser shall have received, on or before the Current Termination Date,
payment from Seller of a Termination Date Extension Fee (Seller shall provide
notice to Purchaser at least two (2) Business Days prior to the date on which
Seller pays the Termination Date Extension Fee);
(C)no Material Adverse Effect, unsatisfied Margin Call, monetary Default,
material non-monetary Default or Event of Default shall have occurred and be
continuing as of the Current Termination Date;


28

--------------------------------------------------------------------------------



(D)all representations and warranties made by any Seller Party in the
Transaction Documents (other than those contained in Article 10(w), which shall
be considered solely for the purpose of determining the Market Value and
eligibility of the Purchased Assets, unless (i) Seller shall have made any such
representations and warranties with actual knowledge that they were materially
false or materially misleading at the time made; or (ii) any such
representations and warranties have been determined by Purchaser in its sole and
absolute discretion to be materially false or materially misleading on a regular
basis), shall be true and correct, complete and accurate as of the applicable
Current Termination Date; and
(E)Purchaser shall have received a written certification by Seller stating that
the foregoing conditions have been or will be satisfied as of the time required
above.
(h)Future Advances. (i) From time to time during the Availability Period, in
connection with the making of a future advance to the Borrower under a Future
Advance Purchased Asset, Seller may request an increase of the Purchase Price of
such Future Advance Purchased Asset; provided that Seller shall not request more
than one (1) increase with respect to the same Purchased Asset during any
calendar month. Any approval by Purchaser of such increase of the Purchase Price
shall be in writing and given or denied at Purchaser’s sole and absolute
discretion.
(ii)    If such approval for a Purchase Price increase is granted, Purchaser’s
funding of such increase shall be subject to the satisfaction of the following
conditions:
(A)at least ten (10) Business Days prior to the requested Purchase Price
increase date, Seller shall have requested such increase in writing and
delivered to Purchaser (1) copies of all documentation submitted by Borrower in
connection with the applicable future advance and (2) evidence that all
conditions precedent to such future advance under the related Purchased Asset
Documents have been satisfied or will be satisfied as of the date of the related
funding (or, if any conditions will not be satisfied, written request for
Purchaser’s waiver of such conditions to the extent such waiver would be a
Significant Modification hereunder);
(B)the amount of the requested Purchase Price increase is at least $250,000;
(C)Purchaser shall have determined to its satisfaction that (1) there is no
monetary Default or material non-monetary Default then existing or likely to
occur under such Purchased Asset, (2) all conditions precedent to such future
advance under the related Purchased Asset Documents have been duly satisfied or
waived to Purchaser’s reasonable satisfaction and (3) any additional conditions
imposed by Purchaser with respect to such future advance, as specified in the
related Confirmation, have been duly satisfied or waived by Purchaser in
writing;
(D)delivery by Seller to Purchaser of an amended and restated Confirmation for
the applicable Transaction which reflects the increase in the Purchase Price
signed by a Responsible Officer of Seller (provided, however, that Purchaser
shall not be liable to Seller if it inadvertently acts on a Confirmation that


29

--------------------------------------------------------------------------------



has not been signed by a Responsible Officer of Seller), and delivery by
Purchaser to Seller of a countersigned copy of such amended and restated
Confirmation;
(E)immediately after giving effect to the requested Purchase Price increase, the
outstanding Purchase Price of such Purchased Asset shall not exceed the updated
Maximum Purchase Price of such Purchased Asset set forth on the related amended
and restated Confirmation;
(F)immediately after giving effect to the requested Purchase Price increase, the
sum, without duplication, of (x) the aggregate Purchase Price for all
outstanding Transactions and (y) the requested Purchase Price increase shall not
exceed an amount equal the Maximum Facility Purchase Price;
(G)no event shall have occurred which has, or would reasonably be expected to
have, a Material Adverse Effect;
(H)No monetary Default or material non-monetary Default or Event of Default
shall have occurred and be continuing as of the related Purchase Price increase
date or will occur as a result of such Purchase Price increase;
(I)no unsatisfied Margin Call shall exist, after giving effect to the requested
Purchase Price increase; and
(J)all representations and warranties made by any Seller Party in the
Transaction Documents (other than those contained in Article 10(w) with respect
to Purchased Assets other than the applicable Future Advance Purchased Asset for
which a Purchase Price increase is being funded, which shall be considered
solely for the purpose of determining the Market Value and eligibility of the
Purchased Assets, unless (i) Seller shall have made any such representations and
warranties with actual knowledge that they were materially false or materially
misleading at the time made or (ii) any such representations and warranties have
been determined by Purchaser in its sole and absolute discretion to be
materially false or materially misleading on a regular basis) shall be true,
correct, complete and accurate on and as of the related Purchase Price increase
date with the same force and effect as if made on and as of such date;
(K)Purchaser shall have received a written certification by Seller stating that
foregoing conditions have been or will be satisfied as of the time required
above and all conditions precedent to the funding of such future advance under
the related Purchased Asset Documents have been satisfied; and
(L)Seller shall have delivered to Purchaser such other information and
documentation (including, without limitation, either an updated title policy or
an appropriate date-down endorsement) as Purchaser requests, in its sole and
absolute discretion.
(iii)    Upon the satisfaction of all conditions set forth in Article 3(g)(ii)
as determined by Purchaser, in its sole and absolute discretion, exercised in
good faith, Purchaser shall transfer the amount of the Purchase Price increase
to an account of Seller or, if such increase is being funded on the same day as
the future advance is being made


30

--------------------------------------------------------------------------------



to the related Borrower, directly to the Borrower, the Servicer or any title
company, settlement agent or other Person, as agreed to by Purchaser and Seller.
(i)Mandatory Early Repurchase. If the Market Value of any Purchased Asset is
reduced, or is deemed reduced, to zero, then Purchaser may, in its sole and
absolute discretion, deliver written notice to Seller requiring the repurchase
of such Purchased Asset by no later than five (5) Business Days after such
written notice (such date, a “Mandatory Early Repurchase Date”).
(j)Early Termination. Upon payment of the aggregate outstanding Repurchase Price
for Transactions, Seller may elect to terminate all of the Transactions and
repurchase all of the Purchased Assets.
ARTICLE 4
MARGIN MAINTENANCE
(a)Purchaser may, at its option in its sole and absolute discretion,
re-determine the Market Value for any Purchased Asset in accordance with the
definition of Market Value. If there exists a Margin Deficit with respect to any
Purchased Asset, Purchaser may, by notice to Seller substantially in the form of
Exhibit VIII hereto (a “Margin Call”), require Seller to make a cash payment in
reduction of the Repurchase Price of such Purchased Asset, so that after giving
effect to such payment, no Margin Deficit shall exist with respect to such
Purchased Asset. Seller shall have the opportunity to challenge the reduction of
the Market Value of any Purchased Asset by requesting that Purchaser, at
Seller’s sole cost and expense, order (i) if such reduction in Market Value is
related to a reduction in the value of the related Mortgaged Property, a
third-party appraisal of the related Mortgaged Property or Mortgaged Properties
or (ii) if such reduction is otherwise related to a reduction in the value of
the Purchased Asset, a third-party valuation of the fair market value of the
Purchased Asset. In the interim period while Purchaser is awaiting receipt of
and considering such appraisal or valuation, Seller shall post with Purchaser
the Margin Amount. In the event that Purchaser subsequently determines that a
Credit Event has not occurred or that a Margin Deficit does not exist, the
Margin Amount shall be returned to Seller (or such portion thereof as reflects
the decrease in the applicable Margin Deficit).
(b)If a Margin Call is given by Purchaser on any Business Day at or prior to 12
p.m. (New York City time), Seller shall (at Seller’s election) utilize one of
any combination of the following by no later than 5:00 p.m. (New York City time)
on the immediately following Business Day (the “Margin Deadline”) (for the
avoidance of doubt if a Margin Call is given by Purchaser under Article 4(a) on
any Business Day after the time set forth above, such Margin Call shall be
considered given prior to such time on the immediately following Business Day),
so that after giving effect to such transfer, payment or repurchase, no Margin
Deficit shall be outstanding: (A) transfer to Purchaser cash collateral or a
letter of credit issued by an institution approved by the Purchaser and in form
and substance acceptable to Purchaser in its sole discretion in an amount equal
to the Margin Deficit, (B) repurchase one of more Purchased Assets pursuant to
Article 3(d), or (C) transfer to Purchaser cash in an amount equal to so much of
the Margin Deficit as Seller is able to fund through Unrestricted Cash as of the
Margin Deadline.  If Seller exercises the option described in Article 4(b)(C),
and the required cash payment to Purchaser exceeds the Unrestricted Cash
available to the Seller to make such payment by the Margin Deadline, then so
long as Seller or Guarantor delivers a written certification to the Purchaser on
such date of the Margin Call providing evidence


31

--------------------------------------------------------------------------------



satisfactory to the Purchaser in its reasonable good faith discretion that
Seller has access to cash, whether through a capital call by the Guarantor to
its limited partners, a sale of assets or otherwise, in an amount equal to
satisfy the Margin Deficit in full within three (3) Business Days following the
related Margin Deadline, then no later than 5:00 p.m. (New York City time) on
the third (3rd) Business Day following the related Margin Deadline, Seller shall
transfer to Purchaser cash in an amount equal to the remaining outstanding
Margin Deficit, if any; provided, however, that to the extent that Seller or
Guarantor, as applicable, apply any amounts designated as Unrestricted Cash for
the satisfaction of any margin call deficit made after the related Margin
Deadline in respect of any other credit facility of Seller or Guarantor, as
applicable, the remaining outstanding Margin Deficit shall become immediately
due and payable to Purchaser. To the extent the Guarantor makes a capital call
in order to satisfy the Margin Deficit, the failure of the limited partners of
Guarantor to honor any capital call by Guarantor within the time set forth
herein, and to the extent the related Margin Call is not otherwise satisfied by
Seller, shall constitute an immediate Event of Default.
(c) The failure or delay by Purchaser, on any one or more occasions, to exercise
its rights under this Article 4 shall not change or alter the terms and
conditions or limit or waive the right of Purchaser to do so at a later date or
in any way create additional rights for Seller.
ARTICLE 5
PAYMENTS; COLLECTION ACCOUNT
(a)Unless otherwise mutually agreed in writing, all transfers of funds to be
made by Seller hereunder shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim.
(b)All payments required to be made directly to Purchaser shall be made in
accordance with the wiring instructions set forth below (or such other wire
instructions provided by Purchaser to Seller in writing), not later than 2:00
p.m. (New York City time)(or such other time set forth herein with respect to
such payment), on the date on which such payment shall become due (and each such
payment made after such time shall be deemed to have been made on the next
succeeding Business Day).
Bank Name:         Bank of New York Mellon
ABA Number:     021-000-018
Account Number:     GLA 111569 BHQ
Account Name:     BBPLC LNBR Firm Cash W/H Gest USD
Reference:        Revolving Master Repurchase Facility
Attention:         CRE Operations
(c)Concurrently with the execution and delivery of this Agreement, Seller shall
establish a segregated interest bearing deposit account (the “Collection
Account”) in the name of Seller for the benefit of Purchaser at Account Bank.
The Collection Account shall be subject to the Account Control Agreement in
favor of Purchaser.
(d)Seller shall cause Servicer to promptly remit, and in any event no later than
two (2) Business Days after receipt thereof, all Income in respect of the
Purchased Assets directly into the


32

--------------------------------------------------------------------------------



Collection Account. In furtherance of the foregoing, Seller shall cause each
Servicer to execute and deliver a Servicer Letter in accordance with Article
29(e). If any Seller Party or any Affiliate of thereof shall receive any Income
with respect to a Purchased Asset other than by remittance from the Collection
Account in accordance with the following sentence, such party shall (and Seller
shall cause such party to) promptly (and in any case within one (1) Business Day
after receipt thereof) remit such amounts directly into the Collection Account.
Amounts in the Collection Account shall be remitted by Account Bank in
accordance with the provisions of Articles 5(e) and 5(f).
(e)So long as no Event of Default shall have occurred and be continuing, Account
Bank shall remit all amounts in the Collection Account to, or at the direction
of, Seller. Notwithstanding the foregoing, to the extent Income is applied to
reduce the outstanding principal balance of any Purchased Asset, Seller shall be
required to pay (and shall not permit Account Bank to remit such amount from the
Collection Account to Seller or any other Person (other than Purchaser), and
shall cause Account Bank to promptly remit such amount to Purchaser) the entire
amount that was applied to reduce the outstanding principal balance of such
Purchased Asset toward the Repurchase Price for application in reduction of the
outstanding Purchase Price of such Purchased Asset an amount equal to the
product of (x) any Principal Payment on account of such Purchased Asset
multiplied by (y) the Purchase Price Percentage for such Purchased Asset until
the Repurchase Price thereof is paid in full.
(f)Upon receipt of notice from Purchaser that an Event of Default shall have
occurred and be continuing, and so long as Purchaser has not withdrawn such
notice, Account Bank shall cease remitting funds to, or at the direction of,
Seller pursuant to Article 5(e) and shall instead remit, on each Business Day
beginning on the Business Day after receipt of such notice from Purchaser, all
amounts on deposit in the Collection Account as of the prior Business Day to
Purchaser for application to the Repurchase Obligations in such order of
priority as Purchaser shall determine in its sole and absolute discretion;
provided, that if Purchaser has not exercised the remedies described in Article
14(b)(ii)(D)(2) with respect to any or all Purchased Assets, then the excess, if
any, of such amounts over the amount of the Repurchase Obligations then
outstanding under the Transaction Documents shall be remitted to Seller.
(g)On each Remittance Date, Seller shall pay to Purchaser all accrued and unpaid
Purchase Price Differential as of such Remittance Date.
(h)Any amounts paid toward the Repurchase Price for any Purchased Asset shall be
applied by Purchaser to any items constituting the Repurchase Price thereof in
such order of priority as Purchaser shall determine in its reasonable
discretion.




33

--------------------------------------------------------------------------------



ARTICLE 6
REQUIREMENTS OF LAW; ALTERNATIVE RATE
(a)Requirements of Law. (i) Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for Purchaser (A)  to enter into
Transactions as contemplated by the Transaction Documents, then any commitment
of Purchaser hereunder to enter into any Transaction shall forthwith be
canceled, (B) to maintain or continue any Transaction and Purchaser does not
have any means of complying with Requirements of Law other than to terminate
such Transaction after exercising commercially reasonable efforts to comply with
such Requirements of Law without having to terminate such Transaction, then a
Repurchase Date for such Transaction shall occur on the later to occur of (x)
the date that is five (5) Business Days after delivery of written notice thereof
from Purchaser to Seller and (y) the next Remittance Date or on such earlier
date as may be required by law or (C) to accrue Purchase Price Differential
based on the Applicable Index, then each Transaction then outstanding shall be
converted automatically to a Prime Rate Transaction on the next Pricing Rate
Determination Date or within such earlier period as may be required by law. If
any such conversion of a Transaction occurs on a day that is not the last day of
the then current Pricing Rate Period with respect to such Transaction, Seller
shall pay to Purchaser any applicable Breakage Costs. In exercising its rights
under this Article 6(a)(i), Purchaser shall exercise its rights and remedies in
a manner which is similar to the manner in which Purchaser is contemporaneously
exercising similar remedies in repurchase agreements, warehouse facilities,
credit facilities or other similar arrangements which finance commercial real
estate mortgage loans with similarly situated counterparties. In addition,
Purchaser will provide Seller with notice promptly after any such determination
under this Article 6(a)(i) is made.
(ii)    If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof by any Governmental Authority or
compliance by Purchaser with any request or directive (whether or not having the
force of law) from any central bank or other Governmental Authority having
jurisdiction over Purchaser made subsequent to the date hereof:
(A)shall subject Purchaser to any tax of any kind whatsoever with respect to the
Transaction Documents, any Purchased Asset or any Transaction, or change the
basis of taxation of payments to Purchaser in respect thereof (except for any
changes in the rate of tax on Purchaser’s overall net income);
(B)shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of Purchaser that is
not otherwise included in the determination of the Applicable Index hereunder;
or
(C)shall impose on Purchaser any other condition;
and the result of any of the foregoing is to increase the cost to Purchaser, by
an amount that Purchaser deems to be material, of entering into, continuing or
maintaining Transactions or to reduce in any material respect any amount
receivable under the Transaction Documents in respect thereof; then, in any such
case, Seller shall promptly pay Purchaser, upon its


34

--------------------------------------------------------------------------------



demand, any additional amounts necessary to compensate Purchaser for such
increased cost or reduced amount receivable. Purchaser shall exercise its rights
or remedies pursuant to this Article 6(a)(ii) in a manner which is consistent
with the manner in which Purchaser is contemporaneously exercising similar
rights or remedies under commercial real estate mortgage loan repurchase
facilities with similarly situated counterparties. In addition, Purchaser will
provide Seller with notice as soon as practical of any demand for any additional
amounts payable by Seller under this Article 6(a)(ii). Such notification as to
the calculation of any additional amounts payable pursuant to this subsection
shall be submitted by Purchaser to Seller and shall be conclusive evidence of
such additional amounts absent manifest error. With respect to any amount
payable to Purchaser under this Article 6(a)(ii), this covenant shall survive
for a period of twelve (12) months from the date of the incurrence of such
increased cost or reduced amount receivable and Seller shall have no further
obligation hereunder with respect to such increased costs or reduced amount
receivable.
(iii)If Purchaser shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by Purchaser or any corporation controlling
Purchaser with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof has, or will have, the effect of reducing the rate of return on
Purchaser’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which Purchaser or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
Purchaser’s or such corporation’s policies with respect to capital adequacy) by
an amount deemed by Purchaser, to be material, then from time to time, after
submission by Purchaser to Seller of a written request therefor, Seller shall
pay to Purchaser such additional amount or amounts as will compensate Purchaser
for such reduction. Purchaser shall exercise its rights and remedies pursuant to
this Article 6(a)(iii) in a manner consistent with the manner in which Purchaser
is contemporaneously exercising similar remedies under commercial real estate
mortgage loan repurchase facilities with similarly situated counterparties. In
addition, Purchaser will provide Seller with notice as soon as practical of any
demand for any additional amounts payable by Seller under this Article
6(a)(iii). Such notification as to the calculation of any additional amounts
payable pursuant to this subsection shall be submitted by Purchaser to Seller
and shall be conclusive evidence of such additional amounts absent manifest
error. With respect to any amount payable to Purchaser under this Article
6(a)(ii), this covenant shall survive for a period of twelve (12) months from
the date of the incurrence of such increased cost or reduced amount receivable
and Seller shall have no further obligation hereunder with respect to such
increased costs or reduced amount receivable.
(b)Alternative Rate. If on or prior to the Pricing Rate Determination Date for
any Pricing Rate Period with respect to any Transaction, Purchaser shall have
determined in the exercise of its commercially reasonable business judgment
(which determination shall be conclusive and binding upon Seller absent manifest
error) that (i) by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Applicable Index
for such Pricing Rate Period, (ii) the Applicable Index is likely to, or has,
become unavailable or become an inappropriate index for the calculation of
floating rates on loans, (iii) the Applicable Index


35

--------------------------------------------------------------------------------



determined or to be determined for such Pricing Rate Period will not adequately
and fairly reflect the cost to Purchaser (as determined and certified by
Purchaser) of making or maintaining Transactions during such Pricing Rate Period
or (iv) the Applicable Index is no longer the industry standard floating rate
index, Purchaser shall give notice thereof to Seller as soon as practicable
thereafter; provided, that Purchaser shall exercise its rights under this
Article 6(b) in a manner which is consistent with other similar agreements with
other similarly situated counterparties covered by the same group within
Purchaser. Such notice, if given, shall set forth the affected Transactions, the
floating rate index selected by Purchaser that Purchaser intends to use as an
alternative to the Applicable Index for Seller and similarly situated
counterparties covered by the same group within Purchaser (the “Alternative
Rate”). If such notice is given, each affected Transaction shall be converted
automatically to an Alternative Rate
Transaction with its Pricing Rate determined with reference to the Alternative
Rate set forth in such notice.
ARTICLE 7
SECURITY INTEREST
(a)Purchaser and Seller intend that the Transactions hereunder be sales to
Purchaser of the Purchased Assets and not loans from Purchaser to Seller secured
by the Purchased Assets (other than for U.S. federal, state and local income and
franchise Tax purposes more fully described in Article 23(g)). However, in order
to preserve Purchaser’s rights under the Transaction Documents, in the event
that, other than for such Tax purposes, a court or other forum re-characterizes
the Transactions hereunder as other than sales, and as security for the
performance by Seller of all of Seller’s obligations to Purchaser under the
Transaction Documents and the Transactions entered into hereunder, or in the
event that a transfer of a Purchased Asset is otherwise ineffective to effect an
outright transfer of such Purchased Asset to Purchaser, Seller hereby assigns,
pledges and grants a security interest in all of its right, title and interest
in, to and under the Collateral, whether now owned or hereafter acquired, now
existing or hereafter created and wherever located, to Purchaser to secure the
payment of the Repurchase Price on all Transactions to which it is a party and
all other amounts owing by it to Purchaser hereunder, including, without
limitation, amounts owing pursuant to Article 27, and under the other
Transaction Documents (collectively, the “Repurchase Obligations”). Seller
agrees to mark its books and records to evidence the interests granted to
Purchaser hereunder. Without limiting the generality of the foregoing and for
the avoidance of doubt, if any determination is made that any Mezzanine Loan
which is a Purchased Asset was not sold by Seller to Purchaser pursuant to this
Agreement, or that such Mezzanine Loan does not qualify for the safe harbor
treatment provided by the Bankruptcy Code, then Seller hereby pledges, assigns
and grants to Purchaser as further security for Seller’s obligations to
Purchaser hereunder, a continuing first priority security interest in and Lien
upon each such Mezzanine Loan which constitutes a Purchased Asset hereunder, and
Purchaser shall have all the rights and remedies of a “secured party” under the
Uniform Commercial Code with respect thereto (such pledge, the “Related Credit
Enhancement”). For purposes of this Agreement, “Collateral” shall mean:
(i)the Collection Account and all monies from time to time on deposit in the
Collection Account and any and all replacements, substitutions, distributions
on, income relating to or proceeds of any and all of the foregoing; and


36

--------------------------------------------------------------------------------



(ii)the Purchased Items.
(b)Purchaser’s security interest in the Collateral shall terminate only upon
satisfaction of the Repurchase Obligations (other than obligations under the
Transaction Documents (including contingent reimbursement obligations and
indemnity obligations) which, by their express terms, survive termination of
this Agreement or such other Transaction Document, as the case may be), provided
that, so long as no Event of Default shall have occurred and be continuing
(other than in connection with a repayment of a Purchased Asset by the Borrower
thereunder and subject to the conditions set forth in Article 3(e)), Purchaser’s
security interest with respect to any Purchased Asset shall terminate
automatically effective upon the repurchase thereof in accordance with the terms
of this Agreement and receipt by Purchaser of the Repurchase Price therefor.
Upon such satisfaction and, in the case of the clause (i) below, upon request by
Seller, Purchaser shall, at Seller’s sole expense, (i) deliver to Seller such
UCC termination statements and other release documents as may be commercially
reasonable and (ii) return (or authorize the return by Custodian in accordance
with the Custodial Agreement, as applicable) the Purchased Assets to Seller and
reconvey the Purchased Items to Seller and release its security interest in the
Collateral, such release to be effective automatically without further action by
any party. For purposes of the grant of the security interest pursuant to this
Article 7, this Agreement shall be deemed to constitute a security agreement
under the New York Uniform Commercial Code (the “UCC”). Purchaser shall have all
of the rights and may exercise all of the remedies of a secured creditor under
the UCC and the other laws of the State of New York. In furtherance of the
foregoing, (i) Purchaser, at Seller’s sole cost and expense, as applicable,
shall cause to be filed in such locations as may be necessary to perfect and
maintain perfection and priority of the security interest granted hereby, UCC
financing statements and continuation statements (collectively, the “Filings”),
and shall forward copies of such Filings to Seller upon completion thereof, and
(ii) Seller shall from time to time take such further actions as may be
requested by Purchaser in its sole and absolute discretion to maintain and
continue the perfection and priority of the security interest granted hereby
(including marking its records and files to evidence the interests granted to
Purchaser hereunder). Notwithstanding the foregoing, the Repurchase Obligations
shall be full recourse to Seller.
(c)Seller acknowledges that it has no rights to service the Purchased Assets but
only has rights granted to it pursuant to Article 29. Without limiting the
generality of the foregoing and the grant of a security interest in Article
7(a), and in the event that Seller is deemed by a court, other forum or
otherwise to retain any residual Servicing Rights (notwithstanding that such
Servicing Rights are Purchased Items hereunder), and for the avoidance of doubt,
Seller hereby acknowledges and agrees that the Servicing Rights constitute
Collateral hereunder for all purposes. The foregoing provision is intended to
constitute a security agreement or other arrangement or other credit enhancement
related to the Agreement and Transactions hereunder as defined under Sections
101(47)(v) and 741(7)(x) of the Bankruptcy Code.
(d)Seller agrees, to the extent permitted by any Requirement of Law, that
neither it nor anyone claiming through or under it will set up, claim or seek to
take advantage of any appraisement, valuation, stay, extension or redemption law
now or hereafter in force in any locality where any Purchased Asset or Mortgaged
Property may be situated in order to prevent, hinder or delay the enforcement or
foreclosure of this Agreement, or the absolute sale of any of the Purchased
Assets, or the final and absolute putting into possession thereof, immediately
after such sale, of the purchasers thereof, and Seller, for itself and all who
may at any time claim through or under it,


37

--------------------------------------------------------------------------------



hereby waives until the Repurchase Obligations are paid in full, to the full
extent that it may be lawful so to do, the benefit of all such laws and any and
all right to have any of the properties or assets constituting the Purchased
Assets marshaled upon any such sale, and agrees that, upon the occurrence and
during the continuance of an Event of Default, Purchaser or any court having
jurisdiction to foreclose the security interests granted in this Agreement may,
upon the occurrence and during the continuance of an Event of Default, sell the
Purchased Assets as an entirety or in such parcels as Purchaser or such court
may determine.
ARTICLE 8
TRANSFER AND CUSTODY
(a)On the Purchase Date for each Transaction, ownership of the related Purchased
Assets and other Purchased Items shall be transferred to Purchaser or its
designee (including the Custodian and/or the Bailee) against the simultaneous
transfer of the Purchase Price for such Purchased Asset in immediately available
funds to an account of Seller specified in the Confirmation and such Eligible
Asset shall become a Purchased Asset hereunder, with a simultaneous agreement by
Purchaser to transfer to Seller the same Purchased Asset on the applicable
Repurchase Date, against the transfer of funds by Seller, in an amount equal to
the Repurchase Price.
(b)Seller shall deposit the Purchased Asset Files representing the Purchased
Assets, or direct that the Purchased Asset Files be deposited directly, with the
Custodian in accordance with the Custodial Agreement. The Purchased Asset Files
shall be maintained in accordance with the Custodial Agreement. If a Purchased
Asset File is not delivered to Purchaser or its designee (including the
Custodian), such Purchased Asset File shall be held in trust by Seller or its
designee for the benefit of Purchaser as the owner thereof. Seller or its
designee shall maintain a copy of the Purchased Asset File and the originals of
the Purchased Asset File not delivered to Purchaser or its designee (including
the Custodian). The possession of the Purchased Asset File by Seller or its
designee is at the will of Purchaser for the sole purpose of servicing the
related Purchased Asset, and such retention and possession by Seller or its
designee is in a custodial capacity only. The books and records (including,
without limitation, any computer records or tapes) of Seller or its designee
shall be marked appropriately to reflect clearly the sale of the related
Purchased Asset to Purchaser. Seller or its designee (including the Custodian)
shall release its custody of the Purchased Asset File only in accordance with a
written request acknowledged in writing by Purchaser and otherwise in accordance
with the Custodial Agreement.
(c)From time to time, Seller shall forward to the Custodian, with copy to
Purchaser, additional original documents or additional documents evidencing any
assumption, modification, consolidation or extension of a Purchased Asset
approved in accordance with the terms of this Agreement, and upon receipt of any
such other documents (which shall be clearly marked as to which Purchased Asset
File such documents relate), Custodian will be required to hold such other
documents in the related Purchased Asset File in accordance with the Custodial
Agreement.
ARTICLE 9
SALE, TRANSFER, HYPOTHECATION OR PLEDGE OF PURCHASED ASSETS
(a)Title to each Purchased Assets shall pass to Purchaser on the related
Purchase Date, and Purchaser shall have free and unrestricted use of each
Purchased Asset, subject, however, to


38

--------------------------------------------------------------------------------



the terms of this Agreement. Nothing in this Agreement or any other Transaction
Document shall preclude Purchaser from engaging, at Purchaser’s sole cost and
expense, in repurchase transactions with the Purchased Assets or otherwise
selling, transferring, pledging, repledging, hypothecating or rehypothecating
the Purchased Assets, all on terms that Purchaser may determine in its sole and
absolute discretion, in conformity with the terms and conditions of the
Purchased Asset Documents; provided that if no Event of Default has occurred and
is continuing (i) Purchaser may only engage in repurchase transactions or sell,
transfer, pledge, repledge, hypothecate or rehypothecate the Purchased Assets to
an Eligible Assignee that is not a Prohibited Transferee, and (ii) no such
transaction shall relieve Purchaser of its obligations to transfer the same
Purchased Assets to Seller pursuant to Article 3 or of Purchaser’s obligation to
credit or pay Income to, or apply Income to the obligations of, Seller pursuant
to Article 5 of this Agreement or otherwise affect the rights, obligations and
remedies of any party to this Agreement.
(b)Nothing contained in this Agreement or any other Transaction Document shall
obligate Purchaser to segregate any Purchased Asset delivered to Purchaser by
Seller. Except to the extent expressly set forth in this Agreement or any other
Transaction Document, no Purchased Asset shall remain in the custody of Seller
or any Affiliate of Seller.
ARTICLE 10
REPRESENTATIONS AND WARRANTIES
Seller represents and warrants to Purchaser as of the date hereof and as of each
Purchase Date and covenants that at all times while this Agreement or any
Transaction is in effect as follows:
(a)Organization. Seller (i) is duly organized, validly existing and in good
standing under the laws and regulations of the jurisdiction of its formation,
(ii) has the power to own and hold the assets it purports to own and hold, and
to carry on its business as now being conducted and proposed to be conducted and
(iii) has the power to execute, deliver, and perform its obligations under this
Agreement and the other Transaction Documents.
(b)Authority. Seller represents that (i) it is duly authorized to execute and
deliver the Transaction Documents to which it is a party, to enter into the
Transactions contemplated hereunder and to perform its obligations under the
Transaction Documents, and has taken all necessary action to authorize such
execution, delivery and performance, and (ii) each person signing any
Transaction Document on its behalf is duly authorized to do so on its behalf.
(c)Due Execution and Delivery; Consideration. The Transaction Documents to which
it is a party have been or will be duly executed and delivered by Seller, for
good and valuable consideration.
(d)Enforceability. The Transaction Documents constitute the legal, valid and
binding obligations of Seller, enforceable against Seller in accordance with
their respective terms subject to bankruptcy, insolvency, and other limitations
on creditors’ rights generally and to equitable principles.
(e)Approvals and Consents. No consent, approval or other action of, or filing
by, Seller with any Governmental Authority or any other Person is required to
authorize, or is otherwise required in connection with, the execution, delivery
and performance of any of the Transaction Documents (other than consents,
approvals and filings that have been obtained or made, as


39

--------------------------------------------------------------------------------



applicable, and any such consents, approvals and filings that have been obtained
are in full force and effect).
(f)Licenses and Permits. Seller is duly licensed, qualified and in good standing
in every jurisdiction where such licensing, qualification or standing is
necessary, and has all licenses, permits and other consents that are necessary,
for the transaction of Seller’s business or the acquisition, origination (if
applicable), ownership or sale of any Purchased Asset or other Purchased Item,
except where the failure to do so is not reasonably likely to have a Material
Adverse Effect.
(g)Intentionally Omitted.
(h)Non-Contravention. Neither the execution and delivery of the Transaction
Documents, nor consummation by Seller of the transactions contemplated by the
Transaction Documents (or any of them), nor compliance by Seller with the terms,
conditions and provisions of the Transaction Documents (or any of them) will
conflict with or result in a breach of any of the terms, conditions or
provisions of (i) the organizational documents of Seller, (ii) any agreement by
which Seller is bound or to which any assets of Seller are subject or constitute
a default thereunder, or result thereunder in the creation or imposition of any
Lien upon any of the assets of Seller, other than pursuant to the Transaction
Documents, (iii) any judgment or order, writ, injunction, decree or demand of
any court applicable to Seller, or (iv) any Requirement of Law, in the case of
clause (iv) above, to the extent such conflict or breach would have a Material
Adverse Effect.
(i)Litigation/Proceedings. Except as otherwise disclosed in writing to
Purchaser, as of the date hereof and as of the Purchase Date for any
Transaction, there is no action, suit, proceeding, investigation, or arbitration
pending or, to the best Knowledge of Seller, threatened in writing against any
Seller Party, or any of their respective Affiliates or assets that (i) questions
or challenges the validity or enforceability of any of the Transaction Documents
or any action to be taken in connection with the transactions contemplated
thereby, (ii) makes a claim in an aggregate amount greater than the Litigation
Threshold or (iii) which, individually or in the aggregate, could be reasonably
likely to have a Material Adverse Effect.
(j)No Outstanding Judgments. Except as disclosed in writing to Purchaser, there
are no judgments against any Seller Party unsatisfied of record or docketed in
any court located in the United States of America which in the aggregate require
the payment of money in an amount at least equal to the applicable Litigation
Threshold.
(k)No Bankruptcies. No Act of Insolvency has ever occurred with respect to any
Seller Party.
(l)Compliance with Law. Seller is in compliance in all material respects with
all Requirements of Law. No Seller Party or any respective Affiliate thereof is
in default in any material respect with respect to any judgment, order, writ,
injunction, decree, rule or regulation of any arbitrator or Governmental
Authority applicable to and imposed upon such Seller Party.
(m)Acting as Principal. Seller is engaging in the Transactions as principal.
(n)No Broker. Seller has not dealt with any broker, investment banker, agent, or
other Person (other than Purchaser or an Affiliate of Purchaser) who may be
entitled to any commission or compensation in connection with the sale of any
Purchased Asset pursuant to any of the Transaction Documents.


40

--------------------------------------------------------------------------------



(o)No Default. As of the date of this Agreement and as of each Purchase Date, no
Default or Event of Default has occurred and is continuing under or with respect
to the Transaction Documents which has not been disclosed to the Purchaser in
writing.
(p)Intentionally Omitted.
(q)Intentionally Omitted.
(r)No Adverse Selection. No Purchased Asset under this Agreement has been
selected by Seller in a manner different from the manner in which Seller selects
assets with regard to any other facilities to which it is a party or, in any
event, so as to affect adversely the interests of Purchaser.
(s)Full and Accurate Disclosure. All information, reports, statements, exhibits,
schedules and certificates (i) furnished in writing by or on behalf of any
Seller Party in connection with the negotiation, preparation or delivery of the
Transaction Documents, or after the date hereof pursuant to the terms of any
Transaction Document or (ii) included in any Transaction Document, when taken as
a whole, do not and will not, contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements contained therein
not misleading in light of the circumstances under which they were made, or (in
the case of projections) is or will be based on reasonable estimates, on the
date as of which such information is stated or certified.
(t)Financial Information. All financial data concerning the Seller Parties, (to
Seller’s Knowledge) the Purchased Asset and the other Purchased Items that has
been delivered by or on behalf of any Seller Party to Purchaser is true, correct
and complete in all material respects as of the date of such data. To Seller’s
Knowledge, all financial data concerning the Seller Parties has been prepared
fairly in accordance with GAAP consistently applied. To Seller’s Knowledge, all
financial data concerning the Purchased Asset and the other Purchased Items has
been prepared in accordance with standard industry practices.
(u)Authorized Representatives. As of the date hereof, the duly authorized
representatives of Seller are listed on, and true signatures of such authorized
representatives are set forth on, Exhibit III hereto, or, after the date hereof,
such other most recent list of authorized representatives substantially in the
form of Exhibit III hereto as Seller may from time to time deliver to Purchaser.
(v)Chief Executive Office; Jurisdiction of Organization; Location of Books and
Records. Each Seller Party’s chief executive office is located at the address
for notices specified for such Seller Party on Exhibit I, unless such Seller
Party has provided a new chief executive office address to Purchaser in writing.
Seller’s jurisdiction of organization is the State of Delaware. The location
where Seller keeps its books and records, including all computer tapes and
records relating to the Collateral, is its chief executive office.
(w)Representations and Warranties Regarding the Purchased Assets. Each of the
representations and warranties made in respect of the Purchased Assets pursuant
to Exhibit V are true, correct and complete in all material respects (other than
to the extent disclosed in a Requested Exceptions Report approved by Purchaser
and other than MTM Representations unless Seller shall have made any such
representation or warranty with actual Knowledge that it was materially false or
misleading at the time made).


41

--------------------------------------------------------------------------------



(x)Good Title to Purchased Asset. Immediately prior to the purchase of any
Purchased Asset and other Purchased Items by Purchaser from Seller, (i) such
Purchased Asset and other Purchased Items are free and clear of any Lien or
impediment to transfer (including any “adverse claim” as defined in Article
8-102(a)(1) of the UCC) (other than any such Lien or impediment to transfer that
is released simultaneously with such purchase), (ii) such Purchased Asset and
other Purchased Items are not subject to any right of set-off, any prior sale,
transfer or assignment, or any agreement by Seller to assign, convey or transfer
such Purchased Asset and other Purchased Items, in each case, in whole or in
part, (iii) Seller is the record and beneficial owner of, and had good and
marketable title to, and the right to sell and transfer, such Purchased Asset
and other Purchased Items to Purchaser, and (iv) Seller has the right to sell
and transfer such Purchased Asset and other Purchased Items to Purchaser. Upon
the purchase of any Purchased Asset and other Purchased Items by Purchaser from
Seller, Purchaser shall be the sole owner of such Purchased Asset and other
Purchased Items free from any adverse claim, subject to the rights of Seller
pursuant to the terms of this Agreement.
(y)No Encumbrances. There are (i) no outstanding rights, options, warrants or
agreements on the part of Seller for a purchase, sale or issuance, in connection
with any Purchased Asset or other Purchased Item, (ii) no agreements on the part
of Seller to issue, sell or distribute any Purchased Asset or other Purchased
Item and (iii) no obligations on the part of Seller (contingent or otherwise) to
purchase, redeem or otherwise acquire any securities or interest therein, in
each case, except as contemplated by the Transaction Documents.
(z)Security Interest Matters.
(i)The provisions of the Transaction Documents are effective to either
(x) constitute a sale of Purchased Items to Purchaser (other than for United
States federal, state and local income or franchise tax purposes) or (y) create
in favor of Purchaser a legal, valid and enforceable first priority “security
interest” (as defined in Section 1-201(b)(35) of the UCC) in all rights, title
and interest of Seller in, to and under the Collateral.
(ii)Upon possession by the Custodian or Bailee pursuant to a Bailee Letter of
each Promissory Note or Participation Certificate, endorsed in blank by a duly
authorized officer of Seller, Purchaser shall have a legal, valid, enforceable
and fully perfected first priority security interest in all right, title and
interest of Seller in such Promissory Note or Participation Certificate, as
applicable.
(iii)Upon the filing of the UCC Financing Statements in the applicable UCC
Filing Jurisdiction, Purchaser shall have a legal, valid, enforceable and fully
perfected first priority security interest in that portion of the Collateral or
the Pledged Collateral, as applicable, in which a security interest can be
perfected under the UCC by the filing of financing statements.
(iv)Upon execution and delivery of the Account Control Agreement, Purchaser
shall either be the owner of, or have a legal, valid, enforceable and fully
perfected first priority security interest in, the Collection Account and all
funds at any time credited thereto.
(aa)Solvency; No Fraudulent Transfer. Seller has adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations. Seller is generally able to
pay, and is paying, its debts as they


42

--------------------------------------------------------------------------------



come due. Neither the Transaction Documents nor any Transaction are entered into
in contemplation of insolvency or with intent to hinder, delay or defraud any of
Seller’s creditors. As of each Purchase Date, Seller is not insolvent within the
meaning of 11 U.S.C. Section 101(32) or any successor provision thereto and the
transfer and sale of related Purchased Assets on such Purchase Date pursuant
hereto and the obligation to repurchase such Purchased Assets (i) will not cause
the liabilities of Seller to exceed the assets of Seller, (ii) will not result
in Seller having unreasonably small capital, and (iii) will not result in debts
that would be beyond Seller’s ability to pay as the same mature. Seller received
reasonably equivalent value in exchange for the transfer and sale of each
Purchased Asset and other Purchased Item subject hereto. Seller has only entered
into agreements on terms that would be considered arm’s length and otherwise on
terms consistent with other similar agreements with other similarly situated
entities.
(ab)No Reliance. Seller has made its own independent decisions to enter into the
Transaction Documents and each Transaction and as to whether such Transaction is
appropriate and proper for it based upon its own judgment and upon advice from
such advisors (including without limitation, legal counsel and accountants) as
it has deemed necessary. Seller is not relying upon any advice from Purchaser as
to any aspect of the Transactions, including without limitation, the legal,
accounting or tax treatment of the Transactions.
(ac)Investment Company Act. Seller is not required to register as an “investment
company,” and is not a company “controlled by an investment company,” within the
meaning of the Investment Company Act of 1940, as amended.
(ad)Taxes. Seller has filed or caused to be filed all required U.S. federal and
other material tax returns that to the Knowledge of Seller would be delinquent
if they had not been filed on or before the date hereof and has paid all taxes
shown to be due and payable on or before the date hereof on such returns or on
any assessments made against it or any of its property and all other taxes, fees
or other charges imposed on it and any of its assets by any Governmental
Authority except for any such taxes as (i) are being appropriately contested in
good faith by appropriate proceedings diligently conducted and with respect to
which adequate reserves have been provided in accordance with GAAP or (ii) are
de minimis in amount; no tax liens have been filed against any of Seller’s
assets, to Seller’s Knowledge, and no claims have been asserted in writing with
respect to any such taxes, fees or other charges.
(ae)ERISA. Neither Seller nor any ERISA Affiliate of Seller sponsors, maintains
or contributes to any Plan or any Multiemployer Plan. Seller is not, and is not
using any assets of, a “benefit plan investor” as defined in Department of Labor
regulation 29 C.F.R Section 2510.3-101, as modified by Section 3(42) of ERISA,
in connection with any Transaction.
(af)Use of Proceeds; Margin Regulations. All proceeds of each Transaction shall
be used by Seller for purposes permitted under Seller’s governing documents,
provided that no part of the proceeds of any Transaction will be used by Seller
to purchase or carry any margin stock or to extend credit to others for the
purpose of purchasing or carrying any margin stock. Neither the entering into of
any Transaction nor the use of any proceeds thereof will violate, or be
inconsistent with, any provision of Regulation T, U or X of the Board of
Governors of the Federal Reserve System.


43

--------------------------------------------------------------------------------



(ag) No Real Property. Neither Seller nor any Subsidiary of Seller has at any
time since its formation held title to any real property.
(ah)Ownership. Seller is and shall remain at all times a wholly-owned direct or
indirect subsidiary of Guarantor.
(ai)Intentionally Omitted.
(aj)Sanctions; No Prohibited Persons. Each Seller Party and each of their
respective Affiliates is in compliance with Sanctions. No Seller Party or any
Affiliate, officer, director, partner, member or employee, of any Seller Party
or of such Affiliate, is an entity or person that is directly, or to the
Knowledge of any Seller Party, indirectly, owned, controlled by or acting on
behalf of any Person that is, a Prohibited Person. Seller agrees that, from time
to time upon the prior written request of Purchaser, it shall execute and
deliver such further documents, provide such additional information and reports
and perform such other acts as Purchaser may reasonably request in order to
ensure compliance with the provisions hereof (including, without limitation,
compliance with Sanctions); provided, however, that nothing in this
Article 10(jj) shall be construed as requiring Purchaser to conduct any inquiry
or decreasing Seller’s responsibility for its statements, representations,
warranties or covenants hereunder.
(ak)Anti-Corruption and Anti-Money Laundering Laws. Each Seller Party and each
of their respective Affiliates has complied with, and is in compliance with, all
applicable Anti-Corruption Laws and Anti-Money Laundering Laws. No part of the
proceeds of any Transaction will be used, directly or, to the Knowledge of any
Seller Party, indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of any Anti-Corruption Laws. No litigation, regulatory or administrative
proceedings of or before any court, tribunal or agency with respect to any
Anti-Corruption Laws and Anti-Money Laundering Laws have been started or
threatened against any Seller Party or any Affiliate thereof.
ARTICLE 11
NEGATIVE COVENANTS OF SELLER
On and as of the date hereof and at all times while this Agreement or the
Transaction hereunder is in effect, Seller shall not without the prior written
consent of Purchaser, which may be granted or denied at Purchaser’s sole and
absolute discretion:
(i)subject to Seller’s right to repurchase any Purchased Asset pursuant to the
terms of this Agreement, take any action that would directly or indirectly
impair or adversely affect Purchaser’s title to any Purchased Asset or other
Purchased Item;
(ii)at any time a Transaction is outstanding with respect to any Purchased
Asset, transfer, assign, convey, grant, bargain, sell, set over, deliver or
otherwise dispose of, or pledge or hypothecate, directly or indirectly, any
interest in any Purchased Asset or other Purchased Item to any Person other than
Purchaser, or engage in repurchase transactions or similar transactions with
respect to any Purchased Asset or other Purchased Item with any Person other
than Purchaser;


44

--------------------------------------------------------------------------------



(iii)create, incur, assume or suffer to exist any Lien in or on any of its
property, assets, revenue, the Purchased Assets, the other Collateral, whether
now owned or hereafter acquired, other than the Liens and security interest
granted by Seller pursuant to the Transaction Documents;
(iv)intentionally omitted;
(v)enter into any transaction of merger or consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation, winding up or
dissolution), or sell all or substantially all of its assets (except in
connection with the sale or securitization of the Purchased Assets in the
ordinary course of Seller’s business after the repurchase thereof in accordance
with this Agreement);
(vi)permit a Change of Control;
(vii)intentionally omitted;
(viii)consent or assent to any Significant Modification other than in accordance
with Article 29;
(ix)permit the organizational documents or jurisdiction of organization of
Seller to be amended in any material respect;
(x)after the occurrence and during the continuance of an Event of Default, make
any distribution, payment on account of, or set apart assets for, a sinking or
other analogous fund for the purchase, redemption, defeasance, retirement or
other acquisition of any Capital Stock of Seller, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of Seller;
(xi)acquire or maintain any right or interest in any Purchased Asset or any
Mortgaged Property that is senior to, or pari passu with, the rights and
interests of Purchaser therein under this Agreement and the other Transaction
Documents unless such right or interest in a Purchased Asset hereunder;
(xii)use any part of the proceeds of any Transaction hereunder for any purpose
which violates, or would be inconsistent with, the provisions of Regulation T, U
or X of the Board of Governors of the Federal Reserve System; and
(xiii)directly, or through a Subsidiary, acquire or hold title to any real
property.
ARTICLE 12
AFFIRMATIVE COVENANTS OF SELLER
On and as of the date hereof and each Purchase Date and until this Agreement is
no longer in force with respect to any Transaction, Seller covenants that:
(a)Seller Notices.
(i)Material Adverse Effect. Seller shall promptly notify Purchaser of any
material adverse change in its business operations and/or financial condition of
which Seller has Knowledge that is reasonably likely, in the reasonable judgment
of Seller, to have a


45

--------------------------------------------------------------------------------



Material Adverse Effect; provided, however, that nothing in this Article 12
shall relieve Seller of its obligations under this Agreement.
(ii)Default or Event of Default. Seller shall, as soon as possible but in no
event later than two (2) Business Days after obtaining actual knowledge of such
event, notify Purchaser of the occurrence of any Default or Event of Default.
(iii)Purchased Asset Matters. Seller shall promptly (and in any event not later
than two (2) Business Days after Knowledge thereof) notify Purchaser of (A) any
default or event of default under any Purchased Asset; (B) any facts or
circumstances that in the commercially reasonable judgment of Seller are
reasonably likely to cause, or have caused, a Credit Event with respect to any
Purchased Asset or the Market Value of any Purchased Asset to decline; (C) any
Purchased Asset that has become a Defaulted Asset; or (D) any Future Advance
Failure.
(iv)Other Defaults, Litigation and Judgments. Seller shall promptly (and in any
event not later than two (2) Business Days after obtaining Knowledge thereof)
notify Purchaser of (A) any default or event of default (or similar event) on
the part of any Seller Party under any Indebtedness or other material
contractual obligation to the extent the obligations in connection with such
default under the applicable agreement (1) are at least equal to the applicable
Default Threshold, or (2) which, individually or in the aggregate, if adversely
determined, would reasonably be likely to have a Material Adverse Effect and
(B) the commencement or threat in writing of, settlement of, or judgment in, any
litigation, action, suit, arbitration, investigation or other legal or
arbitrable proceeding involving any Seller Party that (1) makes a claim or
claims in the aggregate amount greater than the applicable Litigation Threshold,
or (2) which, individually or in the aggregate, if adversely determined, would
reasonably be likely to have a Material Adverse Effect.
(v)Corporate Change. Seller shall advise Purchaser in writing of the opening of
any new chief executive office, or the closing of any such office, of any Seller
Party and of any change in any Seller Party’s name or the places where the books
and records pertaining to the Purchased Asset are held not less than fifteen
(15) Business Days prior to taking any such action.
(vi)Sanctions; Anti-Corruption and Anti-Money Laundering Laws. Seller shall
promptly (and in any event within five (5) Business Days after Knowledge
thereof) notify Purchaser of any violation of the representation and warranty
contained in Article 10(jj) (Sanctions; No Prohibited Persons) and
Article 10(kk) (Anti-Corruption and Anti-Money Laundering Laws).
(b)Reporting and Other Information. Seller shall provide, or to cause to be
provided, to Purchaser the following financial and reporting information:
(i)Purchased Asset Information. (A) Promptly after receipt by Seller, but no
less frequently than once per calendar month, copies of property level
information made available to Seller and all other required reports, rent rolls,
financial statements, certificates and notices (including, without limitation,
any notice of the occurrence of a default or an event of default under the
Purchased Asset Documents) it receives pursuant to the Purchased


46

--------------------------------------------------------------------------------



Asset Documents relating to any Purchased Asset and (B) any other information
with respect to the Purchased Assets that may be requested by Purchaser from
time to time.
(ii)Monthly Purchased Asset Reports. Seller shall provide, or shall cause to be
provided, to Purchaser (A) no later than the fifteenth (15th) day of each month,
any property level financial information (including, without limitation,
operating and financial statements) with respect to the Purchased Assets that
was received from the related Mortgagor in accordance with the related Purchased
Asset Documents during the preceding calendar month and is in the possession of
Seller or an Affiliate, including, without limitation, rent rolls, income
statements and STR reports, in each case, if applicable; and (B) promptly upon
request, such other information with respect to the Purchased Assets that may be
reasonably requested by Purchaser from time to time and to the extent available
to Seller.
(iii)Quarterly Reports. Seller shall provide, or shall cause to be provided, to
Purchaser within sixty (60) days after the end of each of the first three (3)
quarterly fiscal periods of each fiscal year of Guarantor, the unaudited
consolidated balance sheets of Guarantor, as at the end of such period and the
related unaudited, consolidated statements of income and member equity of
Guarantor for such period (with or without footnotes) and the portion of the
fiscal year through the end of such period, accompanied by an officer’s
certificate of Guarantor, which certificate shall state that said consolidated
financial statements fairly present the financial condition of Guarantor, as
applicable, in accordance with GAAP, consistently applied, as at the end of, and
for, such period (subject to normal year-end audit adjustments); provided,
however, to the extent that Guarantor’s quarterly financial statements for such
period are posted to the website for the Securities and Exchange Commission
(http://www.sec.gov) within such sixty (60) day period, Seller shall be deemed
to have satisfied the reporting requirements of this Article 11(b)(iii) upon
delivery of such posting.
(iv)Annual Reports. Seller shall provide, or shall cause to be provided, to
Purchaser within one hundred twenty (120) days after the end of the fiscal year
of Guarantor, the audited consolidated balance sheets of Guarantor, as at the
end of such fiscal year and the related audited, consolidated statements of
income, member equity and cash flows of Guarantor, accompanied by an opinion
thereon of independent certified public accountants of recognized national
standing, which opinion shall not be qualified as to scope of audit or going
concern and shall state that said consolidated financial statements fairly
present the consolidated financial condition and results of operations of
Guarantor in accordance with GAAP, as at the end of, and for, such period
(subject to normal year-end audit adjustments); provided, however, to the extent
that Guarantor’s annual financial statements for such period are posted to the
website for the Securities and Exchange Commission (http://www.sec.gov) within
such one hundred twenty (120) day period, Seller shall be deemed to have
satisfied the reporting requirements of this Article 11(b)(iv).
(v)Covenant Compliance Certificate. Along with each delivery pursuant to clauses
(ii), (iii) and (iv) above, a completed and executed Covenant Compliance
Certificate.
(vi)Other Documentation. Seller shall provide, or shall cause to be provided, to
Purchaser within five (5) Business Days after Purchaser’s request therefor, such
other documents, reports and information as Purchaser may reasonably request (A)
with respect


47

--------------------------------------------------------------------------------



to the financial affairs of the Seller Parties and (B) to the extent available
to Seller pursuant to the Purchased Asset Documents related to such Purchased
Asset, with respect to any Purchased Asset or operation of any Mortgaged
Property.
(c)Defense of Purchaser’s Security Interest. Seller shall (i) defend the right,
title and interest of Purchaser in and to the Purchased Assets and other
Collateral against, and take such other action as is necessary to remove, the
Liens, security interests, claims and demands of all Persons (other than
security interests by or through Purchaser) and (ii) at Purchaser’s reasonable
request, take all action Purchaser deems necessary or desirable to ensure that
Purchaser will have a first priority security interest in the Purchased Assets
and other Collateral subject to any of the Transactions in the event such
Transactions are recharacterized as secured financings.
(d)Additional Rights. If Seller shall at any time become entitled to receive or
shall receive any rights, whether in addition to, in substitution of, as a
conversion of, or in exchange for a Purchased Asset, or otherwise in respect
thereof, Seller shall accept the same as Purchaser’s agent, hold the same in
trust for Purchaser and deliver the same forthwith to Purchaser (or the
Custodian, as appropriate) in the exact form received, duly endorsed by Seller
to Purchaser, if required, together with an undated bond power covering such
certificate duly executed in blank to be held by Purchaser hereunder as
additional collateral security for the Transactions. If any sums of money or
property so paid or distributed in respect of the Purchased Assets other than
any Income which Seller is entitled to direct parties other than Purchaser
pursuant to Article 5 shall be received by Seller, Seller shall, until such
money or property is paid or delivered to Purchaser, hold such money or property
in trust for Purchaser, segregated from other funds of Seller, as additional
collateral security for the Transactions.
(e)Further Assurances. At any time from time to time upon the reasonable request
of Purchaser, at the sole expense of Seller, Seller shall promptly and duly
execute and deliver such further instruments and documents and take such further
actions as Purchaser may deem necessary or desirable to (i) obtain or preserve
the security interest granted hereunder, (ii) ensure that such security interest
remains fully perfected at all times and remains at all times first in priority
as against all other creditors of Seller (whether or not existing as of the
Closing Date or in the future), and (iii) obtain or preserve the rights and
powers herein granted (including, among other things, filing such UCC financing
statements as Purchaser may request); provided, however, that nothing in this
Article 12(e) shall be construed as requiring Purchaser to conduct any inquiry
or decreasing Seller’s responsibility for its statements, representations,
warranties or covenants hereunder. If any amount payable under or in connection
with any of the Collateral shall be or become evidenced by any promissory note,
other instrument or certificated security, such note, instrument or certificated
security shall be promptly delivered to Purchaser, duly endorsed in a manner
satisfactory to Purchaser, to be itself held as Collateral pursuant to the
Transaction Documents.
(f)Preservation of Existence; Licenses. Seller shall at all times maintain and
preserve its legal existence and all of the rights, privileges, licenses,
permits and franchises necessary for the operation of its business (including,
without limitation, preservation of all lending licenses held by Seller and of
Seller’s status as a “qualified transferee” (however denominated) under all
documents which govern the Purchased Assets), to protect the validity and
enforceability of the Transaction Documents and each Purchased Asset and for its
performance under the Transaction


48

--------------------------------------------------------------------------------



Documents, except to the extent such failure to maintain would not be reasonably
likely to result in a Material Adverse Effect.
(g)Compliance with Transaction Documents. Seller shall observe, perform and
satisfy all the terms, provisions, covenants and conditions required to be
observed, performed or satisfied by it, and shall pay when due all costs, fees
and expenses required to be paid by it, under the Transaction Documents.
(h)Compliance with Other Obligations. Seller shall at all times comply (i) with
its organizational documents in all material respects, (ii) in all respects with
any agreements by which it is bound or to which its assets are subject, except
where failure to comply could not be reasonably likely to have a Material
Adverse Effect, and (iii) in all material respects, with any applicable
Requirement of Law.
(i)Books and Records. Seller shall, and shall cause each other Seller Party to,
at all times keep proper books of records and accounts in which full, true and
correct entries shall be made of its transactions fairly in accordance with
GAAP, and set aside on its books from its earnings for each fiscal year all such
proper reserves in accordance with GAAP.
(j)Taxes and Other Charges. Seller shall pay and discharge all taxes,
assessments, levies, liens and other charges imposed on it, on its income or
profits or on any of its property prior to the date on which penalties attach
thereto, except for any such taxes, assessments, levies, liens and other charges
which (i) are being contested in good faith and by proper proceedings and
against which adequate reserves have been provided in accordance with GAAP or
(ii) are de minimis in amount.
(k)Operations. Seller shall continue to engage in business of the same general
type as now conducted by it or otherwise as approved by Purchaser prior to the
date hereof. Seller shall maintain records with respect to the Collateral and
Purchased Items and the conduct and operation of its business with no less a
degree of prudence than if the Collateral and Purchased Items were held by
Seller for its own account and shall furnish Purchaser, upon reasonable request
by Purchaser or its designated representative, with reasonable information
obtainable by Seller with respect to the Collateral and Purchased Items and the
conduct and operation of its business.
(l)Responsibility for Fees and Expenses of Third-Parties. Seller shall be solely
responsible for the fees and expenses of Custodian, Account Bank and Servicer
except to the extent expressly set forth in the Custodial Agreement, Account
Control Agreement or Servicing Agreement.
(m)Hedging Transactions. If Purchaser approves any Purchased Asset that accrues
interest at a fixed rate, with respect to such Purchased Asset Seller shall at
all times maintain Hedging Transactions satisfactory to Purchaser in its sole
and absolute discretion, either as a direct trade with Purchaser or through
fully executed assignments of trade with Purchaser through a hedge counterparty
approved by Purchaser in its sole and absolute discretion.
(n)Future Advances. To the extent any future advance is required to be made
pursuant to the Purchased Asset Documents with respect to any Purchased Asset,
Seller shall fund such future advance in accordance with such Purchased Asset
Documents, regardless of whether Purchaser agrees to fund an increase in the
Purchase Price or the conditions for increasing the Purchase Price under this
Agreement have been satisfied with regard to such future advance.


49

--------------------------------------------------------------------------------



ARTICLE 13
SINGLE PURPOSE ENTITY COVENANTS
On and as of the date hereof and at all times while this Agreement or any
Transaction hereunder is in effect, Seller covenants that:
(i)Seller shall own no assets other than (i) Purchased Assets, (ii) its interest
under the Transaction Documents, (iii) cash and cash equivalents, (iv) Eligible
Assets for which Seller has delivered to Purchaser written notice of its intent
to sell such Eligible Asset as a Purchased Asset pursuant to this Agreement, and
(v) all other assets incidental to the organization, acquisition, origination,
ownership, financing, hedging, administration, servicing, management,
enforcement and disposition of the Purchased Assets, and shall not engage in any
business, other than the organization, acquisition, origination, ownership,
hedging, administering, financing, servicing, management, enforcement and
disposition of Purchased Assets in accordance with the applicable provisions of
the Transaction Documents;
(ii)Seller shall not make any loans or advances to any Affiliate or third party
(other than Eligible Assets or advances under the Purchased Assets to Borrowers)
and shall not acquire obligations or securities of its Affiliates (other than in
connection with the origination or acquisition of Purchased Assets), in each
case except as permitted by the Transaction Documents;
(iii)Seller shall pay its debts and liabilities (including, as applicable,
shared personnel and overhead expenses) only from its own assets as the same
shall become due;
(iv)Seller shall comply with the provisions of its organizational documents in
all material respects;
(v)Seller shall do all things necessary to observe its limited liability company
formalities and to preserve its existence;
(vi)Seller shall maintain all of its books, records, financial statements and
bank accounts separate from those of its Affiliates (except (A) any lock-box or
other collection account maintained by Servicer on behalf of Seller for the
collection of Income with respect to the Purchased Assets from the related
Borrowers, and (B) that such financial statements may be consolidated to the
extent consolidation is permitted or required under GAAP or as a matter of
Requirements of Law); provided, that (i) appropriate notation shall be made on
such consolidated financial statements to indicate the separateness of Seller
from such Affiliate and to indicate that Seller’s assets and credit are not
available to satisfy the debts and other obligations of such Affiliate or any
other Person and (ii) such assets shall also be listed on Seller’s own separate
balance sheet) and file its own tax returns, if any (except to the extent
consolidation is required or permitted under Requirements of Law);
(vii)Seller shall be, and at all times shall hold itself out to the public as, a
legal entity separate and distinct from any other entity (including any
Affiliate), shall correct any Known misunderstanding regarding its status as a
separate entity, shall conduct business in its own name, and shall not identify
itself or any of its Affiliates as a division of the other;


50

--------------------------------------------------------------------------------



(viii)Seller shall maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations and shall remain solvent; provided, that
the foregoing shall not require any member, partner or shareholder of Seller to
make any additional capital contributions to Seller;
(ix)Seller shall not commingle its funds or other assets with those of any
Affiliate or any other Person and shall maintain its properties and assets in
such a manner that it would not be costly or difficult to identify, segregate or
ascertain its properties and assets from those of others;
(x)intentionally omitted;
(xi)Seller shall not hold itself out to be responsible for the debts or
obligations of any other Person;
(xii)Seller shall not, without the prior unanimous written consent of its
Independent Manager, take any action that will result in an Act of Insolvency;
(xiii)Seller shall, at all times, have at least one (1) Independent Manager;
(xiv)Seller’s organizational documents shall provide (i) that Purchaser be given
at least two (2) Business Days prior notice of the removal and/or replacement of
any Independent Manager, together with the name and contact information of the
replacement Independent Manager and evidence of the replacement’s satisfaction
of the definition of Independent Manager and (ii) that any Independent Manager
of Seller shall not have any fiduciary duty to anyone including the holders of
the equity interest in Seller and any Affiliates of Seller except Seller and the
creditors of Seller with respect to taking of, or otherwise voting on, any Act
of Insolvency; provided, that the foregoing shall not eliminate the implied
contractual covenant of good faith and fair dealing;
(xv)Seller shall not enter into any transaction with an Affiliate of Seller
except on terms substantially similar to those that would be available with
unaffiliated parties in an arm’s length transaction;
(xvi)Seller shall maintain a sufficient number of employees (or obtain services
to be performed by its Affiliates and/or their respective employees) in light of
contemplated business operations provided that Seller shall not be required to
maintain any employees;
(xvii)Seller shall use separate stationary, invoices and checks bearing its own
name, and allocate fairly and reasonably any overhead for shared office space
and for services performed by an employee of an Affiliate;
(xviii)Seller shall not pledge its assets to secure the obligations of any other
Person other than to Purchaser pursuant to the Transaction Documents;
(xix)Seller shall not form, acquire or hold any Subsidiary; and
(xx)Seller shall not incur or assume any Indebtedness, other than
(A) obligations under the Transaction Documents, (B) obligations under the
documents evidencing the Purchased Assets, and (C) liabilities, contingent or
otherwise, which are incurred in the ordinary course of organizing, acquiring,
originating, owning, hedging, administering,


51

--------------------------------------------------------------------------------



financing, servicing, managing, enforcing and disposing of the Purchased Assets;
(including, without limitation, unsecured trade payables in an aggregate amount
not to exceed $250,000 at any one time outstanding, incurred in the ordinary
course; provided that (A) for unsecured trade payables that constitute legal and
transaction related fees in connection with the negotiation and entry into the
Transaction Documents, no such value limit shall apply, and (B) any and all
unsecured trade payables incurred by Seller shall be paid within ninety (90)
days of the date incurred unless the same are being contested in good faith and
adequate reserves in respect of which are maintained).
ARTICLE 14
EVENTS OF DEFAULT; REMEDIES
(a)Events of Default. Each of the following events shall constitute an “Event of
Default” under this Agreement:
(i)Failure to Repurchase or Repay. Seller shall fail to repurchase any Purchased
Asset upon the applicable Repurchase Date or shall fail to pay the applicable
Repurchase Price when and as required pursuant to the Transaction Documents.
(ii)Failure to Pay Purchase Price Differential. Purchaser shall fail to receive
on any Remittance Date the accrued and unpaid Purchase Price Differential;
provided, however, no more than two (2) times during any twelve (12) month
period Seller may cure such failure within two (2) Business Days if such failure
arose solely by reason of an error or omission of an administrative or
operational nature and funds were available to Seller to make such payment when
due.
(iii)Failure to Cure Margin Deficit. Seller shall fail to cure any Margin
Deficit within the period specified in Article 4.
(iv)Failure to Remit Principal Payment. Seller fails to remit (or cause to be
remitted) to Purchaser any Principal Payment received with respect to a
Purchased Asset for application to the payment of the Repurchase Price for such
Purchased Asset in accordance with Article 5(d).
(v)Other Payment Default. Seller shall fail to make any payment not otherwise
enumerated that is owing to Purchaser that has become due, whether by
acceleration or otherwise under the Transaction Documents, within five (5)
Business Days after notice thereof to Seller from Purchaser or Seller’s
knowledge thereof.
(vi)Negative Acts. Seller shall fail to perform, comply with or observe any
term, covenant or agreement applicable to Seller contained in Article 11
(Negative Covenants of Seller) or Article 13 (Single Purpose Entity Covenants);
provided, however, that if such failure is susceptible to cure, Seller fails to
cure the same within five (5) Business Days after notice of such breach from
Purchaser to Seller or Seller’s Knowledge thereof (provided that, any such
breach resulting from the willful misconduct or bad faith of Seller Party or any
Affiliate thereof shall not be susceptible to cure).
(vii)Act of Insolvency. An Act of Insolvency occurs with respect to any Seller
Party.


52

--------------------------------------------------------------------------------



(viii)Admission of Inability to Perform. Any Seller Party shall admit in writing
to any Person its inability to, or its intention not to, perform any of its
respective obligations under any Transaction Document.
(ix)Transaction Documents. Any Transaction Document or a replacement therefor
acceptable to Purchaser shall for whatever reason be terminated (other than by
Purchaser without cause or by any Seller Party pursuant to the terms thereof) or
cease to be in full force and effect prior to termination, or shall not be
enforceable in accordance with its terms, or any Person (other than Purchaser)
shall contest the validity or enforceability of any Transaction Document or the
validity, perfection or priority of any Lien granted thereunder, or any Person
(other than Purchaser) shall seek to disaffirm, terminate or reduce its
obligations under any Transaction Document.
(x)Cross-Default. Any Seller Party shall be in default under (x) any
Indebtedness of such Seller Party which default (A) involves the failure to pay
a matured obligation or (B) permits the acceleration of, or has resulted in the
acceleration of, the maturity of obligations by any other party to or
beneficiary with respect to such Indebtedness; or (y) any other contract to
which such Seller Party is a party which default (A) involves the failure to pay
a matured obligation or (B) permits the acceleration of, or has resulted in the
acceleration of, the maturity of obligations by any other party to or
beneficiary of such contract, in each case of clauses (x) and (y), to the extent
the obligations in connection with such default individually or in the aggregate
with other defaults are at least equal to the applicable Default Threshold;
provided, however, that any such default or failure to perform shall not
constitute a Default or an Event of Default if the applicable Seller Party cures
such default or failure to perform, as the case may be, within the grace period,
if any, provided under the applicable agreement.
(xi)ERISA. (A) Seller or an ERISA Affiliate shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan that is not exempt from such Sections of ERISA and the
Internal Revenue Code, (B) any material “accumulated funding deficiency” (as
defined in Section 302 of ERISA), whether or not waived, shall exist with
respect to any Plan or any Lien in favor of the PBGC or a Plan shall arise on
the assets of Seller or any ERISA Affiliate, (C) a Reportable Event (as
referenced in Section 4043(b)(3) of ERISA) shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is, in the reasonable
opinion of Purchaser, likely to result in the termination of such Plan for
purposes of Title IV of ERISA, (D) any Plan shall terminate for purposes of
Title IV of ERISA, or (E) Seller or any ERISA Affiliate shall, or in the
reasonable opinion of Purchaser is likely to, incur any liability in connection
with a withdrawal from, or the insolvency or reorganization of, a Multiemployer
Plan; and in each case in clauses (A) through (E) above, such event or
condition, together with all other such events or conditions, if any, would
reasonably be likely to have a Material Adverse Effect, as determined by
Purchaser in its commercially reasonable discretion.
(xii)Recharacterization. If either (A) any Transaction is recharacterized as a
secured financing, rather than a “securities contract”, as that term is defined
in Section 741


53

--------------------------------------------------------------------------------



of Title 11 of the United States Code or (B) if any Transaction is
recharacterized as a secured financing, and in either case, the Transaction
Documents with respect to such Transaction shall for any reason cease to create
and maintain a valid first priority security interest in favor of Purchaser in
any of the related Purchased Assets and Seller fails to cure or repurchase the
applicable Purchased Assets within five (5) Business Days following receipt by
Seller of written notice thereof from Purchaser;
(xiii)Governmental or Regulatory Action. Any governmental, regulatory, or
self-regulatory authority shall have taken any action to remove, limit,
restrict, suspend or terminate the rights, privileges, or operations of any
Seller Party, which suspension has a Material Adverse Effect as determined by
Purchaser in its sole and absolute discretion.
(xiv)Intentionally Omitted.
(xv)Change of Control. A Change of Control shall have occurred without the prior
written consent of Purchaser.
(xvi)Representation or Warranty Breach. If any representation, warranty or
certification (other than those contained in Article 10(w) relating to Purchased
Assets subject to other Transactions, which shall be considered solely for the
purpose of determining the Market Value of the Purchased Assets, unless
(i) Seller shall have made any such representations and warranties with actual
Knowledge that they were materially false or materially misleading at the time
made; or (ii) any such representations and warranties have been determined by
Purchaser in its sole and absolute discretion to be materially false or
materially misleading on a regular basis) made to Purchaser by, or on behalf of,
any Seller Party or any Servicer that is an Affiliate of any Seller Party shall
have been incorrect or untrue in any respect when made or repeated or deemed to
have been made or repeated, and such representation, warranty or certification
breach is not cured within ten (10) days thereafter (to the extent such
representation, warranty or certification is curable and was not made with
Knowledge that such representation, warranty or certification was incorrect at
the time made).
(xvii)Judgment. Any final non-appealable judgment by any competent court in the
United States of America for the payment of money is rendered against any Seller
Party in an amount at least equal to the applicable Litigation Threshold, and
such judgment remains undischarged or unpaid for a period of thirty (30) days,
during which period execution of such judgment is not effectively stayed by
bonding over or other means acceptable to Purchaser in its sole and absolute
discretion.
(xviii)Guarantor Breach. The breach by Guarantor of the covenants made by it in
Article V(i) (Limitation on Distributions) or Article V(k) (Financial Covenants)
of the Guaranty.
(xix)Affiliated Servicer Breach. The breach by any Servicer that is an Affiliate
of any Seller Party of its obligation to deposit or remit any Income received by
such Servicer in accordance with Article 5(d).
(xx)Other Covenant Default. If any Seller Party or any Servicer that is an
Affiliate of any Seller Party shall breach or fail to perform any of the terms,
covenants, obligations


54

--------------------------------------------------------------------------------



or conditions under any Transaction Document, other than as specifically
otherwise referred to in this definition of “Event of Default”, provided, that,
if such breach or failure to perform is susceptible to cure as determined by
Purchaser in its sole and absolute discretion, then such Person shall have five
(5) Business Days after the earlier of notice to such Person, or such Person’s
actual knowledge, of such breach or failure to perform, to remedy such breach or
failure to perform (provided that, any breach or failure to perform resulting
from the gross negligence, willful misconduct or bad faith of any applicable
Person or any Affiliate thereof shall not be susceptible to cure), provided,
however, that if such breach or failure to perform is susceptible to cure but
cannot reasonably be cured within such period and such Person shall have
commenced cure within such period and is thereafter diligently and expeditiously
proceeds to cure the same, such period shall be extended for such time as is
reasonably necessary for such Person, in the exercise of due diligence, to cure
such breach or failure to perform, but in no event shall such cure period exceed
thirty (30) days after the earlier of notice to such Person from Purchaser, or
such Person’s Knowledge, of such breach or failure to perform.
(b)Remedies. If an Event of Default shall occur and be continuing with respect
to Seller, the following rights and remedies shall be available to Purchaser:
(i)At the option of Purchaser, exercised by written notice to Seller (which
option shall be deemed to have been exercised, even if no notice is given,
immediately upon the occurrence of an Act of Insolvency with respect to any
Seller Party), the Repurchase Date for each Transaction hereunder shall, if it
has not already occurred, immediately occur (such date, the “Accelerated
Repurchase Date”).
(ii)If Purchaser exercises or is deemed to have exercised the option referred to
in Article 14(b)(i):
(A)Seller’s obligations hereunder to repurchase all Purchased Assets shall
become immediately due and payable on and as of the Accelerated Repurchase Date;
(B)to the extent permitted by applicable law, the Repurchase Price with respect
to each Transaction (determined as of the Accelerated Repurchase Date) shall be
increased by the aggregate amount obtained by daily application of, on a 360 day
per year basis for the actual number of days during the period from and
including the Accelerated Repurchase Date to but excluding the date of payment
of the Repurchase Price (as so increased), (x) the Pricing Rate for such
Transaction multiplied by (y) the Purchase Price for such Transaction (decreased
by (I) any amounts actually remitted to Purchaser by the Account Bank or Seller
from time to time pursuant to Article 5 and applied to such Repurchase Price,
and (II) any amounts applied to the Repurchase Price pursuant to this Article
14(b)(ii));
(C)the Custodian shall, upon the request of Purchaser, deliver to Purchaser all
instruments, certificates and other documents then held by the Custodian
relating to the Purchased Assets; and
(D)Purchaser may (1) immediately sell, at a public or private sale in a
commercially reasonable manner and at such price or prices as Purchaser may deem


55

--------------------------------------------------------------------------------



satisfactory any or all of the Purchased Assets, and/or (2) in its sole and
absolute discretion elect, in lieu of selling all or a portion of such Purchased
Assets, to give Seller credit for such Purchased Assets in an amount equal to
the market value of such Purchased Assets (as determined by Purchaser in its
sole and absolute discretion) against the aggregate unpaid Repurchase Price for
such Purchased Assets and any other amounts owing by Seller under the
Transaction Documents, and in the case of (1), return any excess after
application of amounts due to Seller. The proceeds of any disposition of
Purchased Assets effected pursuant to this Article 14(b)(iii)(D) shall be
applied to the Repurchase Obligations in such order of priority as Purchaser
shall determine in its sole and absolute discretion.
(iii)The parties acknowledge and agree that (A) the Purchased Assets subject to
any Transaction hereunder are not instruments traded in a recognized market, (B)
in the absence of a generally recognized source for prices or bid or offer
quotations for any Purchased Asset, the Purchaser may establish the source
therefor in its sole and absolute discretion and (C) all prices, bids and offers
shall be determined together with accrued Income (except to the extent contrary
to market practice with respect to the relevant Purchased Assets). The parties
recognize that it may not be possible to purchase or sell all of the Purchased
Assets on a particular Business Day, or in a transaction with the same
purchaser, or in the same manner because the market for such Purchased Assets
may not be liquid. In view of the nature of the Purchased Assets, the parties
agree that liquidation of a Transaction or the Purchased Assets does not require
a public purchase or sale and that a good faith private purchase or sale shall
be deemed to have been made in a commercially reasonable manner. Accordingly,
Purchaser may elect, in its sole and absolute discretion, the time and manner of
liquidating any Purchased Assets, and nothing contained herein shall (A)
obligate Purchaser to liquidate any Purchased Assets on the occurrence and
during the continuance of an Event of Default or to liquidate all of the
Purchased Assets in the same manner or on the same Business Day or (B)
constitute a waiver of any right or remedy of Purchaser.
(iv)Seller shall be liable to Purchaser and its Affiliates and shall indemnify
Purchaser and its Affiliates for the amount (including, without limitation, in
connection with the enforcement of this Agreement) of all actual and documented
losses, reasonable out-of-pocket costs and expenses (including, without
limitation, the reasonable fees and expenses of outside counsel) incurred by
Purchaser in connection with or as a consequence of an Event of Default.
(v)Purchaser shall have, in addition to its rights and remedies under the
Transaction Documents, all of the rights and remedies provided by applicable
federal, state, foreign (where relevant), and local laws (including, without
limitation, if the Transactions are recharacterized as secured financings, the
rights and remedies of a secured party under the UCC, to the extent that the UCC
is applicable, and the right to offset any mutual debt and claim), in equity,
and under any other agreement between Purchaser and Seller. Without limiting the
generality of the foregoing, Purchaser shall be entitled to set off the proceeds
of the liquidation of the Purchased Assets against all of Seller’s obligations
to Purchaser under this Agreement, without prejudice to Purchaser’s right to
recover any deficiency.


56

--------------------------------------------------------------------------------



(vi)Subject to the applicable notice, grace or cure periods set forth herein,
Purchaser may exercise any or all of the remedies available to Purchaser
immediately upon the occurrence of an Event of Default and at any time during
the continuance thereof. All rights and remedies arising under the Transaction
Documents, as amended from time to time, are cumulative and not exclusive of any
other rights or remedies that Purchaser may have.
(vii)Purchaser may enforce its rights and remedies hereunder without prior
judicial process or hearing, and Seller hereby expressly waives any defenses
Seller might otherwise have to require Purchaser to enforce its rights by
judicial process. Seller also waives, to the extent permitted by law, any
defense Seller might otherwise have arising from the use of nonjudicial process,
disposition of any or all of the Purchased Assets, or from any other election of
remedies. Seller recognizes that nonjudicial remedies are consistent with the
usages of the trade, are responsive to commercial necessity and are the result
of a bargain at arm’s length.
(c)Power of Attorney. Seller hereby appoints Purchaser as attorney-in-fact of
Seller during the continuance of an Event of Default for the purpose of taking
any action and executing or endorsing any instruments that Purchaser may deem
necessary or advisable to accomplish the purposes of this Agreement, including
the exercise of any remedies hereunder, which appointment as attorney-in-fact is
irrevocable and coupled with an interest.
ARTICLE 15
SET-OFF
(a)After the occurrence and during the continuance of an Event of Default, in
addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, Seller hereby grants
to Purchaser and its Affiliates a right of set-off, without prior notice to
Seller, any sum or obligation (whether or not arising under this Agreement,
whether matured or unmatured, whether or not contingent and irrespective of the
currency, place of payment or booking office of the sum or obligation) owed by
Seller to Purchaser or any Affiliate of Purchaser against (i) any sum or
obligation (whether or not arising under this Agreement, whether matured or
unmatured, whether or not contingent and irrespective of the currency, place of
payment or booking office of the sum or obligation) owed by Purchaser or its
Affiliates to Seller and (ii) any and all deposits (general or specified),
monies, credits, securities, collateral or other property of Seller and the
proceeds therefrom, now or hereafter held or received for the account of Seller
(whether for safekeeping, custody, pledge, transmission, collection, or
otherwise) by Purchaser or its Affiliates or any entity under the control of
Purchaser or its Affiliates and its respective successors and assigns
(including, without limitation, branches and agencies of Purchaser, wherever
located). Purchaser shall give written notice to Seller of any set-off elected
under this Article 15.
(b)Purchaser and its Affiliates are hereby authorized at any time and from time
to time upon the occurrence and during the continuance of an Event of Default,
without notice to Seller, to set-off, appropriate, apply and enforce such right
of set-off against any and all items hereinabove referred to against any amounts
owing to Purchaser or its Affiliates by Seller under the Transaction Documents,
irrespective of whether Purchaser or its Affiliates shall have made any demand
hereunder and although such amounts, or any of them, shall be contingent or
unmatured and


57

--------------------------------------------------------------------------------



regardless of any other collateral securing such amounts. If a sum or obligation
is unascertained, Purchaser may in good faith estimate that obligation and
set-off in respect of the estimate, subject to the relevant party accounting to
the other when the obligation is ascertained. Nothing in this Article 15 shall
be effective to create a charge or other security interest. This Article 15
shall be without prejudice and in addition to any right of set-off, combination
of accounts, lien or other rights to which any party is at any time otherwise
entitled (whether by operation of law, contract or otherwise).
(c)ANY AND ALL RIGHTS TO REQUIRE PURCHASER OR ITS AFFILIATES TO EXERCISE THEIR
RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL OR PURCHASED ITEMS THAT
SECURE THE AMOUNTS OWING TO PURCHASER OR ITS AFFILIATES BY SELLER UNDER THE
TRANSACTION DOCUMENTS, PRIOR TO EXERCISING THEIR RIGHT OF SET-OFF WITH RESPECT
TO SUCH MONIES, SECURITIES, COLLATERAL, DEPOSITS, CREDITS OR OTHER PROPERTY OF
SELLER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED BY SELLER.
ARTICLE 16
SINGLE AGREEMENT
Purchaser and Seller acknowledge that, and have entered hereinto and will enter
into each Transaction hereunder in consideration of and in reliance upon the
fact that, all Transactions hereunder constitute a single business and
contractual relationship and have been made in consideration of each other.
Accordingly, each of Purchaser and Seller agrees (i) to perform all of its
obligations in respect of each Transaction hereunder, and that a default in the
performance of any such obligations shall constitute a default by it in respect
of all Transactions hereunder, (ii) that each of them shall be entitled to set
off claims and apply property held by them in respect of any Transaction against
obligations owing to them in respect of any other Transactions hereunder and
(iii) that payments, deliveries and other transfers made by either of them in
respect of any Transaction shall be deemed to have been made in consideration of
payments, deliveries and other transfers in respect of any other Transactions
hereunder, and the obligations to make any such payments, deliveries and other
transfers may be applied against each other and netted.
ARTICLE 17
INTENTIONALLY OMITTED


ARTICLE 18
NOTICES AND OTHER COMMUNICATIONS
Unless otherwise provided in this Agreement, all notices, consents, approvals
and requests required or permitted hereunder shall be given in writing and shall
be effective for all purposes if sent by (a) hand delivery, with proof of
delivery, (b) certified or registered United States mail, postage prepaid, (c)
expedited prepaid delivery service, either commercial or United States Postal
Service, with proof of delivery, or (d) by electronic mail, provided that, such
electronic mail notice must also be delivered by one of the means set forth in
(a), (b) or (c) above unless the sender of such communication receives a verbal
or electronic confirmation acknowledging receipt thereof (for the avoidance of
doubt, any automatically generated email or any similar automatic response


58

--------------------------------------------------------------------------------



shall not constitute confirmation), to the address specified in Exhibit I hereto
or at such other address and person as shall be designated from time to time by
any party hereto, as the case may be, in a written notice to the other parties
hereto in the manner provided for in this Article 18. A notice shall be deemed
to have been given: (x) in the case of hand delivery, at the time of delivery,
if on a Business Day, and otherwise on the next occurring Business Day, (y) in
the case of registered or certified mail or expedited prepaid delivery, when
delivered, if on a Business Day, and otherwise on the next occurring Business
Day, or upon the first attempted delivery on a Business Day or (z) in the case
of electronic mail, upon receipt of a verbal or electronic confirmation
acknowledging receipt thereof (for the avoidance of doubt, any automatically
generated email or any similar automatic response shall not constitute
confirmation). A party receiving a notice that does not comply with the
technical requirements for notice under this Article 18 may elect to waive any
deficiencies and treat the notice as having been properly given.
ARTICLE 19
ENTIRE AGREEMENT; SEVERABILITY
This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions. Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.


ARTICLE 20
NON-ASSIGNABILITY
(a)No Seller Party may assign any of its rights or obligations under this
Agreement or the other Transaction Documents without the prior written consent
of Purchaser (which may be granted or withheld in Purchaser’s sole and absolute
discretion) and any attempt by any Seller Party to assign any of its rights or
obligations under this Agreement or any other Transaction Document without the
prior written consent of Purchaser shall be null and void.
(b)Purchaser may, without consent of Seller, at any time and from time to time,
assign or participate some or all of its rights and obligations under the
Transaction Documents and/or under any Transaction (subject to Article 9(a)) to
an Affiliate of the Purchaser or to any Person after an Event of Default has
occurred and is continuing, provided, that, prior to an Event of Default (i)
Purchaser shall only be permitted to assign or participate some or all of its
rights and obligations under the Transaction Documents and/or under any
Transaction (subject to Article 9(a)) to a Qualified Transferee that is not a
Prohibited Transferee (so long as there is no Default or Event of Default), (ii)
Barclays Bank PLC shall remain sole agent under the Transaction Documents and
shall retain administrative responsibility and continue to control all decisions
under the Transaction Documents, and (iii) Seller shall continue to deal solely
and directly with Barclays Bank PLC in connection with the Transaction
Documents. Neither Seller nor Guarantor may assign, without Purchaser’s prior
written consent, its rights or obligations under the Transaction Documents at no
additional cost to Seller. In connection therewith, Purchaser may bifurcate or
allocate (i.e. senior/subordinate) amounts due to Purchaser, provided that
Seller incurs no cost whatsoever with respect to such bifurcation or allocation.
Seller agrees to cooperate with Purchaser in connection with any


59

--------------------------------------------------------------------------------



such assignment, transfer or sale of participating interest done in accordance
with the terms of this Article 20(b) and to enter into such restatements of, and
amendments, supplements and other modifications to, the Transaction Documents to
which it is a party in order to give effect to such assignment, transfer or sale
of participating interest.
(c)Purchaser, acting solely for this purpose as an agent of Seller, shall
maintain at one of its offices in the United States, a copy of each such sale,
transfer and assignment and assumption delivered to it and a register for the
recordation of the names and addresses of each purchaser, transferee and
assignee, as applicable, and the amounts (and stated interest) owing to, each
permitted purchaser, transferee and assignee pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and Seller and Purchaser shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Purchaser
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by Seller at any reasonable time and from time to time upon
reasonable prior notice. No sale, transfer or assignment pursuant to this
Article 20 shall be effective until reflected in the Register.
(d)If Purchaser sells a participation with respect to its rights under this
Agreement or under any other Transaction Document with respect to the Purchased
Assets, it shall, acting solely for this purpose as an agent of Seller, maintain
a register on which it enters the name and address of each participant and the
principal amounts (and stated interest) of each participant’s interest in the
Purchased Assets (the “Participant Register”); provided that Purchaser shall
have no obligation to disclose all or any portion of the Participant Register
(including the identity of any participant or any information relating to a
participant’s interest in any Transaction Document) to any Person except to
Seller or to the extent that such disclosure is necessary to establish that such
interest is in registered form under Section 5f.103-1(c) of the United States
Treasury regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and Purchaser and Seller shall treat each
Person whose name is recorded in the register as the owner of such participation
interest for all purposes of this Agreement notwithstanding any notice to the
contrary. No participation pursuant to this Article 20 shall be effective until
reflected in the foregoing register.
(e)Subject to the foregoing, the Transaction Documents and any Transactions
shall be binding upon and shall inure to the benefit of the parties and their
respective permitted successors and assigns. Nothing in the Transaction
Documents, express or implied, shall give to any Person, other than the parties
to the Transaction Documents and their respective permitted successors, any
benefit or any legal or equitable right, power, remedy or claim under the
Transaction Documents.
ARTICLE 21
GOVERNING LAW
THIS AGREEMENT (AND ANY CLAIM OR CONTROVERSY HEREUNDER) SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS,
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAWS WITHOUT REGARD TO THE CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE
(OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK).


60

--------------------------------------------------------------------------------



ARTICLE 22
WAIVERS AND AMENDMENTS
No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto.
ARTICLE 23
INTENT
(a)The parties intend and acknowledge that (i) each Transaction is a “repurchase
agreement” as that term is defined in Section 101(47) of Title 11 of the United
States Code, as amended (except insofar as the type of Assets subject to such
Transaction or the term of such Transaction would render such definition
inapplicable), and a “securities contract” as that term is defined in
Section 741 of Title 11 of the United States Code, as amended (except insofar as
the type of assets subject to such Transaction would render such definition
inapplicable), (ii) each Purchased Asset constitutes either a “mortgage loan” or
“an interest in a mortgage” as such terms are used in Title 11 of the United
States Code and (iii) all payments hereunder are deemed “margin payments” or
“settlement payments” as defined in Title II of the Bankruptcy Code.
(b)The parties intend and acknowledge that either party’s right to cause the
termination, liquidation or acceleration of, or to set-off or net termination
values, payment amounts or other transfer obligations arising under, or in
connection with, this Agreement or any Transaction hereunder or to exercise any
other remedies pursuant to Article 14 is in each case a contractual right to
cause or exercise such right as described in Sections 555, 559 and 561 of Title
11 of the United States Code, as amended.
(c)The parties intend and acknowledge that if a party hereto is an “insured
depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in the FDIA and any
rules, orders or policy statements thereunder (except insofar as the type of
assets subject to such Transaction would render such definition inapplicable).
(d)The parties intend and acknowledge that this Agreement constitutes a “netting
contract” as defined in and subject to Title IV of the Federal Deposit Insurance
Corporation Improvement Act of 1991 (“FDICIA”) and each payment entitlement and
payment obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).
(e)The parties intend and acknowledge that this Agreement constitutes a “master
netting agreement” as defined in Section 101(38A) of Title 11 of the United
States Code, as amended, and as used in Section 561 of Title 11 of the United
States Code, as amended, and a “securities contract” with the meaning of Section
555 and Section 559 under the Bankruptcy Code.


61

--------------------------------------------------------------------------------



(f)The parties intend and acknowledge that any provisions hereof or in any other
document, agreement or instrument that is related in any way to this Agreement
shall be deemed “related to” this Agreement within the meaning of Section 741 of
the Bankruptcy Code.
(g)Notwithstanding anything to the contrary in this Agreement, it is the
intention of the parties that, for U.S. federal, and relevant state and local
income and franchise tax purposes and for accounting purposes, each Transaction
constitute a financing to Seller, and that Seller be (except to the extent that
Purchaser shall have exercised its remedies following an Event of Default) the
owner of the Purchased Assets for such purposes. Unless prohibited by applicable
law, Seller and Purchaser agree to treat the Transactions as described in the
preceding sentence for all U.S. federal, and relevant state, and local income
and franchise tax purposes (including, without limitation, on any and all
filings with any U.S. federal, state, or local taxing authority) and agree not
to take any action inconsistent with such treatment.
(h)Each party hereto hereby further agrees that it shall not challenge the
characterization of (i) this Agreement as a “repurchase agreement” (except to
the extent the related Transaction has a duration that renders such term
inapplicable), “securities contract” and/or “master netting agreement”,
(ii) each party as a “repo participant” within the meaning of the Bankruptcy
Code except insofar as, in the case of a “repurchase agreement”, the term of the
Transactions, would render such definition inapplicable, or (iii) Purchaser as a
“financial institution” or “financial participant” within the meaning of the
Bankruptcy Code.
ARTICLE 24
DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS
The parties acknowledge that they have been advised that:
(a)in the case of any Transaction in which one of the parties is a broker or
dealer registered with the Securities and Exchange Commission (“SEC”) under
Section 15 of the Exchange Act, the Securities Investor Protection Corporation
has taken the position that the provisions of the Securities Investor Protection
Act of 1970 (“SIPA”) do not protect the other party with respect to such
Transaction;
(b)in the case of any Transaction in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the 1934 Act, SIPA will not provide protection to the other
party with respect to such Transaction; and
(c)in the case of any Transactions in which one of the parties is a financial
institution, funds held by the financial institution in connection with such
Transaction are not a deposit and therefore are not insured by the Federal
Deposit Insurance Corporation or the National Credit Union Share Insurance Fund,
as applicable.
ARTICLE 25
CONSENT TO JURISDICTION; WAIVERS
(a)Each party irrevocably and unconditionally (i) submits to the exclusive
jurisdiction of any United States Federal or New York State court sitting in
Manhattan, and any appellate court from any such court, solely for the purpose
of any suit, action or proceeding brought to enforce its obligations under this
Agreement or relating in any way to this Agreement or any Transaction under


62

--------------------------------------------------------------------------------



this Agreement and (ii) waives, to the fullest extent it may effectively do so,
any defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court and any right of jurisdiction on account of its
place of residence or domicile. The parties hereby agree that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.
(b)To the extent that either party has or hereafter may acquire any immunity
(sovereign or otherwise) from any legal action, suit or proceeding, from
jurisdiction of any court or from set off or any legal process (whether service
or notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) with respect to itself or any of
its property, such party hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of any action brought to enforce its obligations
under this Agreement or relating in any way to this Agreement or any Transaction
under this Agreement.
(c)The parties consent to the service of any summons and complaint and any other
process by the mailing of copies of such process to them at their respective
address specified herein. Nothing in this Article 25 shall affect the right of
any party hereto to serve legal process in any other manner permitted by law and
nothing in this Article 25 shall affect the right of Purchaser to bring any
enforcement action or proceeding against any property of Seller located in other
jurisdictions in the courts of such other jurisdictions to the extent required
by the laws of such other jurisdictions.
(d)EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT,
ANY OTHER TRANSACTION DOCUMENT OR ANY INSTRUMENT OR DOCUMENT DELIVERED HEREUNDER
OR THEREUNDER.
(e)EACH PARTY HEREBY WAIVES ANY RIGHT TO CLAIM OR RECOVER FROM THE OTHER PARTY
OR ANY INDEMNIFIED PARTY ANY SPECIAL, EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTAL
OR CONSEQUENTIAL DAMAGES OF ANY KIND OR NATURE WHATSOEVER OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES, WHETHER THE LIKELIHOOD OF SUCH DAMAGES
WAS KNOWN AND REGARDLESS OF THE FORM OF THE CLAIM OF ACTION.
ARTICLE 26
NO RELIANCE
Seller hereby acknowledges, represents and warrants to Purchaser that, in
connection with the negotiation of, the entering into, and the performance
under, the Transaction Documents and each Transaction thereunder:
(a)it is not relying (for purposes of making any investment decision or
otherwise) upon any advice, counsel or representations (whether written or oral)
of Purchaser, other than the representations expressly set forth in the
Transaction Documents;
(b)it has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent that it has deemed necessary,
and it has made its own investment, hedging and trading decisions (including
decisions regarding the suitability of any Transaction) based upon its own
judgment and upon any advice from such advisors as it has deemed necessary and
not upon any view expressed by Purchaser;


63

--------------------------------------------------------------------------------



(c)it is a sophisticated and informed Person that has a full understanding of
all the terms, conditions and risks (economic and otherwise) of the Transaction
Documents and each Transaction thereunder and is capable of assuming and willing
to assume (financially and otherwise) those risks;
(d)it is entering into the Transaction Documents and each Transaction thereunder
for the purposes of managing its borrowings or investments or hedging its assets
or liabilities and not for purposes of speculation;
(e)no joint venture exists between Purchaser and any Seller Party; and
(f)Purchaser is not acting as a fiduciary or financial, investment or commodity
trading advisor for the other party and Purchaser has not given the other party
(directly or indirectly through any other Person) any assurance, guarantee or
representation whatsoever as to the merits (either legal, regulatory, tax,
business, investment, financial accounting or otherwise) of the Transaction
Documents or any Transaction thereunder.
ARTICLE 27
INDEMNITY AND EXPENSES
(a)Seller hereby agrees to indemnify Purchaser, Purchaser’s Affiliates and each
of its and their officers, directors, employees and agents (“Indemnified
Parties”) for, and hold harmless from, any and all actual documented
out-of-pocket liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, fees, costs, expenses (including, without limitation, the
reasonable out-of-pocket fees and expenses of outside counsel) or disbursements
(all of the foregoing, collectively “Indemnified Amounts”) that may at any time
(including, without limitation, such time as this Agreement shall no longer be
in effect and the Transactions shall have been repaid in full) be imposed on or
asserted against any Indemnified Party in any way whatsoever arising out of or
in connection with, or relating to, or as a result of, this Agreement, the other
Transaction Documents, any Transactions, any Event of Default or any action
taken or omitted to be taken by any Indemnified Party under or in connection
with any of the foregoing; provided that Seller shall not be liable for
Indemnified Amounts resulting from the gross negligence or willful misconduct of
any Indemnified Party. Without limiting the generality of the foregoing, Seller
agrees to hold Purchaser harmless from and indemnify Purchaser against all
Indemnified Amounts with respect to all Purchased Assets relating to or arising
out of any violation or alleged violation of any environmental law, rule or
regulation or any consumer credit laws, including without limitation ERISA, the
Truth in Lending Act and/or the Real Estate Settlement Procedures Act in each
case, which does not result from the gross negligence or willful misconduct of
any Indemnified Party. In any suit, proceeding or action brought by Purchaser in
connection with any Purchased Asset for any sum owing thereunder, or to enforce
any provisions of any Purchased Asset, Seller agrees to hold Purchaser harmless
from and indemnify Purchaser from and against all Indemnified Amounts suffered
by reason of any defense, set-off, counterclaim, recoupment or reduction or
liability whatsoever of the account debtor or obligor thereunder, arising out of
a breach by any Seller Party or any Affiliate thereof of any obligation
thereunder or arising out of any other agreement, indebtedness or liability at
any time owing to or in favor of such account debtor or obligor or its
successors from any Seller Party or any Affiliate thereof. The obligation of
Seller hereunder is a recourse obligation of Seller. This Article 27(a) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.


64

--------------------------------------------------------------------------------



(b)Seller agrees to pay or reimburse upon written demand all of Purchaser’s
actual, documented and reasonable out-of-pocket costs and expenses (including,
without limitation, the reasonable fees and expenses of outside counsel)
incurred in connection with (i) the preparation, negotiation, execution and
consummation of, and any amendment, supplement or modification to, any
Transaction Document or any Transaction thereunder, whether or not such
Transaction Document (or amendment thereto) or such Transaction is ultimately
consummated, (ii) the consummation and administration of any Transaction,
(iii) any enforcement of any of the provisions of the Transaction Documents, any
preservation of the Purchaser’s rights under the Transaction Documents or any
performance by Purchaser of any obligations of Seller in respect of any
Purchased Asset, or if an Event of Default has occurred and is continuing any
actual or attempted sale, or any exchange, enforcement, collection, compromise
or settlement in respect of any of the Collateral and the Pledged Collateral and
for the custody, care or preservation of the Collateral and the Pledged
Collateral (including insurance, filing and recording costs) and defending or
asserting rights and claims of Purchaser in respect thereof, by litigation or
otherwise, (iv) the maintenance of the Collection Account and registering the
Collateral and the Pledged Collateral in the name of Purchaser or its nominee,
(v) any default by Seller in repurchasing the Purchased Asset after Seller has
given a notice in accordance with Article 3(e) of an Early Repurchase Date,
(vi) any Breakage Costs incurred by Purchaser in connection with the Purchased
Assets, (vii) any failure by Seller to sell any Eligible Asset to Purchaser on
the Purchase Date thereof, (viii) any actions taken to perfect or continue any
lien created under any Transaction Document, (ix) Purchaser owning any Purchased
Asset or other Purchased Item and/or (x) any due diligence performed by
Purchaser in accordance with Article 28. All such expenses shall be recourse
obligations of Seller to Purchaser under this Agreement. A certificate as to
such costs and expenses, setting forth the calculations thereof shall be
conclusive and binding upon Seller absent manifest error.
(c)This Article 27 shall survive termination of this Agreement and the
repurchase of all Purchased Assets.
ARTICLE 28
DUE DILIGENCE
(a)Seller acknowledges that Purchaser, at reasonable times and upon reasonable
notice to Seller, Purchaser has the right to perform continuing due diligence
reviews with respect to the Purchased Assets (including obtaining updated or new
appraisals not to exceed one appraisal per twelve (12) consecutive month period
for any Mortgaged Property so long as no Event of Default has occurred and is
continuing); provided that, unless an appraisal is requested by the Seller, any
such appraisal ordered by the Purchaser while no Event of Default is continuing
shall be at the Purchaser’s expense, the Seller Parties and Servicer for
purposes of verifying compliance with the representations, warranties and
specifications made hereunder, or otherwise. Seller agrees that upon reasonable
prior notice (unless an Event of Default has occurred and is continuing, in
which case no prior notice shall be required), Seller shall provide (or shall
cause any other Seller Party or Servicer, as applicable, to provide) reasonable
access to Purchaser and any of its agents, representatives or permitted assigns
to the offices of Seller, such other Seller Party or Servicer, as the case may
be, during normal business hours and permit them to examine, inspect, and make
copies and extracts of the Purchased Asset Files, Servicing Records and any and
all documents,


65

--------------------------------------------------------------------------------



records, agreements, instruments or information relating to such Purchased
Assets in the possession or under the control of such party.
(b)Seller agrees that it shall, promptly upon reasonable request of Purchaser,
deliver (or shall cause to be delivered) to Purchaser and any of its agents,
representatives or permitted assigns copies of any documents permitted to be
reviewed by Purchaser in accordance with Article 28(a).
(c)Seller agrees to make available (or to cause any other Seller Party or
Servicer, as applicable, to make available) to Purchaser and any of its agents,
representatives or permitted assigns (i) in person at the time of any inspection
pursuant to Article 28(a) or (ii) upon prior written notice (unless an Event of
Default has occurred and is continuing, in which case no prior notice shall be
required and there shall be no limitation on frequency), by phone, as
applicable, a knowledgeable financial or accounting officer or asset manager, as
applicable, of Seller, such other Seller Party or Servicer, as the case may be,
for the purpose of answering questions about any of the foregoing Persons, or
any other matters relating to the Transaction Documents or any Transaction that
Purchaser wishes to discuss with such Person.
(d)Without limiting the generality of the foregoing, Seller acknowledges that
Purchaser may enter into Transactions with Seller based solely upon the
information provided by Seller to Purchaser and the representations, warranties
and covenants contained herein, and that Purchaser, at its option, has the right
at any time to conduct a partial or complete due diligence review on some or all
of the Purchased Assets. Purchaser may underwrite such Purchased Assets itself
or engage a third-party underwriter to perform such underwriting. Seller agrees
to cooperate with Purchaser and any third party underwriter in connection with
such underwriting, including, but not limited to, providing Purchaser and any
third party underwriter with access to any and all documents, records,
agreements, instruments or information relating to such Purchased Assets in the
possession, or under the control, of any Seller Party or any Affiliate thereof.
(e)Seller agrees to reimburse Purchaser on demand for any and all reasonable and
documented out-of-pocket costs and expenses (including, without limitation, the
reasonable fees and expenses of outside counsel) incurred by Purchaser in
connection with its due diligence activities pursuant to this Article 28.
ARTICLE 29
SERVICING
(a)The parties hereto agree and acknowledge that the Purchased Assets are sold
to Purchaser on a “servicing released” basis and Purchaser is owner of all
Servicing Rights so long as the Purchased Assets are subject to this Agreement.
Notwithstanding the foregoing, while no Event of Default exists, Seller shall be
granted a revocable license (which license shall automatically be revoked (i)
every thirty (30) days unless Purchaser provides written notice to Seller that
such license is extended for another thirty (30) days or (ii) upon the
occurrence of an Event of Default; provided, however, that if Purchaser fails to
deliver any such notice of extension, then upon notice from Seller of such
failure, Purchaser shall provide notice to Seller and Servicer of Purchaser’s
election to extend such thirty (30) day period or not extend such thirty (30)
day period and, if such notice of election to extend is provided by Purchaser
after the expiration of the immediately preceding thirty (30) day period, such
extension shall apply retroactively for the period beginning on the last day


66

--------------------------------------------------------------------------------



of such preceding thirty (30) day period through and including the date such
notice of election to extend is provided by Purchaser) to cause Servicer to
service the Purchased Assets, and Seller shall, at Seller’s sole cost and
expense, cause the Servicer to service the Purchased Assets in accordance with
the Servicing Agreement and this Article 29 and for the benefit of Purchaser.
Notwithstanding the foregoing, Seller shall not take any action or effect any
Significant Modification without first having given prior notice thereof to
Purchaser in each such instance and receiving the prior written consent of
Purchaser. If Seller effects any Significant Modification with respect to any
Purchased Asset without prior written consent of Purchaser then Seller shall
repurchase such Purchased Asset within five (5) Business Days after written
demand from Purchaser (unless Purchaser later elects to approve such Significant
Modification or waive such right to demand repurchase, in each case in
Purchaser’s sole and absolute discretion).
(b)The obligation of Servicer (or Seller to cause Servicer) to service any of
the Purchased Assets shall cease, at Purchaser’s option, upon the earliest of
(i) Purchaser’s termination of Servicer in accordance with Article 29(c), (ii)
Purchaser not extending Seller’s revocable license in accordance with Article
29(a) or (iii) the transfer of servicing to any other Servicer and the
assumption of such servicing by such other Servicer. Seller agrees to cooperate
with Purchaser in connection with any termination of Servicer. Upon any
termination of Servicer, if no Event of Default shall have occurred and be
continuing, Seller shall at its sole cost and expense transfer the servicing of
the effected Purchased Assets to another Servicer designated by Purchaser as
expeditiously as possible.
(c)Purchaser may, in its sole and absolute discretion, terminate Servicer or any
sub-servicer with respect to any Purchased Asset (i) upon the occurrence of a
default by the Servicer under the Servicing Agreement, (ii) upon the occurrence
of a default by the Servicer under the Servicer Letter or (iii) during the
continuance of an Event of Default, either for cause or without cause, in each
case of clauses (i) through (iii), without payment of any penalty or termination
fee.
(d)Seller shall not, and shall not permit Servicer to, employ any other
sub-servicers to service the Purchased Assets without the prior written approval
of Purchaser. If the Purchased Assets are serviced by a sub-servicer, Seller
shall irrevocably assign all rights, title and interest in the servicing
agreements with such sub-servicer to Purchaser, provided that Servicer may
delegate certain administrative functions to third parties without Purchaser’s
consent provided that Servicer at all times remains liable for such functions.
(e)Seller shall cause Servicer and any sub-servicer to service the Purchased
Assets in accordance with Accepted Servicing Practices. Seller shall cause
Servicer and any sub-servicers engaged by Seller to execute a letter agreement
with Purchaser (a “Servicer Letter”) in form and substance acceptable to
Purchaser in its sole and absolute discretion acknowledging Purchaser’s security
interest in the Purchased Assets and agreeing to remit all Income received with
respect to the Purchased Asset to the Collection Account in accordance with
Article 5(e) or as otherwise directed by Purchaser in accordance with the
Servicer Letter.
(f)Seller agrees that Purchaser is the owner of all servicing records related to
the Purchased Assets, including but not limited to the Servicing Agreement,
files, documents, records, data bases, computer tapes, copies of computer tapes,
proof of insurance coverage, insurance policies, appraisals, other closing
documentation, payment history records, and any other records relating to or
evidencing the servicing of Purchased Assets (the “Servicing Records”) so long
as


67

--------------------------------------------------------------------------------



the Purchased Assets are subject to this Agreement. Seller covenants to (or to
use commercially reasonable efforts cause Servicer to) safeguard such Servicing
Records and to deliver them promptly to Purchaser or its designee (including the
Custodian) at Purchaser’s request.
(g)Except as set forth in the Transaction Documenets, the payment of servicing
fees shall be solely the responsibility of Seller and shall be subordinate to
payment of amounts outstanding and due to Purchaser under the Transaction
Documents.
ARTICLE 30
Acknowledgment and Consent to Bail-In
(a)Contractual Recognition of Bail-in.
(i)Each party acknowledges and accepts that liabilities arising under this
Agreement (other than Excluded Liabilities) may be subject to the exercise of
the UK Bail-in Power by the relevant resolution authority and acknowledges and
accepts to be bound by any Bail-in Action and the effects thereof (including any
variation, modification and/or amendment to the terms of this Agreement as may
be necessary to give effect to any such Bail-in Action), which if the Bail-in
Termination Amount is payable by Purchaser to Seller may include, without
limitation:
(A)a reduction, in full or in part, of the Bail-in Termination Amount; and/or
(B)a conversion of all, or a portion of, the Bail-in Termination Amount into
shares or other instruments of ownership, in which case Seller acknowledges and
accepts that any such shares or other instruments of ownership may be issued to
or conferred upon it as a result of the Bail-in Action.
(ii)Each party acknowledges and accepts that this provision is exhaustive on the
matters described herein to the exclusion of any other agreements, arrangements
or understanding between the parties relating to the subject matter of this
Agreement and that no further notice shall be required between the parties
pursuant to the Agreement in order to give effect to the matters described
herein.
(iii)The acknowledgements and acceptances contained in clauses (i) and (ii)
above will not apply if:
(A)the relevant resolution authority determines that the liabilities arising
under this Agreement may be subject to the exercise of the UK Bail-in Power
pursuant to the law of the third country governing such liabilities or a binding
agreement concluded with such third country and in either case the UK
Regulations have been amended to reflect such determination; and/or
(B)the UK Regulations have been repealed or amended in such a way as to remove
the requirement for the acknowledgements and acceptances contained in
clauses (i) and (ii).
(iv)For purposes of this Article 30:


68

--------------------------------------------------------------------------------



“Bail-in Action” means the exercise of the UK Bail-in Power by the relevant
resolution authority in respect of all transactions (or all transactions
relating to one or more netting sets, as applicable) under this Agreement.
“Bail-in Termination Amount” means the early termination amount or early
termination amounts (howsoever described), together with any accrued but unpaid
interest thereon, in respect of all transactions (or all transactions relating
to one or more netting sets, as applicable) under this Agreement (before, for
the avoidance of doubt, any such amount is written down or converted by the
relevant resolution authority).
“BRRD” means Directive 2014/59/EU establishing a framework for the recovery and
resolution of credit institutions and investment firms.
“Excluded Liabilities” means liabilities excluded from the scope of the
contractual recognition of bail-in requirement pursuant to the UK Regulations.
“UK Bail-in Power” means any write-down or conversion power existing from time
to time (including, without limitation, any power to amend or alter the maturity
of eligible liabilities of an institution under resolution or amend the amount
of interest payable under such eligible liabilities or the date on which
interest becomes payable, including by suspending payment for a temporary
period) under, and exercised in compliance with, any laws, regulations, rules or
requirements (together, the “UK Regulations”) in effect in the United Kingdom
relating to the transposition of the BRRD as amended from time to time,
including but not limited to, the Banking Act 2009 as amended from time to time,
and the instruments, rules and standards created thereunder, pursuant to which
the obligations of a regulated entity (or other affiliate of a regulated entity)
can be reduced (including to zero), cancelled or converted into shares, other
securities, or other obligations of such regulated entity or any other person.
A reference to a “regulated entity” is to any BRRD undertaking as such term is
defined under the PRA Rulebook promulgated by the United Kingdom Prudential
Regulation Authority or to any person falling within IFPRU 11.6, of the FCA
Handbook promulgated by the United Kingdom Financial Conduct Authority (“FCA”),
both as amended from time to time, which includes, certain credit institutions,
investment firms, and certain of their parent or holding companies.
(b)Contractual Recognition of UK Stay in Resolution. Where a resolution measure
is taken in relation to any BRRD undertaking or any member of the same group as
that BRRD undertaking and that BRRD undertaking or any member of the same group
as that BRRD undertaking is a party to this Agreement (any such party to this
Agreement being an “Affected Party”), each other party to this Agreement agrees
that it shall only be entitled to exercise any termination rights under or
rights to enforce a security interest in connection with this Agreementý against
the Affected Party to the extent that it would be entitled to do so under the
Special Resolution Regime if this Agreement were governed by the laws of any
part of the United Kingdom.
For the purpose of this clause, “resolution measure” means a ‘crisis prevention
measure’, ‘crisis management measure’ or ‘recognised third-country resolution
action’, each with the meaning given in the “PRA Rulebook: CRR Firms and
Non-Authorised Persons: Stay in Resolution Instrument 2015”, as may be amended
from time to time (the “PRA Contractual Stay Rules”), provided, however, that
‘crisis prevention measure’ shall be interpreted in the manner outlined in Rule
2.3 of the PRA Contractual Stay Rules; “BRRD undertaking”, “group”, “Special
Resolution


69

--------------------------------------------------------------------------------



Regime” and “termination right” have the respective meanings given in the PRA
Contractual Stay Rules.
(c)Notice Regarding Client Money Rules. Purchaser, as a CRD credit institution
(as such term is defined in the rules of the FCA), holds all money received and
held by it hereunder as banker and not as trustee. Accordingly, money that is
received and held by Purchaser from Seller will not be held in accordance with
the provisions of the FCA’s Client Asset Sourcebook relating to client money
(the “Client Money Rules”) and will not be subject to the statutory trust
provided for under the Client Money Rules. In particular, Purchaser shall not
segregate money received by it from Seller from Purchaser money and Purchaser
shall not be liable to account to Seller for any profits made by Purchaser use
as banker of such cash and upon failure of Purchaser, the client money
distribution rules within the Client Asset Sourcebook (the “Client Money
Distribution Rules”) will not apply to these sums and so Seller will not be
entitled to share in any distribution under the Client Money Distribution Rules.
ARTICLE 31
MISCELLANEOUS
(a)All rights, remedies and powers of Purchaser hereunder and in connection
herewith are irrevocable and cumulative, and not alternative or exclusive, and
shall be in addition to all other rights, remedies and powers of Purchaser
whether under law, equity or agreement. In addition to the rights and remedies
granted to it in this Agreement, to the extent this Agreement is determined to
create a security interest, Purchaser shall have all rights and remedies of a
secured party under the UCC.
(b)The Transaction Documents may be executed in counterparts, each of which so
executed shall be deemed to be an original, but all of such counterparts shall
together constitute but one and the same instrument. Signature pages to any
Transaction Document or certification delivered pursuant thereto delivered in
electronic form (such as PDF) shall be considered binding with the same force
and effect as original signatures.
(c)The headings in the Transaction Documents are for convenience of reference
only and shall not affect the interpretation or construction of the Transaction
Documents.
(d)Each provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be prohibited by or be invalid under such law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.
(e)This Agreement contains a final and complete integration of all prior
expressions by the parties with respect to the subject matter hereof and thereof
and shall constitute the entire agreement among the parties with respect to such
subject matter, superseding all prior oral or written understandings.
(f)The parties understand that this Agreement is a legally binding agreement
that may affect such party’s rights. Each party represents to the other that it
has received legal advice from counsel of its choice regarding the meaning and
legal significance of this Agreement and that it is satisfied with its legal
counsel and the advice received from it.


70

--------------------------------------------------------------------------------



(g)Should any provision of this Agreement require judicial interpretation, it is
agreed that a court interpreting or construing the same shall not apply a
presumption that the terms hereof shall be more strictly construed against any
Person by reason of the rule of construction that a document is to be construed
more strictly against the Person who itself or through its agent prepared the
same, it being agreed that all parties have participated in the preparation of
this Agreement.
(h)Unless otherwise specifically enumerated, wherever pursuant to this Agreement
Purchaser exercises any right given to it to consent or not consent, or to
approve or disapprove, or any arrangement or term is to be satisfactory to,
Purchaser in its sole and absolute discretion, Purchaser shall decide to consent
or not consent, or to approve or disapprove or to decide that arrangements or
terms are satisfactory or not satisfactory, in its sole and absolute discretion
and such decision by Purchaser shall be final and conclusive.
(i)All information regarding the terms set forth in any of the Transaction
Documents or the Transactions (the “Confidential Information”) shall be kept
confidential and shall not be disclosed by either Seller or Purchaser to any
Person except (a) to the Affiliates of such party or its or their respective
directors, officers, employees, agents, consultants, accountants, attorneys,
advisors and other representatives (collectively, “Representatives”) who are
informed of the confidential nature of such information and instructed to keep
it confidential, (b) to the extent requested by any regulatory authority or
Governmental Authority or required by any Requirement of Law (including any
disclosures required pursuant to any subpoena, legal process or other court or
regulatory authority order), (c) to the extent required to be included in the
financial statements of either Seller or Purchaser or their respective
Affiliates, (d) to the extent required to exercise any rights or remedies under
the Transaction Documents or Purchased Asset Documents, (e) to the extent
required to consummate and administer a Transaction, and (f) to any actual or
prospective assignee or holder of a participation interest or other Person which
agrees to comply with this Article 31(i).  In furtherance of the foregoing,
Purchaser agrees to keep confidential all non-public information delivered by or
on behalf of Seller or Guarantor or any of their Affiliates and shall not
disclose such information other than as permitted or required pursuant to the
foregoing clauses (a) through (f), inclusive, except that, after the occurrence
of an Event of Default, all such information relating solely to any Purchased
Asset and the Collateral, but not, for the avoidance of doubt, any such
information relating to Guarantor or any of its Affiliates, shall be
automatically excluded from the provisions of this Article 31(i). 
Notwithstanding anything in this Article 31(i) to the contrary, Confidential
Information shall not include any information that (i) is or becomes generally
available to the public through no fault of the receiving party or any of its
Representatives in violation of this Article 31(i); (ii) is or becomes available
to the receiving party or any of its Representatives on a non-confidential basis
from a source other than the disclosing party not known to the receiving party
or any of its Representatives to be prohibited from disclosing such information
by a contractual obligation of confidentiality; (iii) is independently developed
or conceived by or on behalf of the receiving party or any of its
Representatives without use of or reliance on any Confidential Information; (iv)
was known to or in the possession of the receiving party or any of its
Representatives on a non-confidential basis prior to disclosure by the
disclosing party.


71

--------------------------------------------------------------------------------



ARTICLE 32
TAXES
(a)Any and all payments by or on account of any obligation of Seller under this
Agreement shall be made without deduction or withholding for any Taxes, except
as required by applicable law. If any applicable law requires the deduction or
withholding of any Tax from any such payment, then Seller shall make (or cause
to be made) such deduction or withholding and shall timely pay (or cause to be
timely paid) the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law and, if such Tax is an Indemnified
Tax, then the sum payable by Seller shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Article 32),
Purchaser receives an amount equal to the sum it would have received had no such
deduction or withholding been made.
(b)Seller shall timely pay, without duplication, to the relevant Governmental
Authority any Other Taxes imposed on Seller in accordance with Requirements of
Law or, at the option of Purchaser, reimburse Purchaser, as the case may be,
upon written notice from Purchaser setting forth in reasonable detail the
calculation of such Other Taxes paid by Purchaser.
(c)Seller shall indemnify Purchaser, within ten (10) Business Days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Article) payable or paid by Purchaser or required to be withheld or deducted
from a payment to Purchaser, and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority (provided
that if Seller reasonably believes that such Taxes were not correctly or legally
asserted, Purchaser will use reasonable efforts to cooperate with Seller to
obtain a refund of such Taxes (which shall be repaid to Seller in accordance
with Article 32(e)) so long as such efforts would not, in the sole determination
of Purchaser, result in any additional out-of-pocket costs or expenses not
reimbursed by Seller or be otherwise materially disadvantageous to Purchaser). A
certificate as to the amount of such payment or liability delivered to Seller by
Purchaser shall be conclusive absent manifest error.
(d)Status of Purchaser.
(i)If Purchaser is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under the Transaction Documents, Purchaser shall
deliver to Seller, prior to becoming a party to this Agreement, and at the time
or times reasonably requested by Seller, such properly completed and executed
documentation reasonably requested by Seller as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition,
Purchaser, if reasonably requested by Seller, shall deliver such other
documentation prescribed by applicable law or reasonably requested by Seller as
will enable Seller to determine whether or not Purchaser is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Article 32(d)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion,


72

--------------------------------------------------------------------------------



execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)Without limiting the generality of the foregoing,
(A)if Purchaser is a U.S. Person, it shall deliver to Seller on or prior to the
date on which Purchaser becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of Seller), executed copies or originals
of IRS Form W-9 (or any successor form) certifying that Purchaser is exempt from
U.S. federal backup withholding tax;
(B)if the Purchaser is not a U.S. Person, it shall, to the extent it is legally
entitled to do so, deliver to Seller (in such number of copies as shall be
requested by Seller) on or prior to the date on which Purchaser becomes a party
under this Agreement, whichever of the following is applicable:
(1)in the case of a Purchaser that is claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments
characterized as interest for U.S. tax purposes under any Transaction Document,
executed copies or originals of IRS Form W-8BEN or W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Transaction Document, IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(2)executed copies or originals of IRS Form W-8ECI;
(3)in the case of a Purchaser claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Purchaser is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of Seller within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies or originals of IRS Form W-8BEN
or W-8BEN-E; or
(4)to the extent a Purchaser is not the beneficial owner, executed copies or
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Purchaser is a partnership and one or more direct or indirect partners of
such Purchaser are claiming the portfolio interest exemption, such Purchaser may
provide a U.S. Tax Compliance Certificate on behalf of each such direct and
indirect partner;
(C)if Purchaser is not a U.S. Person, it shall, to the extent it is legally
entitled to do so, deliver to Seller (in such number of copies as shall be
requested


73

--------------------------------------------------------------------------------



by Seller) on or prior to the date on which Purchaser becomes a party to this
Agreement (and from time to time thereafter upon the reasonable request of
Seller), executed copies or originals of any other form prescribed by applicable
law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable law to permit Seller to determine the
withholding or deduction required to be made; and
(D)if a payment made to Purchaser under any Transaction Document would be
subject to U.S. federal withholding Tax imposed by FATCA if Purchaser were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable),
Purchaser shall deliver to Seller at the time or times prescribed by law and at
such time or times reasonably requested by Seller such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by Seller as may be
necessary for Seller to comply with its obligations under FATCA and to determine
that Purchaser has complied with Purchaser’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.
Purchaser agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification and provide such successor form to Seller, or promptly
notify Seller in writing of its legal inability to do so.
(e)If any party determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Article 32 (including by the payment of additional amounts
pursuant to this Article 32), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Article 32 with respect to the Taxes giving rise to such refund), net of
all out of pocket costs and expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this Article 32(e) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Article 32(e), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Article 32(e) the payment of which would
place the indemnified party in a less favorable net after Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.


74

--------------------------------------------------------------------------------



(f)Survival. Each party’s obligations under this Article 32 shall survive any
assignment of rights by Purchaser, the termination of the Transactions and the
repayment, satisfaction or discharge of all obligations under any Transaction
Document.


[REMAINDER OF PAGE LEFT BLANK]
 




75

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as a deed as of the
day first written above.




BARCLAYS BANK PLC, as Purchaser




By: /s/ FRANCIS X. GILHOOL     
Name: Francis X. Gilhool
Title: Managing Director







[SIGNATURES CONTINUE ON FOLLOWING PAGE]


































































[Signature Page to Master Repurchase Agreement]

--------------------------------------------------------------------------------





CMFT RE LENDING RF SUB BB, LLC, as Seller




By: /s/ NATHAN D. DEBACKER     
Name: Nathan D. DeBacker
Title: Vice President, Chief Financial Officer and Treasurer






































































  






[Signature Page to Master Repurchase Agreement]

--------------------------------------------------------------------------------





ACKNOWLEDGED AND AGREED:




CMFT REAL ESTATE FINANCE TRUST, INC., as Guarantor




By: /s/ NATHAN D. DEBACKER     
Name: Nathan D. DeBacker
Title: Chief Financial Officer and Treasurer




[Signature Page to Master Repurchase Agreement]